EXHIBIT 10.16

 

CONFORMED COPY

 

 

COMMON TERMS AGREEMENT

 

among

 

BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L.

as a Borrower

 

BPZ MARINE PERU S.R.L.

as a Borrower

 

INTERNATIONAL FINANCE CORPORATION

as lender under the IFC Facility

 

and

 

THE ADDITIONAL SECURED FACILITY LENDERS

upon execution of an accession agreement

 

Dated as of August 15, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

LOAN AGREEMENTS; DEFINITIONS

1

2.

THE PROJECT

24

3.

LOANS

25

4.

CONDITIONS PRECEDENT

27

5.

REPRESENTATIONS AND WARRANTIES

35

6.

AFFIRMATIVE COVENANTS

43

7.

NEGATIVE COVENANTS

53

8.

EVENTS OF DEFAULT

57

9.

MISCELLANEOUS

62

 

 

SCHEDULE 1

MAXIMUM FACILITY AMOUNTS

1

SCHEDULE 2

ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS

1

SCHEDULE 3

AUTHORIZATIONS

1

SCHEDULE 4

INSURANCE

1

 

 

 

EXHIBIT A

FORM OF ACCESSION AGREEMENT

 

EXHIBIT B

FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

 

EXHIBIT C

FORM OF LETTER TO AUDITORS

 

EXHIBIT D

FORM OF APPOINTMENT OF SERVICE OF PROCESS LETTER

 

EXHIBIT E

FORM OF DISTRIBUTION REQUEST

 

 

i

--------------------------------------------------------------------------------


 

THIS COMMON TERMS AGREEMENT (this “Agreement”) dated as of August 15, 2008
among:

 

(1)                                 BPZ Exploración & Producción S.R.L., a
company incorporated under the laws of the Republic of Peru (“BPZ Exploración”
and a “Borrower”);

 

(2)                                 BPZ Marine Peru S.R.L., a company
incorporated under the laws of the Republic of Peru (“BPZ Marine” and a
“Borrower” and, collectively with BPZ Exploración, the “Borrowers”);

 

(3)                                 INTERNATIONAL FINANCE CORPORATION, an
international organization established by Articles of Agreement among its member
countries including Peru (“IFC”); and

 

(4)                                 THE ADDITIONAL SECURED FACILITY LENDERS,
upon execution of an Accession Agreement in accordance with Section 9.2 hereof.

 


1.                                      LOAN AGREEMENTS; DEFINITIONS


 


1.1                                 LOAN AGREEMENTS


 


(A)                                  THIS AGREEMENT, INCLUDING ITS DEFINITIONS,
CONDITIONS OF DISBURSEMENT, REPRESENTATIONS AND WARRANTIES, COVENANTS, EVENTS OF
DEFAULT, PRINCIPLES OF CONSTRUCTION, RULES OF INTERPRETATION AND ITS
JURISDICTION, GOVERNING LAW AND NOTICE PROVISIONS, IS MADE A PART OF EACH OF
(I) THE IFC LOAN AGREEMENT, AND (II) UPON EXECUTION OF AN ACCESSION AGREEMENT,
THE ADDITIONAL SECURED FACILITY AGREEMENT.


 


(B)                                 SUBJECT TO PARAGRAPH (C) BELOW OF THIS
SECTION 1.1:


 

(I)                                     THIS AGREEMENT AND THE IFC LOAN
AGREEMENT SHALL BE READ AND CONSTRUED TOGETHER AS ONE AGREEMENT; AND

 

(II)                                  THIS AGREEMENT AND THE ADDITIONAL SECURED
FACILITY AGREEMENT SHALL BE READ AND CONSTRUED TOGETHER AS ONE AGREEMENT.

 


(C)                                  IF ANY PROVISION OF THIS AGREEMENT
CONFLICTS WITH ANY PROVISION OF ANY LOAN AGREEMENT, THEN THE PROVISIONS OF THE
RELEVANT FACILITY AGREEMENT SHALL PREVAIL.


 


1.2                                 DEFINITIONS


 

Wherever used in this Agreement (including its Schedules and Exhibits), unless
the context otherwise requires, the following terms have the following meanings:

 

“Accession Agreement”

means an agreement entitled “Accession Agreement” substantially in the form of
Exhibit A.

 

--------------------------------------------------------------------------------


 

“Accounting Standards”

means with respect to (i) each Borrower, (x) International Financial Reporting
Standards (IFRS) promulgated by the International Accounting Standards Board
(“IASB”) (which include standards and interpretations approved by the IASB and
International Accounting Standards issued under previous constitutions) together
with its pronouncements thereon from time to time, and applied on a consistent
basis, or (y) generally accepted accounting standards in Peru promulgated by the
relevant financial and accounting standards board of Peru together with its
pronouncements thereon from time to time, and applied on a consistent basis and
(ii) BPZ Resources, generally accepted accounting principles and practices in
the United States promulgated by the Financial Accounting Standards Board of the
United States together with its pronouncements thereon from time to time, and
applied on a consistent basis.

 

 

“Action Plan”

means the plan or plans developed by the Borrowers setting out specific social
and environmental measures to be undertaken by the Borrowers, to enable the
Project to comply with the Performance Standards, as such Action Plan may be
amended or supplemented from time to time with the consent of the Facility
Agents.

 

 

“Additional Secured Facility”

means a US revolving loan facility made available by the Additional Secured
Facility Lenders in an aggregate amount not exceeding US$200,000,000 in
accordance with the terms of, and subject to the conditions of, this Agreement
and the Additional Secured Facility Agreement.

 

 

“Additional Secured Facility Agreement”

means the loan agreement among the Borrowers and the Additional Secured Facility
Lenders, in form and substance reasonably satisfactory to IFC, pursuant to which
the Additional Secured Facility Lenders make available the Additional Secured
Facility.

 

 

“Additional Secured Facility Lenders”

means the international commercial banks or other financial institutions
reasonably satisfactory to IFC that are party to the Additional Secured Facility
Agreement and, upon execution and delivery of an Accession Agreement, become
party to this Agreement.

 

 

“Additional Secured Facility Loans”

means the loans to be extended by the Additional Secured Facility Lenders in
accordance with the terms of, and subject to the conditions of, this Agreement
and the Additional Secured Facility Agreement.

 

2

--------------------------------------------------------------------------------


 

“Affiliate”

means, with respect to any Person, any other Person, directly or indirectly,
controlling, controlled by, or under common control with, such Person (for
purposes of this definition, “control” means the power to direct the management
or policies of a Person, directly or indirectly, whether through the ownership
of shares or other securities, by contract or otherwise, and “controlling” and
“controlled” have corresponding meanings).

 

 

“Agreed Oil Price”

means, as of any date a determination is made, an oil price forecast utilized by
the Facility Agent for the Additional Secured Facility, but in no event
reflecting oil prices higher than the most recently published World Bank oil
price forecast in constant dollars or, in the absence thereof, any other oil
price agreed upon by BPZ Exploración and the Facility Agents.

 

 

“Annual Monitoring Report”

means the report to be submitted to each of the Facility Agents in form and
substance reasonably satisfactory to the Facility Agents pursuant to
Section 6.16(f) (Annual Monitoring Report).

 

 

“Applicable S&E Law”

all applicable statutes, laws, ordinances, rules and regulations of Peru,
including without limitation, licenses, permits or other governmental
Authorizations setting standards concerning environmental, social, labor, health
and safety or security risks of the type contemplated by the Performance
Standards or imposing liability for the breach thereof.

 

 

“Approved Terms and Conditions”

means, with respect to any Permitted Nueva Esperanza Credit Support:

 

(a)                                 financial terms, including fees, margin,
interest rates and similar terms, negotiated on an arm’s length basis;

 

(b)                                term of commitment or final maturity of
credit not longer than one year; and

 

(c)                                 if any Permitted Nueva Experanza Credit
Support remains outstanding at March 15, 2009, establishment of a first priority
Lien in favor of the Borrowers on Nueva Esperanza’s interest in the GE Equipment
and Services Sale Contract, and such Lien is assigned to the Collateral Agent
for the benefit of the Lenders.

 

 

“Auditors”

means PricewaterhouseCoopers or such other internationally reputable firm of
independent accountants acceptable to each of the Facility Agents as the
Borrowers may from time to time appoint as their auditors in accordance with
Section 6.5 (Accounting/Auditors).

 

3

--------------------------------------------------------------------------------


 

“Authorization”

means any consent, registration, legalization, filing, agreement, notarization,
certificate, license, approval, concession, permit, authority or exemption from,
by or with any Authority, whether given by express action or deemed given by
failure to act within any specified time period, and all corporate, creditors’
and partners’ approvals, resolutions or consents.

 

 

“Authorized Representative”

means any natural person who is duly authorized by each of the Borrowers, as the
case may be, to act on its behalf for the purposes specified in, and whose name
and specimen signature appear on, the Certificate of Incumbency and Authority
most recently delivered pursuant to this Agreement.

 

 

“Authority”

means any national, supranational, regional or local government or governmental,
administrative, fiscal, judicial, or government-owned body, department,
commission, authority, tribunal, agency or entity, or central bank (or any
Person, whether or not government owned and howsoever constituted or called,
that exercises the functions of a central bank) competent to exercise
jurisdiction in respect of any matter the subject of this Agreement, any other
Transaction Document and/or the transactions contemplated thereby.

 

 

“Availability Period”

means:

 

(i)                                    with respect to the IFC Loan Agreement
and the IFC Facility, the date from and including the date of the IFC Loan
Agreement to and including the date falling six (6) months prior to the Final
Maturity Date; and

 

(ii)                                 with respect to the Additional Secured
Facility Agreement and the Additional Secured Facility, the date from and
including the date of the Additional Secured Facility Agreement to and including
the date falling six (6) months prior to the Final Maturity Date.

 

 

“Base Case”

means the base case cash flow forecast derived from the Financial Model
utilizing the Base Case Assumptions.

 

 

“Base Case Assumptions”

means the assumptions and principles, including the Agreed Oil Price and Proved
Reserves criteria, utilized in establishing the Base Case, to be provided to the
relevant Facility Agent, in form and substance mutually agreed by the Borrowers
and the Facility Agents, pursuant to Section 4.1(n), and to be utilized in the
preparation of each updated Base Case pursuant to Section 6.16(e)(ii) and the
calculation of each Borrowing Base Amount.

 

4

--------------------------------------------------------------------------------


 

“Block Z-1”

means the approximate 740,000 acre area on the northwest coast of Peru
identified in the Block Z-1 License, as subject to reduction, if any, pursuant
to the relinquishment provisions of the Block Z-1 License.

 

 

“Block Z-1 License”

means the agreement entitled “License Contract for Exploration and Exploitation
of Hydrocarbons” dated November 30, 2001, as amended and assigned on January 23,
2003, March 18, 2004 and February 3, 2005, between BPZ Exploración (formerly,
BPZ Energy Inc., Sucursal Perú) and Perupetro, for the exploration and
exploitation of Block Z-1.

 

 

“Borrowing Base Amount”

means, for any Calculation Period, an amount (expressed in Dollars) equal to the
lower of: (i) the Loan-Life NPV divided by 1.8 and (ii) the Field-Life NPV
divided by 2.0.

 

 

“Borrowing Base Assets”

means the Corvina Field and each other Petroleum Asset that is approved and
designated by the Facility Agents as a Borrowing Base Asset.

 

 

“BPZ Resources”

means BPZ Resources, Inc., a corporation incorporated under the laws of Texas.

 

 

“Bureau Veritas”

means Bureau Veritas, international register of classification of vessels and
aircraft.

 

 

“Business Day”

means a day on which banks are open for business in New York, New York and Lima,
Peru.

 

 

“Calculation Date”

means each April 30 and October 31.

 

 

“Calculation Period”

means, in respect of any Calculation Date, the following six (6) month period.

 

 

“CAO”

means the Compliance Advisor Ombudsman, the independent accountability mechanism
for IFC that impartially responds to environmental and social concerns of affect
communities and aims to enhance outcomes.

 

 

“CAO’s Role”

means (i) to respond to complaints by persons who have been or are likely to be
directly affected by the social or environmental impacts of IFC projects; and
(ii) to oversee audits of IFC’s social and environmental performance,
particularly in relation to sensitive projects, and to ensure compliance with
IFC’s social and environmental policies, guidelines, procedures and systems.

 

5

--------------------------------------------------------------------------------


 

“Cash Balance”

means, on any date, the Borrowers’ cash balance in the Revenue Account that is
free of any Liens (other than Liens in favor of the Lenders).

 

 

“Certificate of Incumbency and Authority”

means a certificate by the relevant Borrower in substantially the form as set
out in Exhibit B (Form of Certificate of Incumbency and Authority).

 

 

“Certified Copy”

means (unless otherwise expressly provided) with respect to any agreement or
document, a copy of such agreement or document which has been certified by:

 

 


 


(A)                                 AN AUTHORIZED REPRESENTATIVE OF A BORROWER;
OR


 


 


 


(B)                                TO THE EXTENT THAT SUCH DOCUMENT RELATES TO
ANY PERSON (OTHER THAN A BORROWER), BY A DULY AUTHORIZED REPRESENTATIVE OF SUCH
PERSON,


 


 

 

in each case, as being true, complete, correct and in full force and effect (in
each case, as of the date of such certification).

 

 

“Change in Control”

means BPZ Resources ceases to own and hold, directly or indirectly, at least
100% of all of the Economic Ownership Interests and Voting Rights of BPZ
Exploración.

 

 

“Charter”

means the Articles of Association and by-laws of each Borrower as contained in a
public deed.

 

 

“Coercive Practice”

means the impairing or harming, or threatening to impair or harm, directly or
indirectly, any party or the property of the party to influence improperly the
actions of a party.

 

 

“Collateral Agency Agreement”

means the agreement among the Borrowers, the Facility Agents and the Collateral
Agent, appointing the Collateral Agent to enter into certain Security Documents
and take actions thereunder for the benefit of the Lenders.

 

 

“Collateral Agent”

means a financial institution, organized and existing under the laws of Peru,
reasonably acceptable to each Facility Agent.

 

 

“Collusive Practice”

means an arrangement between two or more parties designed to achieve an improper
purpose, including to influence improperly the actions of another party.

 

 

“Control”

means the possession, directly or indirectly, by a person of the power to direct
or cause the direction of the management and/or affairs of another person in
ordinary and extraordinary matters (including restructuring of indebtedness,
amendment or

 

6

--------------------------------------------------------------------------------


 

 

replacement of organizational documents and/or control of the composition of its
board of directors or equivalent body), through the ownership of voting
securities or the exercise of the rights of the managing member of such person
(or of the managing member of another person Controlling directly or indirectly
such person) or otherwise. To Control shall be construed accordingly.

 

 

“Corporate G&A Adjustment”

means, for any period, all selling, general and administrative expenses of the
Borrowers and other expenses necessary for the day-to-day operations of the
Borrowers but not included in operating expenses in the definition of “Net Cash
Flow”, exploration expenses, any capital expenditures or lease payments payable
by the Borrowers and not included in the calculation of “Net Cash Flow”, any net
cash payments to Nueva Esperanza and any amount paid in respect of Permitted
Partner Subordinated Loans (prior to any conversion thereof to Participations).

 

 

“Corrupt Practice”

means the offering, giving, receiving or soliciting, directly or indirectly, of
anything of value to influence improperly the actions of another party.

 

 

“Corvina Field”

means the exploitation area in Block Z-1 identified as the “Corvina Field”.

 

 

“Debt”

With respect to any Borrower, the aggregate of all obligations (whether actual
or contingent) of such Borrower, to pay or repay money including, without
limitation:

 

 

 


(I)                                    ALL FINANCIAL DEBT;

 

 

 


(II)                                 THE AGGREGATE AMOUNT THEN OUTSTANDING OF
ALL LIABILITIES OF ANY PARTY TO THE EXTENT SUCH BORROWER GUARANTEES THEM OR
OTHERWISE DIRECTLY OR INDIRECTLY OBLIGATES ITSELF TO PAY THEM;

 

 

 


(III)                              ALL LIABILITIES OF SUCH BORROWER (ACTUAL OR
CONTINGENT) UNDER ANY CONDITIONAL SALE OR A TRANSFER WITH RECOURSE OR OBLIGATION
TO REPURCHASE, INCLUDING, WITHOUT LIMITATION, BY WAY OF DISCOUNT OR FACTORING OF
BOOK DEBTS OR RECEIVABLES; AND

 

 

 


(IV)                             ALL LIABILITIES OF SUCH BORROWER (ACTUAL OR
CONTINGENT) UNDER ITS CHARTER, ANY RESOLUTION OF ITS PARTNERS, OR ANY AGREEMENT
OR OTHER DOCUMENT BINDING ON SUCH BORROWER TO REDEEM ANY OF ITS PARTICIPATIONS
OR QUOTAS.

 

7

--------------------------------------------------------------------------------


 

“Debt to Equity Ratio”

means, at any date of determination, the result obtained by dividing Debt
(excluding Permitted Partner Subordinated Loans) by Partners’ Equity (including
Permitted Partner Subordinated Loans).

 

 

“Derivative Transaction”

means any swap agreement, cap agreement, collar agreement, futures contract,
forward contract or similar arrangement with respect to interest rates,
currencies or commodity prices.

 

 

“Disbursement”

means any disbursement of the Loans.

 

 

“Disbursement Application”

means, with respect to a request for any Disbursement, a notice given by the
Borrowers to the relevant Facility Agent requesting a Loan in accordance with
the terms of, and following the form as scheduled to, the relevant Loan
Agreement with respect to such Disbursement.

 

 

“Discount Rate”

means ten percent (10%) per annum.

 

 

“Dollars” or “US$”

means the lawful currency of the United States of America.

 

 

“EBITDAX”

means earnings before interest, taxes, depreciation, amortization, and
exploration expenses.

 

 

“Economic Ownership Interest”

means the beneficial ownership interest in a person (which may include the right
to receive a share of dividends, profits and similar amounts distributed by such
person), which shall include any interest in any subordinated debt of the
person, held by another person or persons, directly or indirectly on a fully
diluted basis. For example and by way of illustration, if Company A were to hold
fifty percent (50%) of such ownership interests in Company B, and Company B were
to own sixty percent (60%) of such ownership interests in Company C, then, for
purposes of this definition, Company A would own an Economic Ownership Interest
in Company C of thirty percent (30%).

 

 

“Event of Default”

means any one of the events or occurrences specified in Section 8.1 (Events of
Default).

 

 

“Facilities”

means the IFC Facility and, upon execution of an Accession Agreement with
respect thereto, the Additional Secured Facility; and “Facility” means any of
them, as the context requires.

 

 

“Facility Agent”

means IFC and the facility agent appointed for the Additional Secured Facility.

 

8

--------------------------------------------------------------------------------


 

“Facility Agreements”

means the IFC Loan Agreement and, upon the execution of an Accession Agreement,
the Additional Secured Facility Agreement, and “Facility Agreement” means any of
them, as the context requires.

 

 

“Fee Letters”

means a letter or letters, as the case may be, between any Finance Party and any
Borrower setting out any of the fees, costs and expenses to be paid by such
Borrower to such party in connection with the Finance Documents.

 

 

“Field Development Plan”

means (a) with respect to the Corvina Field, the field development plan prepared
in accordance with the Block Z-1 License and (b) with respect to any other
Petroleum Asset, the field development plan prepared in accordance with the
License Contract relating to such Petroleum Asset.

 

 

“Field-Life NPV”

means, as at any date of determination, the present value at the Discount Rate
of the projected Net Cash Flow in Dollars derived from the Proved Reserves of
the Borrowing Base Assets, as certified in the most recent Reserve Certification
and calculated using the Proved Reserves, the Agreed Oil Price and the other
Base Case Assumptions, for the period commencing on the day following such
determination date through the longest economic life of the Borrowing Base
Assets as certified in such Reserve Certification.

 

 

“Final Discharge Date”

means the date on which:

 

 

 

(a)                                  the Borrowers have no further actual or
contingent obligation to make any payments to any of the Finance Parties under
or pursuant to the terms of any Finance Document; and

 

 

 

(b)                                 no Finance Party has any actual or
contingent obligation under or pursuant to the terms of any Finance Document.

 

 

“Final Maturity Date”

means the earlier of (i) December 15, 2012 and (ii) the Reserve Tail Date.

 

 

“Finance Documents”

means:

 

 

 

(a)                                  this Agreement and each Accession
Agreement;

 

 

 

(b)                                 each Facility Agreement;

 

 

 

(c)                                  each Security Document;

 

9

--------------------------------------------------------------------------------


 

 

(d)                                 the Intercreditor Agreement;

 

 

 

(e)                                  each Fee Letter; and

 

 

 

(f)                                    each other document from time to time
designated a “Finance Document” as agreed in writing between the Facility Agents
and the Borrowers,

 

 

 

and “Finance Document” means any of them, as the context requires.

 

 

“Finance Parties”

means the Facility Agents, the Lenders, the Security Trustee and the Collateral
Agent, and “Finance Party” means any of them, as the context requires.

 

 

“Financial Debt”

means any indebtedness of any Borrower for or in respect of:

 

 

 

(i)                                     borrowed money;

 

 

 

(ii)                                  the outstanding principal amount of any
bonds, debentures, notes, loan stock, commercial paper, acceptance credits,
bills or promissory notes drawn, accepted, endorsed or issued by any Borrower;

 

 

 

(iii)                               the deferred purchase price of assets or
services (except trade accounts incurred and payable in the ordinary course of
business to trade creditors within ninety (90) days of the date they are
incurred and which are not overdue);

 

 

 

(iv)                              non-contingent obligations of any Borrower to
reimburse any other person for amounts paid by that person under a letter of
credit or similar instrument (excluding any letter of credit or similar
instrument issued for the account of any Borrower with respect to trade accounts
incurred and payable in the ordinary course of business to trade creditors
within 90 days of the date they are incurred and which are not overdue);

 

 

 

(v)                                 the amount of any obligation in respect of
any Financial Lease;

 

 

 

(vi)                              amounts raised under any other transaction
having the financial effect of a borrowing and which would be classified as a
borrowing (and not as an off-balance sheet financing) under the Accounting
Standards;

 

 

 

(vii)                           the amount of any Borrower’s obligations under

 

10

--------------------------------------------------------------------------------


 

 

Derivative Transactions entered into in connection with the protection against
or benefit from fluctuation in any rate or price (but only the net amount owing
by the Borrower after marking the relevant derivative transactions to market);

 

 

 

(viii)                      any premium payable on a mandatory redemption or
replacement of any of the foregoing items; and

 

 

 

(ix)                              the amount of any obligation in respect of any
guarantee or indemnity given by any Borrower for any of the foregoing items
incurred by any other person.

 

 

“Financial Lease”

means any lease or hire purchase contract which would, under the Accounting
Standards, be treated as a finance or capital lease.

 

 

“Financial Model”

means the financial model, in form and substance satisfactory to the Facility
Agents, prepared by the Borrowers for the purposes of the financial projections
of the Borrowers and the Project and represented by material contained in or on
computer discs and print outs as deposited with each of the Facility Agents (as
amended or varied from time to time in accordance with the terms hereof).

 

 

“Financial Statements”

means the financial statements (including a balance sheet, income statement,
changes in equity statement, cash flow statement, accounting policies and
explanatory notes) prepared quarterly or annually (as the case may be) in
accordance with the Accounting Standards and, in each case, delivered pursuant
to this Agreement.

 

 

“Financial Year”

means the accounting year commencing each year on January 1 and ending on the
following December 31, or such other period as the Borrowers may, with the prior
written consent of the Facility Agents, from time to time designate as their
accounting year.

 

 

“Flow Trust”

means the fideicomiso de flujos covering all of the revenues and cash balances
of the Borrowers to be established with the Security Trustee for the benefit of
the Lenders.

 

 

“FPSO”

means BPZ Exploración’s registered floating production, storage and off-loading
tanker facility and its mooring system.

 

 

“Fraudulent Practice”

means any action or omission, including misrepresentation, that knowingly or
recklessly misleads, or attempts to mislead, a

 

11

--------------------------------------------------------------------------------


 

 

party to obtain a financial benefit or to avoid an obligation.

 

 

“GE Equipment and Services
Sale Contract”

means the Contract for Sale of Equipment and Services to be entered into between
Nueva Esperanza and the consortium of GE Packaged Power, Inc. and GE
International Inc. Sucursal de Peru.

 

 

“IFC Facility”

means the revolving loan facility to be made available by IFC to the Borrowers
in an aggregate amount not exceeding US $15,000,000 in accordance with the terms
of, and subject to the conditions of, this Agreement and the IFC Loan Agreement.

 

 

“IFC Loans”

means the loans to be extended by IFC to the Borrowers under the IFC Facility in
accordance with the terms of, and subject to the conditions of, this Agreement
and the IFC Loan Agreement.

 

 

“IFC Loan Agreement”

means the Loan Agreement of even date herewith between the Borrowers and IFC.

 

 

“Import Duty Contract”

means the Contrato de Fideicomiso en Administracion y Garantia, dated August 31,
2007 among BPZ Exploración, La Fiduciaria S.A., as trustee, Secrex, as
beneficiary and Luis Rafael Zoeger Nuñez, as depositary, as amended.

 

 

“Independent Engineer”

means Netherland, Sewell and Associates, Inc. or such other engineering
consultant selected by the Facility Agents.

 

 

“Insurance Adviser”

means Progress Consultores de Seguros or such other insurance adviser selected
by the Facility Agents.

 

 

“Insurances”

means all contracts and policies of insurance and reinsurance of any kind
relating to the Borrowers taken out or, as the context requires, to be taken out
from time to time and maintained in accordance with any Finance Document by or
on behalf of the Borrowers, and “Insurance” means any of them, as the context
requires.

 

 

“Intercreditor Agreement”

means the intercreditor agreement to be entered into by the Facility Agents and
the Collateral Agent.

 

 

“Interest Cover”

means, for any Calculation Period, the Borrowers’ actual and/or projected
EBITDAX for such Calculation Period, divided by the amount of all interest paid
or payable in respect of any Financial Debt (excluding Permitted Partner
Subordinated Loans) during such Calculation Period.

 

 

“Interest Payment Date”

means, in respect of any Loan, June 30 and December 31 in

 

12

--------------------------------------------------------------------------------


 

 

each year.

 

 

“Law”

means any law (including statutory and common law), statute, constitution,
decree, judgment, treaty, regulation, rule, by-law, order, other legislative
measure, directive, requirement, request or guideline (whether or not having the
force of law) of any governmental, intergovernmental or supranational body,
agency, local government, court or, statutory, regulatory or self-regulatory (or
similar) body or authority.

 

 

“Lenders”

means (i) IFC, and (ii) the Additional Secured Facility Lenders, upon execution
of the Additional Secured Facility Agreement and an Accession Agreement; and
“Lender” means any of them, as the context requires.

 

 

“Liabilities”

means the aggregate of all obligations of each of the Borrowers to pay or repay
money, including, without limitation:

 

 

 

(i)                                     Financial Debt;

 

 

 

(ii)                                  the amount of all liabilities of the
Borrowers (actual or contingent) under any conditional sale or a transfer with
recourse or obligation to repurchase, including, without limitation, by way of
discount or factoring of book debts or receivables;

 

 

 

(iii)                               taxes (including deferred taxes);

 

 

 

(iv)                              trade accounts incurred and payable in the
ordinary course of business to trade creditors (including letters of credit or
similar instruments issued for the account of the Borrowers with respect to such
trade accounts);

 

 

 

(v)                                 accrued expenses, including wages and other
amounts due to employees and other services providers;

 

 

 

(vi)                              the amount of all liabilities of the Borrowers
howsoever arising to redeem any of their Participations; and

 

 

 

(vii)                           to the extent (if any) not included in the
definition of Financial Debt, the amount of all liabilities of any person to the
extent any Borrower guarantees them or otherwise obligates itself to pay them.

 

 

“License Contract”

means each license contract entered into by BPZ Exploración with Perupetro with
respect to a Borrowing Base Asset pursuant to Peruvian Law No. 26221.

 

13

--------------------------------------------------------------------------------


 

“Lien”

means any mortgage, pledge, encumbrance, charge, assignment, hypothecation,
security interest, title retention, preferential right, trust arrangement, right
of set-off, counterclaim or banker’s lien, privilege or priority of any kind
having the effect of security, any designation of loss payees or beneficiaries
or any similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of Law.

 

 

“Life of Field Coverage Ratio”
or “LOF”

means, as at any date of determination, the ratio obtained by dividing (i) the
sum of (A) the present value at the Discount Rate of the projected Net Cash Flow
in Dollars derived from the Proved Reserves of the Borrowing Base Assets, as
certified in the most recent Reserve Certification and calculated using the
Proved Reserves, the Agreed Oil Price and the other Base Case Assumptions, for
the period commencing on the day following such determination date through the
longest economic life of the Borrowing Base Assets as certified in such Reserve
Certification, less (B) the Corporate G&A Adjustments by (ii) the outstanding
Net Financial Debt of the Borrowers.

 

 

“Life of Loan Coverage Ratio”
or “LOL”

means, as at any date of determination, the ratio obtained by dividing (i) the
sum of (A) the present value at the Discount Rate of the projected Net Cash Flow
in Dollars derived from the Proved Reserves of the Borrowing Base Assets, as
certified in the most recent Reserve Certification and calculated using the
Proved Reserves, the Agreed Oil Price and the other Base Case Assumptions, for
the period commencing on the day following such determination date up to and
including the Final Maturity Date, less (B) the Corporate G&A Adjustment by
(ii) the outstanding Net Financial Debt of the Borrowers.

 

 

“Loan-Life NPV”

means, as at any date of determination, the present value at the Discount Rate
of the projected Net Cash Flow in Dollars derived from the Proved Reserves of
the Borrowing Base Assets, as certified in the most recent Reserve Certification
and calculated using the Proved Reserves, the Agreed Oil Price and the other
Base Case Assumptions, for the period commencing on the day following such
determination date up to and including the Final Maturity Date.

 

 

“Loans”

means the IFC Loans and the Additional Secured Facility Loans, and “Loan” means
any of them, as the context requires.

 

 

“Material Adverse Effect”

means a material adverse effect on:

 

 

 

(i)                                     the Borrowers, their assets or
properties, taken as a

 

14

--------------------------------------------------------------------------------


 

 

whole;

 

 

 

(ii)                                  the Borrowers’ business, results of
operations or financial condition, taken as a whole;

 

 

 

(iii)                               the implementation of the Project or the
carrying on of the Borrowers’ operations; or

 

 

 

(iv)                              the ability of the Borrowers to comply with
their obligations under this Agreement or any other Transaction Document.

 

 

“Maximum Available Amount”

means, as of any date of determination, an amount (expressed in Dollars) equal
to the lesser of: (i) the Borrowing Base Amount less outstanding Financial Debt
of the Borrowers (excluding Permitted Partner Subordinated Loans), and (ii) the
aggregate Maximum Facility Amounts less outstanding Loans.

 

 

“Maximum Facility Amount”

means, with respect to any Facility as of any date of determination, the maximum
available amount of such Facility at such date as set forth in Schedule 1.

 

 

“Minimum Levels”

means, at any date, 2.5 with respect to Interest Cover, 1.8 with respect to the
LOL and 2.0 with respect to the LOF.

 

 

“Net Cash Flow” or “NCF”

means, for any period, the sum, on a consolidated basis, of (i) all proceeds
received or projected to be received from the sale of the Borrowers’ share
(other than solely in the capacity as operator) of oil production from the
Borrowing Base Assets, minus (ii) the Borrowers’ share of operating costs,
transportation costs, cash contributions as required under the Block Z-1 License
and any other License Contract, taxes, royalties, capital expenditures and
expenses in respect of Financial Debt (whether interest or other fees and
charges) paid or payable during the same period.

 

 

“Net Financial Debt”

means, as of any date of determination, the sum, on a consolidated basis, of
(i) outstanding Financial Debt (excluding Permitted Partner Subordinated Loans)
of the Borrowers and all amounts then owing in respect of such Financial Debt of
the Borrowers (including overdue interest thereon), less (ii) Cash Balances,
plus (iii) the net proceeds of Loans received or projected to be received (less
Loans repaid or projected to be repaid) by the Borrowers included in the
calculation of Net Cash Flow at such date of determination.

 

 

“Nueva Esperanza”

means Empresa Eléctrica Nueva Esperanza S.R.L., a company

 

15

--------------------------------------------------------------------------------


 

 

incorporated under the laws of Peru.

 

 

“Nuevos Soles” or “S”

means the lawful currency of Peru.

 

 

“Obstructive Practice”

means:  (i) deliberately destroying, falsifying, altering or concealing of
evidence material to the investigation or making of false statements to
investigators, in order to materially impede a World Bank Group investigation
into allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice
or Collusive Practice, and/or threatening, harassing or intimidating any party
to prevent it from disclosing its knowledge of matters relevant to the
investigation or from pursuing the investigation, or (ii) acts intended to
materially impede the exercise of IFC’s access to contractually required
information in connection with a World Bank Group investigation into allegations
of a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive
Practice.

 

 

“Official”

means any officer of a political party or candidate for political office in any
country of a Borrower or any officer or employee:

 

 

 

(a)                                  of the government of any such country
(including any legislative, judicial, executive or administrative department,
agency or instrumentality thereof); or

 

 

 


(B)                                 OF A PUBLIC INTERNATIONAL ORGANIZATION.

 

 

“Offtake Agreements”

means all current and future contracts with respect to the Corvina Field and any
other Borrowing Base Assets between BPZ Exploración and an Offtaker.  For the
avoidance of doubt, the definition of Offtake Agreements shall not include the
Permitted License Transfers.

 

 

“Offtaker”

means Petroperu or any other offtaker, under any current or future contracts
with respect to the Corvina Field and any other Borrowing Base Assets,
acceptable to each Facility Agent.

 

 

“Participations”

means all the quotas (participaciones) in each of the Borrowers from time to
time.

 

 

“Participations Pledge”

means the garantía mobiliaria covering 100% of the Participations granted in
favor of the Collateral Agent for the benefit of the Lenders.

 

 

“Partners’ Equity”

means, with respect to any Borrower, the aggregate of:

 

(i)                                     the amount paid up on the equity capital
of such

 

16

--------------------------------------------------------------------------------


 

 


BORROWER; AND

 


(II)                                  THE AMOUNT STANDING TO THE CREDIT OF THE
RESERVES OF SUCH BORROWER (INCLUDING, WITHOUT LIMITATION, ANY PARTICIPATION
PREMIUM ACCOUNT, CAPITAL REDEMPTION RESERVE FUNDS AND ANY CREDIT BALANCE ON THE
ACCUMULATED PROFIT AND LOSS ACCOUNT);

 

after deducting from that aggregate (A) any debit balance on the profit and loss
account or impairment of the issued equity capital of such Borrower (except to
the extent that deduction with respect to that debit balance or impairment has
already been made), (B) amounts set aside for dividends or taxation (including
deferred taxation), and (C) amounts attributable to capitalized items such as
goodwill, trademarks, deferred charges, licenses, patents and other intangible
assets.

 


 

“Performance Standards”

means IFC’s Performance Standards on Social & Environmental Sustainability,
dated April 30, 2006, copies of which have been delivered to and receipt of
which has been acknowledged by the Borrowers.

 

 

“Permitted Additional Unsecured Indebtedness”

means unsecured Financial Debt of one or both of the Borrowers which, after
giving effect to the utilization in full of the Loans and the incurrence of such
Financial Debt, would result in the LOF, LOL and Interest Cover being no less
than the Minimum Levels and the Debt to Equity Ratio being no greater than
65:35.

 

 

“Permitted Financial Debt”

means Financial Debt of the Borrowers with respect to:

 

 

 

(a)                                       the IFC Loans;

 

 

 

(b)                                      the Additional Secured Facility Loans;

 

 

 

(c)                                       Permitted Partner Subordinated Loans;

 

 

 

(d)                                      Permitted Additional Unsecured
Indebtedness; and

 

 

 

(e)                                       Permitted Performance Bonds.

 

 

“Permitted Import Duty Liens”

means Liens in favor or for the benefit of Secrex created under the Import Duty
Contract or otherwise securing the import duties referred to in the Import Duty
Contract in an aggregate amount not exceeding $3,950,000 until such time as such
import duties are paid in full to the relevant Peruvian customs Authority or
such import duties are no longer due and payable

 

17

--------------------------------------------------------------------------------


 

 

to the relevant Peruvian customs Authority.

 

 

“Permitted License Transfers”

means any transfer to Affiliates of BPZ Exploración of license agreements for
Blocks XIX, XXII, and XXIII that are not Borrowing Base Assets.

 

 

“Permitted Liens”

means:

 

 

 

(a)                                  the Security;

 

 

 

(b)                                 Liens on equipment in favor of the sellers
of such equipment to the Borrowers with an aggregate purchase price not
exceeding the equivalent of ten million Dollars (US$10,000,000);

 

 

 

(c)                                  any Lien arising from any tax, assessment
or other governmental charge or other Lien arising by operation of law, in each
case if the obligation underlying any such Lien is not yet due or, if due, is
being contested in good faith by appropriate proceedings so long as:

 

 

 

(i)                         those proceedings do not involve any substantial
danger of the sale, forfeiture or loss of any part of the Project, title thereto
or any interest therein, nor interfere in any material respect with the use or
disposition thereof or the implementation of the Project or the carrying on of
the business of the Borrowers; and

 

 

 

(ii)                      the Borrowers have set aside adequate reserves
sufficient to promptly pay in full any amounts that the Borrowers may be ordered
to pay on final determination of any such proceedings;

 

 

 

(d)                                 the Permitted Import Duty Liens; and

 

 

 

(e)                                  Liens consisting of cash collateral
securing Permitted Performance Bonds;

 

 

 

and “Permitted Lien” means any of them, as the context requires.

 

 

“Permitted Nueva Esperanza Credit Support”

has the meaning set forth in Section 2.1.

 

 

“Permitted Partner
Subordinated Loans”

means unsecured loans made available by BPZ Resources or any of its Affiliates
to one or both of the Borrowers prior to or during the term of this Agreement,
subordinated in right of

 

18

--------------------------------------------------------------------------------


 

 

payment and upon liquidation to the Loans pursuant to the Subordination
Agreement, with permitted gross payments thereunder (including any deduction or
withholding in respect thereof and any other charges or expenses relating
thereto) not exceeding (a) US$6,000,000 in any semi-annual period and
(b) US$12,000,000 in any Financial Year, payable at such time as permitted under
the Subordination Agreement.

 

 

“Permitted Performance Bonds”

means performance bonds, surety bonds or letters of credit in an aggregate
principal amount not exceeding US$10,000,000 issued in the ordinary course of
business on the Borrowers’ behalf to secure the performance of obligations under
a License Contract, other Project Document or other obligation incurred in the
ordinary course of the Borrowers’ operations. 

 

 

“Person”

means any person, firm, company, corporation, government, state or agency of a
state or any association, trust or partnership (whether or not having separate
legal personality) or two or more of the foregoing, and references to a “Person”
include its successors and permitted assigns.

 

 

“Peru”

means the Republic of Peru.

 

 

“Perupetro”

means Perupetro S.A., a private law state company established under the Peruvian
Organic Law for Hydrocarbons No. 26221 (1993).

 

 

“Petroleum Asset”

means any exploitation area in Peru containing hydrocarbon accumulations with
respect to which BPZ Exploración has entered into a License Contract with
Perupetro ((x) only to the extent of its rights and interest thereunder and
(y) only to the extent its rights and interest therein have not been transferred
pursuant to the Permitted License Transfers), approved by a Supreme Decree of
the Government of Peru, for the exploration and exploitation of hydrocarbons.

 

 

“Petroperu”

Petróleos del Perú - Petroperu S.A.

 

 

“Potential Event of Default”

means any event or circumstance which would, with notice, lapse of time, the
making of a determination or any combination thereof, become an Event of
Default.

 

 

“Project”

has the meaning set forth in Section 2.1 (The Project).

 

 

“Project Documents”

means:

 

 

 

(a)                                       the Block Z-1 License;

 

19

--------------------------------------------------------------------------------


 

 

 

(b)                                      with respect to Petroleum Assets that
have been designated as Borrowing Base Assets, each License Contract relating
thereto;

 

 

 

 

 

(c)                                       each Offtake Agreement;

 

 

 

 

 

(d)                                      Bareboat Charter, dated June 13, 2007,
between SurPacifiCo, L.L.C. and BPZ Exploración;

 

 

 

 

 

(e)                                       Drilling Contract, dated December 24,
2005, between BPZ Exploración and Petrex S.A.;

 

 

 

 

 

(f)                                         Drilling Contract, dated May 19,
2008, between BPZ Exploración and Petrex S.A.;

 

 

 

 

 

(g)                                      Master Service Agreement, dated
January 1, 2008, between Tecnomarine S.A.C. and BPZ Exploración;

 

 

 

 

 

(h)                                      Time Charter Agreement, dated
January 1, 2008, between Tecnomarine S.A.C. and BPZ Exploración;

 

 

 

 

 

(i)                                          Vessel Operation Agreement, dated
January 1, 2008, between Tecnomarine S.A.C. and BPZ Exploración;

 

 

 

 

 

(j)                                          Master Service Agreement, dated
January 1, 2008, between Alpha Marine S.A.C. and BPZ Exploración;

 

 

 

 

 

(k)                                       Vessel Operation Agreement, dated
January 1, 2008, between Alpha Marine S.A.C. and BPZ Exploración;

 

 

 

 

 

(l)                                          Oil Well Test and Oil Operation
Agreement, dated August 28, 2007, between Sertecpet S.A. and BPZ Exploración;
and

 

 

 

 

 

(m)                                    each other document from time to time
designated a “Project Document” as agreed in writing between the Facility Agents
and the Borrowers,

 

 

 

 

 

and “Project Document” means any of them, as the context requires.

 

 

 

“Proved Developed Reserves”

 

means, as of any date of determination, Proved Reserves that are expected to be
recovered from existing wells and installed facilities.

 

 

 

“Proved Reserves”

 

means, as of any date of determination with respect to Borrowing Base Assets,
the estimated quantities of hydrocarbons which geological and engineering data

 

20

--------------------------------------------------------------------------------


 

 

 

demonstrate with reasonable certainty to be recoverable in future years from
known reservoirs under existing economic and operating conditions. Proved
Reserves are limited to those quantities of hydrocarbons which can be estimated,
with reasonable certainty, to be recoverable commercially at current prices and
costs, under existing regulatory practices and with existing conventional
equipment and operating methods (taking into account applicable Laws to which
BPZ Exploración is subject).

 

 

 

“Reduction Date”

 

means each Interest Payment Date, commencing with the Interest Payment Date
falling on December 31, 2010.

 

 

 

“Reserve Certification”

 

means the certification of any or all of the Proved Reserves and Proved
Developed Reserves prepared from time to time by the Independent Engineer in
accordance with the Guidelines of the Society of Petroleum Engineers (SPE),
including projected capital expenditures, operating expenses, annual production
profiles and the economic life of the Borrowing Base Assets.

 

 

 

“Reserve Tail Date”

 

means, as of any date of determination and based on the then most recent Reserve
Certification, the latest Interest Payment Date following which at least
twenty-five percent (25%) of Proved Reserves are expected to be produced.

 

 

 

“Revenue Account”

 

means the bank account entitled “collection account” (cuentas de recaudación)(or
as it is otherwise entitled in the agreement creating the Flow Trust)
established with the Security Trustee in the name of the trust created under the
Flow Trust.

 

 

 

“Rollover Loan”

 

means a Loan under a Facility:

 


(I)                                     MADE OR TO BE MADE ON AN INTEREST
PAYMENT DATE;

 


(II)                                  THE AGGREGATE AMOUNT OF WHICH IS EQUAL TO
ALL MATURING LOANS (OR, IF THE BORROWERS INTEND TO REPAY A PORTION OF SUCH
MATURING LOANS, THE UNPAID PORTION OF SUCH LOANS) UNDER SUCH FACILITY ON SUCH
INTEREST PAYMENT DATE, BUT IN NO EVENT GREATER THAN THE MAXIMUM FACILITY AMOUNT
FOR SUCH FACILITY; AND

 


(III)                               THE PROCEEDS OF WHICH ARE APPLIED TO
REFINANCE THE MATURING LOANS UNDER SUCH FACILITY ON SUCH INTEREST PAYMENT DATE.

 

 

 

“Rollover Request”

 

has the meaning set forth in Section 3.3.

 

21

--------------------------------------------------------------------------------


 

“Sanctionable Practice”

 

means any Corrupt Practice, Fraudulent Practice, Coercive Practice, Collusive
Practice, or Obstructive Practice, as those terms are defined herein and
interpreted in accordance with the Anti-Corruption Guidelines attached to this
Agreement as Schedule 2.

 

 

 

“S&EA”

 

means the social and environmental assessment, dated April 2008, prepared by the
Borrowers in accordance with the Performance Standards.

 

 

 

“S&E Management System”

 

means the Borrowers’ social and environmental management system enabling it to
identify, assess and manage Project risks on an ongoing basis.

 

 

 

“Secrex”

 

means Secrex Compañia de Seguros de Crédito y Garantia.

 

 

 

“Security”

 

means the security created or agreed to be created by or pursuant to the
Security Documents to secure all amounts owing by the Borrowers to the Finance
Parties under the Finance Documents.

 

 

 

“Security Documents”

 

means the documents providing for the Security consisting of:

 

 

 

 

 

(a)                                  the Participations Pledge;

 

 

 

 

 

(b)                                 the Flow Trust;

 

 

 

 

 

(c)                                  the Subordination Agreement;

 

 

 

 

 

(d)                                 the Collateral Agency Agreement; and

 

 

 

 

 


(E)                                  EACH OTHER DOCUMENT FROM TIME TO TIME
DESIGNATED A “SECURITY DOCUMENT” AS AGREED IN WRITING BETWEEN THE FACILITY
AGENTS AND THE BORROWERS,

 

 

 

 

 

and “Security Document” means any one of them, as the context requires.

 

 

 

“Security Trustee”

 

means a financial or fiduciary institution, organized and existing under the
laws of Peru, reasonably acceptable to each Facility Agent.

 

 

 

“Shell Farm-Out Agreement”

 

means the farm-out agreement contemplated by, and consistent with the terms set
forth in, the Memorandum of Understanding dated June 25, 2008 between Shell
Exploration Company (West) B.V. and BPZ Exploración.

 

22

--------------------------------------------------------------------------------


 

“Subordination Agreement”

 

means the Subordination and Pledge Agreement to be entered into by BPZ Energy
Inc. and any Affiliate thereof providing a Permitted Partner Subordinated Loan
in form and substance satisfactory to the Facility Agents.

 

 

 

“Subsidiary”

 

means, with respect to any entity, any other entity over fifty percent (50%) of
whose capital is owned, directly or indirectly, by such entity or which is
otherwise effectively controlled by such entity.

 

 

 

“Transaction Documents”

 

means:

 

 

 

 

 

(a)                                  each Finance Document; and

 

 

 

 

 

(b)                                 each Project Document,

 

 

 

 

 

and “Transaction Document” means any of them, as the context requires.

 

 

 

“Voting Rights”

 

means, with respect to any person, the rights, directly or indirectly, held by
such person to vote on or cause the direction of the management and policies of
each Borrower in ordinary and extraordinary matters (to the extent that it has
such rights regarding extraordinary matters on the date of this Agreement)
through the ownership of voting securities or the exercise of the rights of the
managing member of such person (or of the managing member of any other person
Controlling directly or indirectly such person).

 

 

 

“World Bank”

 

means the International Bank for Reconstruction and Development, an
international organization established by Articles of Agreement among its member
countries.

 

1.3                                 Interpretation

 

In this Agreement:

 


(A)                                  UNLESS THE CONTEXT OTHERWISE REQUIRES,
WORDS DENOTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA;


 


(B)                                 A REFERENCE TO A SPECIFIED ARTICLE, SECTION,
SCHEDULE OR EXHIBIT SHALL BE CONSTRUED AS A REFERENCE TO THAT SPECIFIED
ARTICLE OR SECTION OF, OR SCHEDULE OR EXHIBIT TO, THIS AGREEMENT;


 


(C)                                  A REFERENCE TO AN AGREEMENT SHALL BE
CONSTRUED AS A REFERENCE TO SUCH AGREEMENT AS IT MAY BE AMENDED, VARIED,
SUPPLEMENTED, NOVATED OR ASSIGNED FROM TIME TO TIME BUT DISREGARDING ANY
AMENDMENT, VARIATION, SUPPLEMENT, NOVATION OR ASSIGNMENT MADE IN BREACH OF THIS
AGREEMENT;

 

23

--------------------------------------------------------------------------------


 


(D)                                 A REFERENCE TO ANY PARTY TO ANY DOCUMENT
INCLUDES THAT PARTY’S SUCCESSORS AND PERMITTED ASSIGNS;


 


(E)                                  THE HEADINGS AND THE TABLE OF CONTENTS ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT;


 


(F)                                    “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE RESPECTIVELY CONSTRUED AS “INCLUDE WITHOUT LIMITATION”, “INCLUDES
WITHOUT LIMITATION” AND “INCLUDING WITHOUT LIMITATION”, AND ALL DERIVATIVE TERMS
SHALL BE CONSTRUED ACCORDINGLY;


 


(G)                                 WHEN AN INTEREST PAYMENT DATE (OR OTHER DATE
FOR PAYMENT) IS NOT A BUSINESS DAY, SUCH INTEREST PAYMENT DATE (OR OTHER DATE)
SHALL BE AUTOMATICALLY CHANGED TO THE NEXT BUSINESS DAY IN THAT CALENDAR MONTH
(IF THERE IS ONE) OR THE PRECEDING BUSINESS DAY (IF THERE IS NOT).

 

2.                                      THE PROJECT

 

2.1                                 The Project


 

The project consists of the ongoing development and operation of the Corvina
Field in Block Z-1 and additional Petroleum Assets (the “Project”), including
related capital expenditures, working capital requirements and debt repayment
requirements relating thereto.  In addition, although the Nueva Esperanza gas to
power project is excluded from the definition of “Project”, the Borrowers may
provide credit support, whether through loans, guarantees or other extension of
credit, for the benefit of their affiliated company, Nueva Esperanza, in an
amount not exceeding US$90,000,000, with the initial payment of interest to be
deferred until January 1, 2009 and otherwise on Approved Terms and Conditions,
pursuant to documentation reasonably satisfactory to the Facility Agents
(“Permitted Nueva Esperanza Credit Support”).

 

2.2                                 Facilities


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE FACILITY AGREEMENTS:


 

(I)                                     IFC SHALL MAKE AVAILABLE TO THE
BORROWERS THE IFC FACILITY; AND

 

(II)                                  UPON EXECUTION OF AN ACCESSION AGREEMENT,
THE ADDITIONAL SECURED FACILITY LENDERS SHALL MAKE AVAILABLE TO THE BORROWERS
THE ADDITIONAL SECURED FACILITY.

 


(B)                                 THE OBLIGATIONS OF EACH FINANCE PARTY UNDER
THE FINANCE DOCUMENTS ARE SEVERAL.  FAILURE OF A FINANCE PARTY TO PERFORM ITS
OBLIGATIONS UNDER THE FINANCE DOCUMENTS DOES NOT AFFECT THE OBLIGATIONS OF ANY
OTHER PARTY UNDER THE FINANCE DOCUMENTS.  NO FINANCE PARTY IS RESPONSIBLE FOR
THE OBLIGATIONS OF ANY OTHER FINANCE PARTY UNDER THE FINANCE DOCUMENTS.

 

24

--------------------------------------------------------------------------------


 


(C)                                  NO FINANCE PARTY IS BOUND TO MONITOR OR
VERIFY THE APPLICATION OF ANY AMOUNT BORROWED PURSUANT TO THE FINANCE DOCUMENTS.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR THE FACILITY AGREEMENTS, NO LENDER SHALL BE OBLIGATED TO MAKE
AVAILABLE ANY LOAN AT ANY TIME AFTER THE EXPIRATION OF THE AVAILABILITY PERIOD
UNDER THE RELEVANT FACILITY AGREEMENT OR, IF EARLIER, THE DATE ON WHICH SUCH
LENDER CEASES TO HAVE ANY COMMITMENT TO MAKE AVAILABLE LOANS UNDER THE RELEVANT
FACILITY AGREEMENT.


 

2.3                                 Borrowers’ Obligations Joint and Several


 

The Borrowers’ obligations under the Finance Documents are joint and several.

 


3.                                      LOANS


 

3.1                                 Disbursements


 


(A)                                  SUBJECT TO SECTION 4 (CONDITIONS PRECEDENT)
AND PARAGRAPH (B) BELOW OF THIS SECTION 3.1, THE LOANS SHALL BE DISBURSED BY
EACH OF THE LENDERS IN ACCORDANCE WITH, AND SUBJECT TO, THE FACILITY AGREEMENT
UNDER WHICH ANY SUCH LOAN IS DISBURSED; PROVIDED THAT IN NO EVENT SHALL THE
BORROWERS AT ANY TIME REQUEST DISBURSEMENTS OF LOANS IN AN AGGREGATE AMOUNT
EXCEEDING THE MAXIMUM AVAILABLE AMOUNT.


 


(B)                                 NO LENDER SHALL BE RESPONSIBLE TO THE
BORROWERS FOR ANY FAILURE BY ANY OTHER LENDER TO MAKE A DISBURSEMENT.


 

3.2                                 Repayment


 

Subject to Section 1.3(g), the Borrowers shall repay each Loan in full on the
Interest Payment Date immediately following the date of Disbursement of such
Loan.

 

3.3                                 Rollover Loans


 

Subject to the terms and conditions of this Agreement and the relevant Facility
Agreement, on each Interest Payment Date, the Borrowers shall be conclusively
deemed to have delivered to each Facility Agent, respectively, a duly completed
request for Disbursement of a Rollover Loan (each, a “Rollover Request”) under
the relevant Facility in an aggregate amount equal to the outstanding Loans
under such Facility, unless (i) not later than ten (10) Business Days prior to
such Interest Payment Date, the Borrowers have notified IFC and the Facility
Agents in writing that the Borrowers will repay all or a portion of the Loans
maturing on such Interest Payment Date or (ii) an Event of Default or Potential
Event of Default has occurred and is continuing.  Notwithstanding the foregoing,
each Rollover Request shall be automatically adjusted such that (i) the Rollover
Loans requested thereunder do not exceed the Maximum Available Amount and
(ii) with respect to each Facility, the Rollover Loans requested thereunder do
not exceed the Maximum Facility Amount for such Facility.

 

25

--------------------------------------------------------------------------------


 

3.4                                 Reduction


 

On each Reduction Date, the Borrowers shall repay all or a portion of the
outstanding Loans under each Facility in an amount sufficient to ensure that at
all times the aggregate outstanding amount of Loans under such Facility does not
exceed the Maximum Facility Amount for such Facility.

 

3.5                                 Mandatory Prepayments for Illegality;
Insurance Events


 

The Borrowers shall prepay all or a portion of the outstanding Loans with
respect to the relevant Facility or Facilities (as the case may be):

 


(A)                                  IN ACCORDANCE WITH THE RELEVANT FACILITY
AGREEMENT IF IT BECOMES UNLAWFUL FOR A LENDER (OR A PARTICIPANT IN A LOAN) TO
CONTINUE TO MAINTAIN OR FUND ANY LOAN (OR PARTICIPATION THEREIN); AND


 


(B)                                 IN ACCORDANCE WITH
SECTION 6.11(C) (INSURANCE),


 

in each case, whereupon all undisbursed portions of such Facility or Facilities
(as the case may be) shall be immediately cancelled.

 

3.6                                 Mandatory Prepayments to Achieve Minimum
Levels


 

If at any time any of the LOF, the LOL or Interest Cover is less than the
Minimum Level therefor, the Borrowers shall prepay all or such portion of all
outstanding Loans, pro rata among all Facilities, in an amount sufficient to
ensure that each of the LOF, the LOL and Interest Cover are equal to or greater
than the Minimum Level therefor.  Such prepayment shall be made within thirty
(30) days after the date such non-compliance with the relevant Minimum
Level(s) is first determined.

 

3.7                                 Voluntary Prepayments


 

The Borrowers shall have the right to voluntarily prepay all or part of the
principal amount of any Loan then outstanding in accordance with, and subject
to, the terms of the Facility Agreement under which such Loan was made.

 

3.8                                 General Prepayment Terms


 


(A)                                  ALL MANDATORY OR VOLUNTARY PREPAYMENTS
(INCLUDING PURSUANT TO SECTION 3.4 (REDUCTION), SECTION 3.5 (MANDATORY
PREPAYMENTS FOR ILLEGALITY; INSURANCE EVENTS), SECTION 3.6 (MANDATORY
PREPAYMENTS TO ACHIEVE MINIMUM LEVELS) AND SECTION 3.7 (VOLUNTARY PREPAYMENTS))
WITH RESPECT TO ANY FACILITY SHALL BE MADE TOGETHER WITH PAYMENT OF (I) ANY
PREMIUM REQUIRED UNDER THE FACILITY AGREEMENT FOR SUCH FACILITY, (II) ALL
ACCRUED INTEREST ON THE PRINCIPAL AMOUNT OF THE LOANS TO BE PREPAID, AND
(III) ALL COSTS AND EXPENSES, LOSSES AND ALL OTHER AMOUNTS THEN DUE AND PAYABLE
UNDER THIS AGREEMENT AND THE RELEVANT FACILITY AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


(B)                                 ANY AMOUNTS OF THE LOANS WITH RESPECT TO ANY
FACILITY MANDATORILY PREPAID BY THE BORROWERS (INCLUDING PURSUANT TO SECTION 3.4
(REDUCTION), SECTION 3.5 (MANDATORY PREPAYMENTS FOR ILLEGALITY; INSURANCE
EVENTS) OR SECTION 3.6 (MANDATORY PREPAYMENTS TO ACHIEVE MINIMUM LEVELS) OTHER
THAN WITH RESPECT TO INTEREST COVER) MAY NOT BE REBORROWED.


 


(C)                                  IN THE EVENT THE BORROWERS MAKE A VOLUNTARY
PREPAYMENT OF ANY LOANS UNDER A FACILITY (INCLUDING PURSUANT TO SECTION 3.7
(VOLUNTARY PREPAYMENTS)), THE BORROWERS SHALL, AT THE SAME TIME, MAKE A
CORRESPONDING PREPAYMENT UNDER EACH OTHER FACILITY, SO THAT THE SAME PROPORTION
OF THE LOANS UNDER EACH FACILITY IS PREPAID, UNLESS SUCH CORRESPONDING
PREPAYMENT IS WAIVED IN ACCORDANCE WITH THE TERMS OF THE FACILITY AGREEMENT FOR
SUCH OTHER FACILITY.


 

3.9                                 Cancellation by Borrowers


 


(A)                                  THE BORROWERS SHALL HAVE THE RIGHT TO
CANCEL ALL OR PART OF ANY UNDISBURSED PORTION OF EACH FACILITY IN ACCORDANCE
WITH, AND SUBJECT TO, THE TERMS OF THE FACILITY AGREEMENT RELATING TO SUCH
FACILITY.


 


(B)                                 TO THE EXTENT THE BORROWERS CANCEL ALL OR
PART OF ANY UNDISBURSED PORTION OF ANY FACILITY, THE BORROWERS SHALL, AT THE
SAME TIME, MAKE A CORRESPONDING CANCELLATION OF ALL OR PART (AS THE CASE MAY BE)
OF THE UNDISBURSED PORTION OF EACH OTHER FACILITY, SO THAT THE SAME PROPORTION
OF THE UNDISBURSED PORTION OF EACH FACILITY IS CANCELLED, UNLESS SUCH
CORRESPONDING CANCELLATION IS WAIVED IN ACCORDANCE WITH THE TERMS OF THE
FACILITY AGREEMENT FOR ANY SUCH OTHER FACILITY.


 


(C)                                  IF THE BORROWERS CANCEL THE UNDISBURSED
PORTION OF ANY FACILITY IN PART, THE CANCELLED PORTION OF SUCH FACILITY SHALL BE
ALLOCATED TO REDUCE THE MAXIMUM FACILITY AMOUNT OF SUCH FACILITY PRO RATA ACROSS
THE PERIODS SET FORTH IN SCHEDULE 1.


 


4.                                      CONDITIONS PRECEDENT


 

4.1                                 First Disbursement under each Facility


 

The obligation of each Lender to make the first Disbursement under such Lender’s
Facility shall be subject to the prior fulfilment (in each case, in form and
substance satisfactory to the relevant Facility Agent), or the prior waiver in
whole or in part by the relevant Facility Agent, as the case may be, of the
following conditions precedent:

 

27

--------------------------------------------------------------------------------


 


(A)                                  FINANCE DOCUMENTS


 

(I)                                     THE RELEVANT FACILITY AGENT SHALL HAVE
RECEIVED ORIGINALS OF EACH OF THE FINANCE DOCUMENTS, DULY EXECUTED BY EACH
PERSON EXPRESSED TO BE PARTY THERETO.

 

(II)                                  EACH OF THE FINANCE DOCUMENTS SHALL HAVE
BECOME (AND REMAIN AS AT THE DATE PROPOSED AS THE DATE OF FIRST DISBURSEMENT
UNDER SUCH FACILITY) FULLY AND UNCONDITIONALLY EFFECTIVE IN ACCORDANCE WITH ITS
RESPECTIVE TERMS.

 


(B)                                 PROJECT DOCUMENTS


 

(I)                                     THE RELEVANT FACILITY AGENT SHALL HAVE
RECEIVED ORIGINALS OR CERTIFIED COPIES OF EACH PROJECT DOCUMENT, DULY EXECUTED
BY EACH PERSON EXPRESSED TO BE PARTY THERETO.

 

(II)                                  EACH OF THE PROJECT DOCUMENTS SHALL HAVE
BECOME (AND REMAIN AS AT THE DATE PROPOSED AS THE DATE OF FIRST DISBURSEMENT
UNDER SUCH FACILITY) FULLY AND UNCONDITIONALLY EFFECTIVE IN ACCORDANCE WITH ITS
RESPECTIVE TERMS.

 


(C)                                  SECURITY


 

The Security shall have been:

 

(i)  validly created and perfected as first-ranking Liens, and

 

(ii) the relevant Facility Agent shall have received duly executed originals of
each of the Security Documents, together with any document, recording, filing,
notification, registration, notarization or other evidence required for the
creation, validity, perfection or priority of the Liens as first-ranking Liens
in favor of the Lenders in or under such Security Documents;

 

provided, that, with respect to the first Disbursement of the IFC Loans, (i) the
Liens created under the Flow Trust and the Participations Pledge shall not be
required to have been perfected so long as the relevant filings for registration
and perfection of such Liens shall have been made with the Movable Registry of
Contracts (Registro Mobiliario de Contratos) in Peru and (ii) with respect to
the Flow Trust, the Borrowers’ revenues shall continue to be paid to the trust
established under the Import Duty Contract until the proceeds of the first
Disbursement of the IFC Loans have been applied in accordance with
Section 4.4(f)(i)(z) and Petroperu has been notified to commence payments to the
Flow Trust in accordance with Section 6.12.

 


(D)                                 CHARTERS


 

The relevant Facility Agent shall have received a true, complete and up to date
Certified Copy of the Charter of each Borrower.

 

28

--------------------------------------------------------------------------------


 


(E)                                  PARTICIPATION REGISTERS


 

The relevant Facility Agent shall have received a Certified Copy of the
registration entry in the public registry of each Borrower showing all current
holders of Participations of such Borrower and the respective ownership interest
in such Borrower.

 


(F)                                    CORPORATE AUTHORIZATIONS


 

The relevant Facility Agent shall have received Certified Copies of all
corporate (including, if required, partner) Authorizations and other approvals
necessary for the due execution, delivery and performance of the Finance
Documents and for the transactions contemplated thereby, and any other documents
in implementation thereof, by each Borrower (together with the Authorizations of
the Persons signing the Finance Documents for and on behalf of each Borrower).

 


(G)                                 CERTIFICATE OF INCUMBENCY AND AUTHORITY


 

The relevant Facility Agent shall have received a Certificate of Incumbency and
Authority of each Borrower.

 


(H)                                 GOVERNMENTAL AND OTHER APPROVALS


 

The Borrowers have provided to the relevant Facility Agent, Certified Copies of
all Authorizations listed in Section 1 (Authorizations Already Obtained) and
Section 2 (Authorizations to be Obtained Prior to First Disbursement) of
Schedule 3 (Authorizations), together with all other Authorizations not listed
in those Sections that may become necessary for (i) each Loan (including the
borrowing by the Borrowers under this Agreement and the Facility Agreements);
(ii) the business of the Borrowers as presently carried on and as contemplated
to be carried on; (iii) the Project; (iv) the due execution, delivery, validity
and enforceability of, and performance by each Borrower of its obligations under
this Agreement and each other Transaction Document to which it is a party, and
any other documents necessary or desirable to the implementation of any of those
agreements or documents; and (v) the remittance to any Finance Party (or its
assigns) of all monies payable or owing to such Finance Party (or its assigns)
under any Finance Document in the currencies specified in such Finance Document;
and all those Authorizations are in full force and effect.

 


(I)                                     INSURANCE


 

The relevant Facility Agent shall have received:

 

(I)                                     COPIES OF ALL INSURANCE POLICIES WITH
RESPECT TO THE INSURANCES, INCLUDING THE INSURANCES REQUIRED TO BE OBTAINED
PURSUANT TO SECTION 6.12 (INSURANCE) AND SCHEDULE 4 (INSURANCE) AND A
CERTIFICATION OF THE RELEVANT INSURERS OR INSURANCE AGENTS CONFIRMING THAT THOSE
POLICIES ARE IN FULL FORCE

 

29

--------------------------------------------------------------------------------


 

AND EFFECT AND ALL PREMIUMS THEN DUE AND PAYABLE UNDER THOSE POLICIES HAVE BEEN
PAID; AND

 

(II)                                  AN INSURANCE REPORT FROM THE INSURANCE
ADVISOR CONFIRMING THE ADEQUACY OF THE INSURANCES FOR THE PROJECT AND FOR THE
BORROWERS’ BUSINESS.

 


(J)                                     ACCOUNTING SYSTEMS AND AUDITORS


 

The relevant Facility Agent shall have received:

 

(I)                                     FROM THE CHIEF FINANCIAL OFFICER OF EACH
BORROWER (WHICH SHALL BE AN AUTHORIZED REPRESENTATIVE) A CERTIFICATE CERTIFYING
THAT, AS AT A DATE NOT EARLIER THAN SIXTY (60) DAYS PRIOR TO THE DATE OF FIRST
DISBURSEMENT UNDER SUCH FACILITY, SUCH BORROWER IS IN COMPLIANCE WITH THE
PROVISIONS OF SECTION 6.5(A) (ACCOUNTING);

 

(II)                                  EVIDENCE IN WRITING THAT THE AUDITORS HAVE
BEEN APPOINTED AND THAT SUCH APPOINTMENT REMAINS IN FULL FORCE AND EFFECT; AND

 

(III)                               A CERTIFIED COPY OF A LETTER TO THE AUDITORS
FROM THE BORROWERS SUBSTANTIALLY IN THE FORM OF EXHIBIT C (FORM OF LETTER TO
AUDITORS), SUCH LETTER NOT TO HAVE BEEN RESCINDED.

 


(K)                                  LEGAL OPINIONS


 

The relevant Facility Agent shall have received the following legal opinions,
duly executed and issued, regarding inter alia, due authorization, execution and
delivery of the Finance Documents and the Block Z-1 License by each Borrower and
any other Person which is party to any such document (other than a Finance
Party) and the enforceability of each Finance Document and the Block Z-1
License, together with such other matters incidental to the transactions
contemplated thereby as the relevant Facility Agent may reasonably request:

 

(I)                                     THE OPINION OF RODRIGO, ELÍAS & MEDRANO
ABOGADOS, PERUVIAN COUNSEL TO THE BORROWERS;

 

(II)                                  THE OPINION OF ESTUDIO AURELIO GARCÍA
SAYÁN ABOGADOS, PERUVIAN COUNSEL TO THE LENDERS;

 

(III)                               THE OPINION OF DEWEY & LEBEOUF LLP, SPECIAL
NEW YORK AND TEXAS COUNSEL TO THE BORROWERS AND BPZ ENERGY INC.;

 

(IV)                              THE OPINION OF WHITE & CASE LLP, SPECIAL NEW
YORK COUNSEL TO THE LENDERS; AND

 

(V)                                 SUCH OTHER OPINIONS RELATING TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY AS THE RELEVANT
FACILITY AGENT MAY REASONABLY REQUEST.

 

30

--------------------------------------------------------------------------------


 


(L)                                     FINANCIAL STATEMENTS


 

The relevant Facility Agent shall have received:

 

(I)                                     CERTIFIED COPIES OF THE ANNUAL AUDITED
FINANCIAL STATEMENTS OF EACH BORROWER AND BPZ RESOURCES FOR ITS MOST RECENT
FINANCIAL YEAR; AND

 

(II)                                  CERTIFIED COPIES OF THE MOST RECENTLY
DELIVERED QUARTERLY FINANCIAL STATEMENTS OF EACH BORROWER AND BPZ RESOURCES,

 

in each case, prepared in accordance with the Accounting Standards.

 


(M)                               PROJECT ACCOUNTS


 

The Security Trustee shall have confirmed in writing to the relevant Facility
Agent that the Revenue Account required to be maintained at the Security Trustee
pursuant to the Finance Documents has been opened.

 


(N)                                 FINANCIAL MODEL


 

The relevant Facility Agent shall have received the Financial Model, the Base
Case Assumptions and the Base Case.

 


(O)                                 FEES AND EXPENSES


 

(I)                                     THE BORROWERS SHALL HAVE PAID TO (OR
REIMBURSED, AS THE CASE MAY BE) THE FINANCE PARTIES ALL AMOUNTS (INCLUDING ANY
FEES, COSTS AND EXPENSES) THEN DUE AND PAYABLE TO THE FINANCE PARTIES UNDER ANY
FINANCE DOCUMENT (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY FEE LETTER), AND
SUCH PAYMENTS SHALL NOT HAVE BEEN RESCINDED.

 

(II)                                  WITHOUT LIMITING PARAGRAPH (I) ABOVE, THE
FINANCE PARTIES SHALL HAVE BEEN REIMBURSED (IN FULL) FOR ALL INVOICED FEES AND
EXPENSES OF THEIR COUNSEL IN ACCORDANCE WITH SECTION 6.15 (COSTS AND EXPENSES)
OR CONFIRMATION BY THAT COUNSEL THAT THE BORROWERS HAVE DIRECTLY PAID THOSE FEES
AND EXPENSES.

 


(P)                                 APPOINTMENT OF AGENT


 

The Borrowers shall have delivered to the relevant Facility Agent evidence,
substantially in the form of Exhibit D (Form of Appointment of Service of
Process Letter), of appointment of an agent for service of process pursuant to
Section 9.7(e) (Jurisdiction and Enforcement).

 


(Q)                                 ENVIRONMENTAL MATTERS


 

The Borrowers have completed an S&EA and delivered to IFC the Action Plan, each
in form and substance acceptable to IFC, (ii) the Borrowers and IFC have agreed
on the form of Annual Monitoring Report, and (iii) the Borrowers are

 

31

--------------------------------------------------------------------------------


 

implementing the S&E Management System diligently and in accordance with the
timetable described in the Action Plan and in a manner consistent with the
Performance Standards.

 


(R)                                    CONDITIONS IN FACILITY AGREEMENTS


 

All conditions precedent to first Disbursement in the relevant Facility
Agreement (except for the conditions precedent set forth in this Agreement which
are incorporated into such Facility Agreement) have been fulfilled (or else
waived by the relevant person in whole or in part) in accordance with the terms
of such Facility Agreement.

 


4.2                                 SPECIAL CONDITIONS FOR FIRST DISBURSEMENT
UNDER IFC FACILITY


 

The obligation of IFC to make the first Disbursement under the IFC Facility
shall be subject to the prior fulfillment (in each case, in form and substance
satisfactory to IFC), or the prior waiver in whole or in part by IFC, of the
following additional conditions precedent:

 


(A)                                  IFC SHALL HAVE RECEIVED CONFIRMATION FROM
BUREAU VERITAS (OR ANOTHER INDEPENDENT PARTY SATISFACTORY TO IFC) THAT THE FPSO
HAS BEEN COMMISSIONED AND HAS BEEN OPERATING NORMALLY AT THE CX11 PLATFORM IN
THE CORVINA FIELD FOR A PERIOD OF THIRTY (30) DAYS.


 


(B)                                 IFC SHALL HAVE RECEIVED FROM BUREAU VERITAS
AN INDEPENDENT RISK ASSESSMENT SATISFACTORY TO IFC COVERING THE FPSO PRODUCTION
CHAIN FROM WELLHEAD TO REFINERY (THE “BUREAU VERITAS RISK ASSESSMENT”).


 


(C)                                  IFC SHALL HAVE RECEIVED (I) A COPY OF A
RESERVE CERTIFICATION DATED NO LATER THAN SEVEN MONTHS PRIOR TO SUCH FIRST
DISBURSEMENT AND (II) REASONABLY SATISFACTORY EVIDENCE OF IMPLEMENTATION OF A
PLAN TO AVOID FLARING OF GAS ASSOCIATED WITH OIL PRODUCTION.


 


(D)                                 IFC SHALL HAVE RECEIVED EVIDENCE THAT:
(I) WHETHER PURSUANT TO AN AMENDMENT TO THE IMPORT DUTY CONTRACT OR OTHERWISE,
UPON APPLICATION OF THE PROCEEDS OF THE FIRST DISBURSEMENT OF THE IFC LOANS TO
ESTABLISH CASH COLLATERAL IN FULL FOR THE  OBLIGATIONS SECURED UNDER THE IMPORT
DUTY CONTRACT, ALL REVENUES OF THE BORROWERS SHALL BE PAID TO THE FLOW TRUST,
WHETHER OR NOT THE IMPORT DUTY CONTRACT IS TERMINATED, (II) IRREVOCABLE
INSTRUCTIONS HAVE BEEN ISSUED AND DELIVERED BY THE BORROWERS TO THE BANK
RECEIVING THE PROCEEDS OF THE FIRST DISBURSEMENT OF THE IFC LOANS (OR BY LA
FIDUCIARIA S.A. IF SUCH FIRST DISBURSEMENT IS MADE TO AN ACCOUNT UNDER THE
IMPORT DUTY CONTRACT) THAT SUCH PROCEEDS SHALL BE APPLIED TO ESTABLISH CASH
COLLATERAL IN FULL FOR THE OBLIGATIONS SECURED UNDER THE IMPORT DUTY CONTRACT
AND (III) THE BORROWERS HAVE MADE ARRANGEMENTS TO INSTRUCT PETROPERU TO PAY ALL
AMOUNTS PAYABLE TO THE BORROWERS TO THE FLOW TRUST UPON THE APPLICATION OF THE
PROCEEDS OF THE FIRST DISBURSEMENT OF THE IFC LOANS IN ACCORDANCE WITH CLAUSE
(II) ABOVE.

 

32

--------------------------------------------------------------------------------


 


(E)                                  IFC SHALL HAVE RECEIVED THE REPORT,
REASONABLY SATISFACTORY TO IFC, ON THE SUPE ACCIDENT, INCLUDING LESSONS LEARNED
THEREFROM AND FOLLOW-UP ACTIONS DEFINED AS A RESULT THEREOF.


 


(F)                                    IFC SHALL HAVE RECEIVED THE REPORT,
REASONABLY SATISFACTORY TO IFC, SUMMARIZING STRENGTHENING OF EACH BORROWER’S
CAPACITIES AND ORGANIZATION.


 


4.3                                 SPECIAL CONDITIONS FOR FIRST DISBURSEMENT
UNDER ADDITIONAL SECURED FACILITY


 

The obligation of the Additional Secured Facility Lenders to make the first
Disbursement under the Additional Secured Facility shall be subject to the prior
fulfillment (in each case, in form and substance satisfactory to the Facility
Agent for the Additional Secured Facility), or the prior waiver in whole or in
part by such Facility Agent, of the following additional conditions precedent:

 


(A)                                  THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED EVIDENCE THAT (I) THE BORROWING BASE AMOUNT
IS EQUAL TO OR GREATER THAN THE AMOUNT TO BE AGREED WITH SUCH FACILITY AGENT AND
(II) ALL CONDITIONS IN SECTION 4.2 HAVE BEEN FULFILLED.


 


(B)                                 THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED (I) A COPY OF A RESERVE CERTIFICATION DATED
NO LATER THAN SEVEN MONTHS PRIOR TO SUCH FIRST DISBURSEMENT AND
(II) SATISFACTORY EVIDENCE OF IMPLEMENTATION OF A PLAN TO AVOID FLARING OF GAS
ASSOCIATED WITH OIL PRODUCTION.


 


(C)                                  THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED EVIDENCE THAT AN UPDATED FIELD DEVELOPMENT
PLAN FOR THE CORVINA FIELD HAS BEEN SUBMITTED TO PERUPETRO.


 


(D)                                 THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED EVIDENCE THAT THE OIL PRODUCTION
ENVIRONMENTAL IMPACT ASSESSMENT FOR THE CORVINA FIELD HAS BEEN APPROVED THE
PERUVIAN MINISTRY OF ENERGY AND MINING’S ENVIRONMENTAL DIRECTORATE.


 


(E)                                  THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED EVIDENCE THAT (I) COMMERCIAL PRODUCTION HAS
COMMENCED IN THE CORVINA FIELD UNDER THE BLOCK Z-1 LICENSE, AND (II) BPZ
EXPLORACIÓN HAS RETAINED ITS EXPLORATION RIGHTS UNDER THE BLOCK Z-1 LICENSE WITH
RESPECT TO ALL OTHER PETROLEUM ASSETS IN BLOCK Z-1.


 


(F)                                    THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED A COPY OF THE BUREAU VERITAS RISK
ASSESSMENT.


 


(G)                                 THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED AN AUDIT REPORT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE FACILITY AGENT, PREPARED BY ERNST AND YOUNG, CERTIFYING THE
FISCAL AND ACCOUNTING ASSUMPTIONS UTILIZED IN THE FINANCIAL MODEL AND THE
INTERNAL CONSISTENCY OF THE FINANCIAL MODEL.

 

33

--------------------------------------------------------------------------------


 


(H)                                 THE FACILITY AGENT FOR THE ADDITIONAL
SECURED FACILITY SHALL HAVE RECEIVED EVIDENCE THAT ALL REVENUES OF THE BORROWERS
ARE BEING PAID TO THE FLOW TRUST AND THAT ANY AMENDMENT TO OR TERMINATION OF THE
IMPORT DUTY CONTRACT HAS BEEN  RECORDED IN THE MOVABLE REGISTRY OF CONTRACTS
(REGISTRO MOBILIARIO DE CONTRATOS) IN PERU.


 


4.4                                 ALL DISBURSEMENTS UNDER THE FACILITIES


 

The obligation of each Lender to make any Disbursement of any Loan shall also be
subject to the prior fulfilment and delivery (in each case, in form and
substance satisfactory to the relevant Facility Agent), or the prior waiver in
whole or in part by the relevant Facility Agent, of the following conditions (on
the date of the Disbursement Application with respect to such Disbursement and
on the date of such Disbursement):

 


(A)                                  DISBURSEMENT APPLICATION


 

The relevant Facility Agent shall have received a duly executed original copy of
the Disbursement Application with respect to such Disbursement from the
Borrowers at least ten (10) Business Days prior to the requested date of such
Disbursement.

 


(B)                                 CONTINUING VALIDITY OF DOCUMENTS


 

All agreements and instruments delivered to the relevant Facility Agent pursuant
to paragraphs (a) (Finance Documents), (b) (Project Documents) and
(c) (Security) of Section 4.1 (First Disbursement under the Facilities),
together with any further documents which have since the date of this Agreement
been designated a “Project Document” or “Finance Document” shall be in full
force and effect.

 


(C)                                  REPRESENTATIONS AND WARRANTIES


 

The representations and warranties made or confirmed by each of the Borrowers
under each Finance Document to which it is a party shall be true and correct in
all material respects on and as of the date of each Disbursement and
Disbursement Application with the same effect as though such representations and
warranties had been made on and as of such dates, except that in the event any
such representation or warranty has been expressly made only as of an earlier
date, such representation and warranty shall be true and correct in all material
respects as of such earlier date.

 


(D)                                 NO DEFAULT


 

No Event of Default or Potential Event of Default shall have occurred and be
continuing.

 

34

--------------------------------------------------------------------------------


 


(E)                                  NO MATERIAL ADVERSE EFFECT


 

Notwithstanding any other provision in this Agreement, since the date of this
Agreement, nothing has occurred which has or could reasonably be expected to
have a Material Adverse Effect.

 


(F)                                    USE OF PROCEEDS


 

(I)                                     THE PROCEEDS OF THE DISBURSEMENT ARE, AT
THE DATE OF THE DISBURSEMENT APPLICATION WITH RESPECT TO SUCH DISBURSEMENT,
NEEDED BY THE BORROWERS FOR THE PURPOSE OF (X) THE PROJECT, OR WILL BE NEEDED
FOR SUCH PURPOSE WITHIN THREE (3) MONTHS OF SUCH DATE, (Y) PERMITTED NUEVA
ESPERANZA CREDIT SUPPORT OR (Z) WITH RESPECT TO THE FIRST DISBURSEMENT OF THE
IFC LOANS, ESTABLISHING CASH COLLATERAL IN FULL FOR BPZ EXPLORACIÓN’S
OBLIGATIONS SECURED UNDER THE IMPORT DUTY CONTRACT.

 

(II)                                  WITH RESPECT TO ANY DISBURSEMENT UNDER THE
IFC FACILITY, THE PROCEEDS OF THAT DISBURSEMENT ARE NOT IN REIMBURSEMENT OF, OR
TO BE USED FOR, EXPENDITURES IN THE TERRITORIES OF ANY COUNTRY WHICH IS NOT A
MEMBER OF THE WORLD BANK OR FOR GOODS PRODUCED IN OR SERVICES SUPPLIED FROM ANY
SUCH COUNTRY.

 


(G)                                 SUSPENSION OR CANCELLATION OF COMMITMENTS


 

No Lender shall have suspended or cancelled its commitment to make Loans under
its Facility Agreement to the extent permitted to do so pursuant to the express
terms thereof.

 


(H)                                 ADDITIONAL CONDITIONS UNDER THE LOAN
AGREEMENTS


 

All conditions applying to such Disbursement under the relevant Facility
Agreement shall have been satisfied (or waived, as the case may be) by the
relevant Facility Agent.

 


4.5                                 CONDITIONS FOR BENEFIT OF EACH LENDER /
INDEPENDENT DRAWINGS


 

Notwithstanding anything to the contrary in this Agreement or any other Finance
Document, the conditions in Sections 4.1 (First Disbursement under the
Facilities) and Section 4.2 (All Disbursements under the Facilities) are for the
benefit of each of the Lenders and with respect to any Disbursement under a
Facility by a Lender, the conditions of disbursement may only be waived by such
Lender or the relevant Facility Agent.

 


5.                                      REPRESENTATIONS AND WARRANTIES


 


5.1                                 REPRESENTATIONS AND WARRANTIES


 

Each of the Borrowers makes each of the following representations and warranties
as of the date of this Agreement, the date of each Disbursement Application and
the date of

 

35

--------------------------------------------------------------------------------


 

each Disbursement (including the Disbursement of a Rollover Loan), all of which
shall survive the execution and delivery of this Agreement and the repayment of
any Loan:

 


(A)                                  ORGANIZATION AND AUTHORITY


 

It is a limited liability company duly incorporated and validly existing under
the laws of Peru and has the corporate power, and has obtained all required
Authorizations, to own its assets, conduct its business as presently conducted
and to enter into, perform and comply with its obligations under, the
Transaction Documents to which it is a party and the transactions contemplated
by such Transaction Documents.

 


(B)                                 SUBSIDIARIES; CAPITALIZATION


 

(I)                                     BPZ MARINE IS THE ONLY SUBSIDIARY OF BPZ
EXPLORACIÓN.  BPZ MARINE DOES NOT HAVE ANY SUBSIDIARIES.

 

(II)                                  AS OF THE DATE OF THIS AGREEMENT, THE
AUTHORIZED CAPITAL OF BPZ EXPLORACIÓN CONSISTS OF $35,916,936, FULLY PAID,
DIVIDED IN 122,100 PARTICIPATIONS, EACH HAVING A NOMINAL VALUE OF $294.16, OF
WHICH 122,100 VALIDLY EXIST AND ARE OUTSTANDING, 67,155 OF WHICH ARE OWNED
BENEFICIALLY AND LEGALLY OF RECORD BY BPZ ENERGY INC. AND 54,945 OF WHICH ARE
OWNED BENEFICIALLY AND LEGALLY OF RECORD BY BPZ ENERGY INTERNATIONAL HOLDINGS
LIMITED PARTNERSHIP.

 

(III)                               AS OF THE DATE OF THIS AGREEMENT, THE
AUTHORIZED CAPITAL OF BPZ MARINE CONSISTS OF S/3,000, FULLY PAID, DIVIDED IN
3,000 PARTICIPATIONS, EACH HAVING A NOMINAL VALUE OF S/1.00 (ONE NUEVO SOL), OF
WHICH 3,000 VALIDLY EXIST AND ARE OUTSTANDING, 1,650 OF WHICH ARE OWNED
BENEFICIALLY AND LEGALLY OF RECORD BY BPZ EXPLORACIÓN AND 1,350 OF WHICH ARE
OWNED BENEFICIALLY BY BPZ ENERGY INTERNATIONAL HOLDINGS LIMITED PARTNERSHIP AND
LEGALLY OF RECORD BY JEANNETTE VANESSA DURAND CASTRO.

 

(IV)                              AS OF JUNE 30, 2008, BPZ ENERGY INC. HAS
ADVANCED US$98,020,710.49 TO BPZ EXPLORACIÓN AND $0 TO BPZ MARINE PURSUANT TO
PERMITTED PARTNER SUBORDINATED LOANS.

 

(V)                                 EXCEPT AS DESCRIBED IN CLAUSES (I) THROUGH
(IV) ABOVE, THERE DO NOT EXIST ANY ADVANCES TO EITHER BORROWER, OR AUTHORIZED OR
OUTSTANDING PARTICIPATIONS, SECURITIES, OPTIONS, WARRANTS, CALLS, COMMITMENTS,
RIGHTS TO SUBSCRIBE OR OTHER INSTRUMENTS, AGREEMENTS OR RIGHTS OF ANY CHARACTER,
OR ANY PRE-EMPTIVE RIGHTS, CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR RELATING TO
THE ISSUANCE, TRANSFER OR SALE OF, ANY CAPITAL OF EITHER BORROWER.

 


(C)                                  VALIDITY


 

Each Transaction Document to which such Borrower is a party has been duly
authorized, executed and delivered by such Borrower and constitutes a valid and

 

36

--------------------------------------------------------------------------------


 

legally binding obligation of such Borrower, enforceable in accordance with its
terms.

 


(D)                                 NO CONFLICT


 

Neither the entry into, nor its compliance with or the performance of the terms
and conditions under, nor the making or delivery of, any Transaction Document to
which such Borrower is a party will (including after giving effect to any
Disbursement):

 

(I)                                     CONFLICT WITH OR RESULT IN A BREACH OF
ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH, WITH THE GIVING OF NOTICE, OR THE PASSAGE OF TIME WOULD CONSTITUTE
A DEFAULT) OR REQUIRE ANY CONSENT UNDER, ANY INDENTURE, MORTGAGE, AGREEMENT OR
OTHER INSTRUMENT OR ARRANGEMENT TO WHICH SUCH BORROWER IS A PARTY OR BY WHICH
SUCH BORROWER OR ANY OF ITS ASSETS IS BOUND, EXCEPT TO THE EXTENT THAT ANY SUCH
CONFLICT, BREACH OR DEFAULT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(II)                                  RESULT IN THE IMPOSITION OF ANY LIEN
(OTHER THAN PERMITTED LIENS) UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH SUCH
BORROWER IS A PARTY OR BY WHICH SUCH BORROWER OR ANY OF ITS ASSETS IS BOUND; OR

 

(III)                               VIOLATE IN ANY MATERIAL RESPECT ANY OF THE
TERMS OR PROVISIONS OF SUCH BORROWER’S CHARTER OR ANY AUTHORIZATION, JUDGMENT,
DECREE OR ORDER OR ANY STATUTE, RULE OR REGULATION APPLICABLE TO SUCH BORROWER.

 


(E)                                  STATUS OF AUTHORIZATIONS


 

(I)                                     THE AUTHORIZATIONS SPECIFIED IN SCHEDULE
3 (AUTHORIZATIONS) ARE ALL THE AUTHORIZATIONS (OTHER THAN AUTHORIZATIONS THAT
ARE OF A ROUTINE NATURE AND ARE OBTAINED IN THE ORDINARY COURSE OF BUSINESS)
NEEDED BY THE BORROWERS ON THE DATE HEREOF TO CONDUCT THEIR RESPECTIVE BUSINESS,
CARRY OUT THE PROJECT AND EXECUTE, AND COMPLY WITH ITS OBLIGATIONS UNDER, THIS
AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY;

 

(II)                                  ALL AUTHORIZATIONS SPECIFIED IN SECTION 1
(AUTHORIZATIONS ALREADY OBTAINED) AND, WITH RESPECT TO ANY DISBURSEMENT
FOLLOWING THE FIRST DISBURSEMENT, SECTION 2 (AUTHORIZATIONS TO BE OBTAINED PRIOR
TO FIRST DISBURSEMENT) OF SCHEDULE 3 (AUTHORIZATIONS) HAVE BEEN OBTAINED AND ARE
IN FULL FORCE AND EFFECT;

 

(III)                               WITH RESPECT TO THE FIRST DISBURSEMENT, THE
BORROWERS HAVE APPLIED (OR ARE MAKING ARRANGEMENTS TO APPLY) FOR ALL
AUTHORIZATIONS SPECIFIED IN SECTION 2 (AUTHORIZATIONS TO BE OBTAINED PRIOR TO
FIRST DISBURSEMENT) OF SCHEDULE 3 (AUTHORIZATIONS), AND EACH OF THEM HAS NO
REASON TO BELIEVE THAT IT WILL NOT OBTAIN THOSE AUTHORIZATIONS IN A TIMELY
MANNER; AND

 

37

--------------------------------------------------------------------------------


 

(IV)                              EXCEPT FOR RIGHTS THAT CAN REASONABLY BE
EXPECTED TO BE OBTAINED ON COMMERCIALLY REASONABLE TERMS AT THE TIME REQUIRED,
THE PROJECT DOCUMENTS CONTAIN ALL RIGHTS THAT ARE NECESSARY FOR:

 

(A)                              the construction, completion, operation and
ownership of the Project; and

 

(B)                                the conduct of the business of the Borrowers
as contemplated by the Transaction Documents.

 


(F)                                    NO AMENDMENTS TO CHARTER


 

As of the date of this Agreement, (i) BPZ Exploración’s Charter has not been
amended since June 28, 2007 and (ii) BPZ Marine’s Charter has not been amended
since its incorporation.

 


(G)                                 NO IMMUNITY


 

Neither such Borrower nor any of its properties enjoys any right of immunity
from set-off, suit or execution with respect of its assets or its obligations
under any Transaction Document to which it is a party.

 


(H)                                 FINANCIAL CONDITION


 

Notwithstanding any other provision of this Agreement, since the date of its
Financial Statements delivered pursuant to Section 4.1(l)(i) (Financial
Statements), such Borrower has not suffered any change that has or could
reasonably be expected to have a Material Adverse Effect or incurred any
substantial loss or liability.

 


(I)                                     FINANCIAL STATEMENTS / FINANCIAL MODEL


 

(I)                                     THE MOST RECENT FINANCIAL STATEMENTS OF
THE BORROWERS DELIVERED PURSUANT TO THIS AGREEMENT:

 

(A)                              have been prepared in accordance with the
Accounting Standards, consistently applied;

 

(B)                                present fairly, in all material respects, the
financial condition of each Borrower as of the date as of which they were
prepared and the results of each Borrower’s operations during the period then
ended; and

 

(C)                                disclose all material liabilities (contingent
or otherwise) of each Borrower, and the reserves, if any, for such liabilities
and all unrealised or material anticipated liabilities and losses arising from
commitments entered into by each Borrower (whether or not such commitments have
been disclosed in such financial statements).

 

38

--------------------------------------------------------------------------------


 

(II)                                  THE BASE CASE ASSUMPTIONS WERE MADE IN
GOOD FAITH AND ARRIVED AT AFTER DUE AND CAREFUL CONSIDERATION AND INQUIRY AND
GENUINELY REPRESENT THE BORROWERS’ VIEWS, AND THERE IS, TO THE BEST OF EACH
BORROWER’S KNOWLEDGE AND BELIEF AFTER MAKING DUE AND CAREFUL CONSIDERATION AND
INQUIRY, NO DEFECT IN THE FINANCIAL MODEL WHICH MIGHT REASONABLY BE EXPECTED
MATERIALLY AND ADVERSELY TO AFFECT THE COMPUTATION OF THE FINANCIAL PROJECTIONS
AND PROJECTED CASH FLOWS (IT BEING UNDERSTOOD THAT SUCH PROJECTIONS ARE NOT A
GUARANTY OF FUTURE PERFORMANCE AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS MAY MATERIALLY DIFFER FROM THE PROJECTED
RESULTS THEREIN).

 

(III)                               BPZ EXPLORACIÓN HAS RECEIVED PROCEEDS OF
EQUITY CONTRIBUTIONS AND PERMITTED PARTNER SUBORDINATED LOANS IN AN AMOUNT NOT
LESS THAN THE AMOUNT SHOWN IN THE FINANCIAL MODEL.

 


(J)                                     MATERIAL AGREEMENTS


 

It is not in material breach of, or default in the performance of its
obligations under, any Project Document.

 


(K)                                  TITLE TO ASSETS


 

It has good and marketable title to all of the material assets purported to be
owned by it and possesses a valid leasehold interest in all material assets
which it purports to lease.

 


(L)                                     SECURITY


 

At the time of each Disbursement:

 

(i) the provisions of the Security Documents will be effective to create, in
favor of the Lenders, legal, valid and enforceable Liens on or in all of the
assets covered by the Security; provided, that, with respect to the first
Disbursement of the IFC Loans, (x) the applicable filings have been made with
the Movable Registry of Contracts (Registro Mobiliario de Contratos) but
registration of the Liens created under the Participations Pledge and the Flow
Trust may not be completed and  such Liens will not be enforceable until such
registration is complete and (y) with respect to the Flow Trust, the Borrowers’
revenues shall continue to be paid to the trust established under the Import
Duty Contract until the proceeds of the first Disbursement of the IFC Loans have
been applied in accordance with Section 4.4(f)(i)(z) and Petroperu has been
notified to commence payments to the Flow Trust in accordance with Section 6.12;
and

 

(ii) all recordings and filings will have been made in all public offices, all
necessary consents will have been obtained and all other action will have been
taken so that the Liens created by each Security Document will constitute
perfected Liens on the Security with the priority specified in the Security
Documents; provided, that, with respect to the first Disbursement of the IFC

 

39

--------------------------------------------------------------------------------


 

Loans, (x) the applicable filings have been made with the Movable Registry of
Contracts (Registro Mobiliario de Contratos) but registration of the Liens
created under the Participations Pledge and the Flow Trust may not be completed
and (y) with respect to the Flow Trust, the Borrowers’ revenues shall continue
to be paid to the trust established under the Import Duty Contract until the
proceeds of the first Disbursement of the IFC Loans have been applied in
accordance with Section 4.4(f)(i)(z) and Petroperu has been notified to commence
payments to the Flow Trust in accordance with Section 6.12.

 


(M)                               NO LIENS


 

None of its assets are subject to any Lien, except for Permitted Liens, and it
is not subject to any contract, arrangement or Law, whether conditional or
unconditional, pursuant to which any Lien on its assets may be created, except
for Permitted Liens.

 


(N)                                 TAXES


 

(I)                                     ALL MATERIAL TAX RETURNS AND REPORTS
REQUIRED BY LAW TO BE FILED BY IT HAVE BEEN DULY FILED AND ALL TAXES,
OBLIGATIONS, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES UPON IT, ITS
PROPERTIES OR ITS INCOME OR ASSETS, WHICH ARE DUE AND PAYABLE OR TO BE WITHHELD,
HAVE BEEN PAID OR WITHHELD, OTHER THAN THOSE CURRENTLY PAYABLE WITHOUT PENALTY
OR INTEREST.

 

(II)                                  THERE IS NO STAMP OR OTHER TAX OR CHARGE
OF PERU OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF, OR OF ANY
TAXING AUTHORITY, FEDERATION OR ASSOCIATION OF WHICH PERU IS A MEMBER, TO BE
IMPOSED ON OR BY VIRTUE OF THE EXECUTION, DELIVERY OR PERFORMANCE OF ANY
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY OR NECESSARY TO ENSURE THE LEGALITY,
VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN EVIDENCE THEREOF IN PERU OTHER THAN
(I) WITHHOLDING TAX IN RESPECT OF INTEREST PAID TO THE ADDITIONAL SECURED
FACILITY LENDERS, (II) AMOUNTS THAT ARE REQUIRED TO BE PAID IN CONNECTION WITH
THE REGISTRATION OF THE SECURITY DOCUMENTS WITH THE COMPETENT AUTHORITIES OF
PERU (WHICH HAVE BEEN PAID), AND (III) OTHER AMOUNTS TO BE PAID, IF ANY, IN
CONNECTION WITH COURT OR ARBITRAL PROCEEDINGS, PROCEDURES FOR ARREST OF OR
SEIZURE AND FORECLOSURE ON PROPERTY, AND PROCEDURES FOR THE ENFORCEMENT OF COURT
OR ARBITRAL DECISIONS OR AWARDS.

 


(O)                                 LITIGATION


 

(I)                                     IT IS NOT ENGAGED IN NOR, TO THE BEST OF
ITS KNOWLEDGE, AFTER DUE INQUIRY, THREATENED BY, ANY MATERIAL LITIGATION,
ARBITRATION OR ADMINISTRATIVE PROCEEDINGS.

 

(II)                                  NO JUDGMENT OR ORDER FOR AN AMOUNT OF ONE
MILLION DOLLARS ($1,000,000) OR MORE (OR ITS EQUIVALENT IN ANY OTHER CURRENCY OR
CURRENCIES) HAS BEEN ISSUED AGAINST IT.

 

40

--------------------------------------------------------------------------------


 


(P)                                 COMPLIANCE WITH LAWS


 

To the best of its knowledge and belief, after due inquiry, it is not in
violation (i) in any material respect of any Laws (other than Laws relating to
the environment, health and safety) and (ii) of any Laws relating to the
environment, health and safety, in each case presently in effect.

 


(Q)                                 ENVIRONMENTAL MATTERS


 

(I)                                     TO THE BEST OF ITS KNOWLEDGE AND BELIEF,
AFTER DUE INQUIRY, THERE ARE NO MATERIAL SOCIAL OR ENVIRONMENTAL RISKS OR ISSUES
IN RELATION TO THE PROJECT OTHER THAN THOSE IDENTIFIED BY THE S&EA.

 

(II)                                  IT HAS NOT RECEIVED NOR IS AWARE OF EITHER
(A) ANY EXISTING OR THREATENED COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR
NOTICE FROM ANY AUTHORITY OR (B) ANY MATERIAL WRITTEN COMMUNICATION FROM ANY
PERSON CONCERNING THE PROJECT’S FAILURE TO COMPLY WITH ANY MATTER COVERED BY THE
PERFORMANCE STANDARDS WHICH FAILURE HAS, OR COULD REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT OR A MATERIAL ADVERSE IMPACT ON THE
IMPLEMENTATION OR OPERATION OF THE PROJECT IN ACCORDANCE WITH THE PERFORMANCE
STANDARDS.

 


(R)                                    SANCTIONABLE PRACTICES


 

Neither it nor BPZ Resources, nor any Affiliates, nor any Person acting on its
or their behalf, has committed or engaged in, with respect to the Project or any
transaction contemplated by this Agreement, any Sanctionable Practice.

 


(S)                                  LABOR MATTERS


 

There are no ongoing or, to its best knowledge after due inquiry, threatened,
strikes, slowdowns or work stoppages by its employees or the employees of any
contractor with respect to the Project, except such strikes, slowdowns or work
stoppages as could not reasonably be expected to have a Material Adverse Effect.

 


(T)                                    PARI PASSU STATUS


 

Its obligations under the Finance Documents rank at least pari passu with the
claims of all its unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies in Peru generally.

 


(U)                                 PROPRIETARY RIGHTS


 

The Borrowers own, have sufficient title to, or have the right to use (or can
obtain the right to use on reasonable commercial terms), all patents,
trademarks, service marks, trade names, copyrights, licenses, trade secrets or
other proprietary rights (collectively, “Proprietary Rights”) necessary to their
business as now conducted and as contemplated to be conducted without infringing
upon the rights

 

41

--------------------------------------------------------------------------------


 

of any Person.  Except for employee confidentiality agreements with employees
and consultants, there are no outstanding material options, licenses or
agreements relating to Proprietary Rights of either Borrower nor is either
Borrower bound by or a party to any material options, licenses or agreements
with respect to the Proprietary Rights of any other Person.  To each Borrower’s
knowledge, neither Borrower has violated or is in current violation of, and
neither Borrower has received any communications alleging that it has violated,
or by conducting its business as proposed, would violate, the Proprietary Rights
of any other Person.  Neither Borrower is aware of any material violation by any
third party of any of its Proprietary Rights.

 


(V)                                 RELATED PARTY TRANSACTIONS


 

Except in respect of (a) Permitted Partner Subordinated Loans, (b) the
transactions contemplated with respect to the agreement with BPZ Marine (Texas)
for lease of a barge and (c) arm’s length arrangements between the Borrowers and
any Affiliate, the expense of which is or will be included in Corporate G&A
Adjustment, no existing material written or oral agreement or instrument,
including, without limitation, trust instrument, indenture or evidence of
indebtedness, lease, contract or other obligation or commitment of either
Borrower is with or for the direct benefit of (i) any party (other than the
other Borrower) owning, or formerly owning, beneficially or of record, directly
or indirectly, in excess of five per cent (5%) of the outstanding capital stock
of either Borrower, (ii) any director, officer or similar representative of
either Borrower, (iii) any natural person related by blood, adoption or marriage
to any party described in (i) or (ii), or (iv) any entity in which any of the
foregoing parties has, directly or indirectly, at least a five per cent (5%)
beneficial interest (a “Related Party”).  Without limiting the generality of the
foregoing, no Related Party, directly or indirectly, owns or controls any
material assets or material properties which are used in the Borrowers’ business
and to the actual knowledge of each Borrower, no Related Party, directly or
indirectly, engages in or has any significant interest in or connection with any
business which is, or has been within the last two (2) years, a competitor,
customer or supplier of either Borrower or has done business with either
Borrower or which currently sells or provides products or services which are
similar or related to the products or services sold or provided in connection
with the business of either Borrower.  For the avoidance of doubt, the foregoing
does not prevent a Permitted License Transfer.

 


(W)                               NO MATERIAL OMISSIONS


 

When taken as a whole, the factual information provided to the Facility Agents
was true, accurate and complete in all material respects as at the date it was
provided or as at the date (if any) at which it is stated and is not misleading
in any material respect.

 

42

--------------------------------------------------------------------------------


 


5.2                                 ACKNOWLEDGEMENT AND WARRANTY


 

Each Borrower acknowledges that it has made the representations and warranties
contained in Section 5.1 (Representations and Warranties) above with the
intention of inducing each of the Finance Parties to enter into the Finance
Documents to which they are a party and that each of the Finance Parties has
entered such documents on the basis of, and in full reliance on, each of such
representations and warranties.

 


6.                                      AFFIRMATIVE COVENANTS


 


6.1                                 USE OF PROCEEDS


 


(A)                                  THE BORROWERS SHALL, AT ALL TIMES, USE THE
PROCEEDS OF THE LOANS UNDER EACH FACILITY IN ACCORDANCE WITH THE TERMS OF, AND
SOLELY FOR THE PURPOSES AS SET OUT IN, THE FACILITY AGREEMENT RELATING TO SUCH
FACILITY AND, IN ANY EVENT, IN COMPLIANCE WITH SECTION 4.4(F) (USE OF PROCEEDS).


 


(B)                                 SUBJECT TO THE TERMS OF THE FACILITY
AGREEMENTS, THE BORROWERS SHALL PROCURE THAT ALL LOANS ARE DISBURSED TO THE
REVENUE ACCOUNT OR SUCH OTHER BANK ACCOUNT IN PERU AS MAY BE NOTIFIED BY THE
BORROWERS TO THE FACILITY AGENTS.


 


6.2                                 CORPORATE EXISTENCE; CONDUCT OF BUSINESS


 

Each Borrower shall maintain its corporate existence, comply with its Charter,
and implement the Project and conduct its business in all material respects with
due diligence and efficiency, in accordance with sound engineering, financial
and business practices.

 


6.3                                 COMPLIANCE WITH LAWS


 

Each Borrower shall conduct its business in compliance, in all material
respects, with all applicable requirements of Law.

 


6.4                                 TAXES


 

Each Borrower shall file by the date due all returns, reports and filings in
respect of Taxes required to be filed by it and pay or withhold, when due, all
Taxes due and payable by it or required to be withheld by it, except such Taxes,
if any, as are being contested in good faith and by proper proceedings and as to
which adequate reserves have been provided in accordance with the Accounting
Standards.

 


6.5                                 ACCOUNTING; AUDITORS


 

Each Borrower shall:

 


(A)                                  PROMPTLY INSTALL AND MAINTAIN AN ACCOUNTING
AND CONTROL SYSTEM, MANAGEMENT INFORMATION SYSTEM AND BOOKS OF ACCOUNT AND OTHER
RECORDS, WHICH TOGETHER ADEQUATELY GIVE A FAIR AND TRUE VIEW OF THE FINANCIAL
CONDITION OF SUCH BORROWER AND THE RESULTS OF ITS OPERATIONS IN CONFORMITY WITH
THE ACCOUNTING STANDARDS.

 

43

--------------------------------------------------------------------------------


 


(B)                                 APPOINT AND MAINTAIN AT ALL TIMES A FIRM OF
INTERNATIONALLY RECOGNIZED INDEPENDENT PUBLIC ACCOUNTANTS REASONABLY ACCEPTABLE
TO THE FACILITY AGENTS AS AUDITORS OF SUCH BORROWER.


 


(C)                                  IRREVOCABLY AUTHORIZE, IN THE FORM OF
EXHIBIT C, THE AUDITORS (WHOSE FEES AND EXPENSES SHALL BE FOR THE ACCOUNT OF THE
BORROWERS) TO COMMUNICATE DIRECTLY WITH THE LENDERS AT ANY TIME REGARDING THE
BORROWERS FINANCIAL STATEMENTS (BOTH AUDITED AND UNAUDITED), ACCOUNTS AND
OPERATIONS, AND PROVIDE TO EACH OF THE FACILITY AGENTS A COPY OF THAT
AUTHORIZATION.


 


(D)                                 NO LATER THAN THIRTY (30) DAYS AFTER ANY
CHANGE IN AUDITORS, ISSUE A SIMILAR AUTHORIZATION TO THE NEW AUDITORS AND
PROVIDE A COPY THEREOF TO EACH OF THE FACILITY AGENTS.


 


6.6                                 ACCESS


 

Upon a request by any Facility Agent, and with five (5) Business Days prior
notice to the relevant Borrower, permit representatives of the Facility Agents
and the CAO (including any consultants), during normal office hours and subject
to such Borrower’s reasonable health and safety rules, environmental policies
and prudent operational requirements, to:

 


(A)                                  VISIT ANY OF THE SITES AND PREMISES WHERE
THE BUSINESS OF SUCH BORROWER IS CONDUCTED;


 


(B)                                 INSPECT ANY OF SUCH BORROWER’S SITES,
FACILITIES, PLANTS AND EQUIPMENT;


 


(C)                                  HAVE ACCESS TO SUCH BORROWER’S BOOKS OF
ACCOUNT AND ALL RECORDS; AND


 


(D)                                 HAVE ACCESS TO THOSE EMPLOYEES, AGENTS,
CONTRACTORS AND SUBCONTRACTORS OF SUCH BORROWER WHO HAVE OR MAY HAVE KNOWLEDGE
OF MATTERS WITH RESPECT TO WHICH SUCH FACILITY AGENT SEEKS INFORMATION;


 

at such Borrower’s reasonable expense and no more than twice annually (in the
case of each Facility Agent) and at IFC’s expense (in the case of the CAO);
provided that (i) no such prior notice shall be necessary if an Event of Default
or Potential Event of Default is continuing and (ii) in the case of the CAO,
such access shall be for the purpose of carrying out the CAO’s Role.

 


6.7                                 ENVIRONMENT, SOCIAL, HEALTH AND SAFETY


 

The Borrowers shall (through their employees, agents, contractors and
subcontractors), ensure that the design, construction, operation, maintenance,
management and monitoring of the Project’s sites, plants, equipment, operations
and facilities are undertaken in compliance with (i) the Action Plan, and
(ii) the applicable requirements of the Performance Standards.

 

44

--------------------------------------------------------------------------------


 


6.8                                 ANNUAL MONITORING REPORT; S&E MANAGEMENT
SYSTEM


 

The Borrowers shall:

 


(A)                                  PERIODICALLY REVIEW THE FORM OF THE ANNUAL
MONITORING REPORT AND ADVISE IFC AS TO WHETHER REVISION OF THE FORM IS NECESSARY
OR APPROPRIATE IN LIGHT OF MATERIAL CHANGES TO THE BORROWERS’ BUSINESS OR
OPERATIONS, OR IN LIGHT OF ENVIRONMENTAL OR SOCIAL RISKS IDENTIFIED BY THE
BORROWERS’ S&E MANAGEMENT SYSTEM, AND REVISE THE FORM AS AGREED WITH IFC; AND


 


(B)                                 USE ALL REASONABLE EFFORTS TO ENSURE THE
CONTINUING IMPLEMENTATION AND OPERATION OF THE S&E MANAGEMENT SYSTEM TO ASSESS
AND MANAGE THE SOCIAL AND ENVIRONMENTAL PERFORMANCE OF THE PROJECT IN A MANNER
CONSISTENT WITH THE PERFORMANCE STANDARDS.


 


6.9                                 CONTINUING GOVERNMENTAL AND OTHER APPROVALS


 

The Borrowers shall:

 


(A)                                  OBTAIN, WHEN REQUIRED, AND MAINTAIN IN
FORCE (AND WHERE APPROPRIATE, RENEW IN A TIMELY MANNER) (I) THE BLOCK Z-1
LICENSE AND EACH OTHER LICENSE CONTRACT, AND (II) ALL AUTHORIZATIONS, INCLUDING
WITHOUT LIMITATION THE AUTHORIZATIONS SPECIFIED IN SCHEDULE 3 (AUTHORIZATIONS),
WHICH ARE NECESSARY FOR THE IMPLEMENTATION OF THE PROJECT, THE CARRYING OUT OF
THE BORROWERS’ BUSINESS AND OPERATIONS GENERALLY AND THE COMPLIANCE BY THE
BORROWERS WITH ALL THEIR OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS; AND


 


(B)                                 COMPLY WITH ALL THE CONDITIONS AND
RESTRICTIONS CONTAINED IN, OR IMPOSED ON THE BORROWERS BY, THE BLOCK Z-1
LICENSE, EACH OTHER LICENSE CONTRACT AND THOSE AUTHORIZATIONS.


 


6.10                           FINANCIAL RATIOS


 

The Borrowers shall at all times maintain:

 

(I)                                     AN LOF OF NOT LESS THAN 2.0;

 

(II)                                  AN LOL OF NOT LESS THAN 1.8;

 

(III)                               A DEBT TO EQUITY RATIO OF NOT GREATER THAN
65:35; AND

 

(IV)                              INTEREST COVER OF NOT LESS THAN 2.5.

 


6.11                           INSURANCE


 


(A)                                  THE BORROWERS SHALL:


 

(I)                                     INSURE AND KEEP INSURED, WITH
FINANCIALLY SOUND AND REPUTABLE INSURERS, AND IN ACCORDANCE WITH LOCAL
REGULATIONS, ALL ITS ASSETS AND BUSINESS AGAINST ALL

 

45

--------------------------------------------------------------------------------


 

INSURABLE LOSSES, WHICH SHALL INCLUDE ALL THE INSURANCES SPECIFIED IN SCHEDULE 4
(INSURANCE) AND ANY INSURANCE REQUIRED BY LAW;

 

(II)                                  PUNCTUALLY PAY ANY PREMIUM, COMMISSION AND
ANY OTHER AMOUNTS NECESSARY FOR EFFECTING AND MAINTAINING IN FORCE EACH
INSURANCE POLICY;

 

(III)                               PROMPTLY NOTIFY THE RELEVANT INSURER OF ANY
CLAIM BY THE RELEVANT BORROWER UNDER ANY POLICY WRITTEN BY THAT INSURER AND
DILIGENTLY PURSUE THAT CLAIM;

 

(IV)                              COMPLY WITH ALL WARRANTIES UNDER EACH POLICY
OF INSURANCE;

 

(V)                                 NOT DO OR OMIT TO DO, OR PERMIT TO BE DONE
OR NOT DONE, ANYTHING WHICH MIGHT PREJUDICE THE BORROWERS’, OR, WHERE ANY
FINANCE PARTY IS AN ADDITIONAL NAMED INSURED, SUCH FINANCE PARTY’S RIGHT TO
CLAIM OR RECOVER UNDER ANY INSURANCE POLICY; AND

 

(VI)                              NOT VARY, RESCIND, TERMINATE, CANCEL OR CAUSE
A MATERIAL CHANGE TO ANY INSURANCE POLICY UNLESS SUCH INSURANCE POLICY IS
REPLACED BY A NEW INSURANCE POLICY IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT,

 

provided always that, if at any time and for any reason any insurance required
to be maintained under this Agreement shall not be in full force and effect,
then the Facility Agents shall thereupon, or at any time while the same is
continuing, be entitled (but have no such obligation) on their own behalf to
procure that insurance at the expense of the Borrowers and to take all such
steps to minimize hazard as each of the Facility Agents may consider expedient
or necessary.

 


(B)                                 EACH INSURANCE POLICY REQUIRED TO BE
OBTAINED PURSUANT TO THIS SECTION 6.12 SHALL BE ON TERMS AND CONDITIONS
ACCEPTABLE TO THE FACILITY AGENTS AND SHALL CONTAIN PROVISIONS TO THE EFFECT
THAT:


 

(I)                                     NO POLICY CAN EXPIRE NOR CAN IT BE
CANCELLED OR SUSPENDED BY THE BORROWERS OR THE INSURER FOR ANY REASON (INCLUDING
FAILURE TO RENEW THE POLICY OR TO PAY THE PREMIUM OR ANY OTHER AMOUNT) UNLESS
THE FACILITY AGENTS AND, IN THE CASE OF EXPIRATION OR IF CANCELLATION OR
SUSPENSION IS INITIATED BY THE INSURER, THE BORROWERS RECEIVE AT LEAST
FORTY-FIVE (45) DAYS’ NOTICE (OR SUCH LESSER PERIOD AS THE FACILITY AGENTS MAY
AGREE WITH RESPECT TO CANCELLATION, SUSPENSION OR TERMINATION IN THE EVENT OF
WAR AND KINDRED PERIL) PRIOR TO THE EFFECTIVE DATE OF TERMINATION, CANCELLATION
OR SUSPENSION;

 

(II)                                  THE FINANCE PARTIES ARE NAMED AS
ADDITIONAL NAMED INSURED ON ALL LIABILITY POLICIES LISTED IN SCHEDULE 4
(INSURANCE); AND

 

(III)                               WHERE RELEVANT, ALL ITS PROVISIONS (EXCEPT
THOSE RELATING TO LIMITS OF LIABILITY) SHALL OPERATE AS IF THEY WERE A SEPARATE
POLICY COVERING EACH INSURED PARTY.

 

46

--------------------------------------------------------------------------------


 


(C)                                  EACH BORROWER SHALL USE ANY INSURANCE
PROCEEDS IT RECEIVES FOR LOSS OF OR DAMAGE TO ANY ASSET SOLELY TO REPLACE OR
REPAIR THAT ASSET.


 


(D)                                 THE BORROWERS SHALL PROVIDE TO EACH OF THE
FACILITY AGENTS THE FOLLOWING:


 

(I)                                     AS SOON AS POSSIBLE AFTER ITS
OCCURRENCE, NOTICE OF ANY EVENT WHICH ENTITLES ANY BORROWER TO CLAIM FOR AN
AGGREGATE AMOUNT EXCEEDING THE EQUIVALENT OF THREE MILLION DOLLARS ($3,000,000)
UNDER ANY ONE OR MORE INSURANCE POLICIES;

 

(II)                                  WITHIN THIRTY (30) DAYS AFTER ANY
INSURANCE POLICY IS ISSUED TO ANY BORROWER, A COPY OF THAT POLICY INCORPORATING
ANY PROVISIONS REQUIRED UNDER SECTION 6.12 (B) (IV) (UNLESS THAT POLICY HAS
ALREADY BEEN PROVIDED TO THE FACILITY AGENTS PURSUANT TO
SECTION 4.1(I) (CONDITIONS PRECEDENT);

 

(III)                               NOT LESS THAN TEN (10) DAYS PRIOR TO THE
EXPIRY DATE OF ANY INSURANCE POLICY (OR, FOR INSURANCE WITH MULTIPLE RENEWAL
DATES, NOT LESS THAN TEN (10) DAYS PRIOR TO THE EXPIRY DATE OF THE POLICY ON THE
PRINCIPAL ASSET), A CERTIFICATE OF RENEWAL FROM THE INSURER, INSURANCE BROKER OR
AGENT CONFIRMING THE RENEWAL OF THAT POLICY AND THE RENEWAL PERIOD, THE PREMIUM,
THE AMOUNTS INSURED FOR EACH ASSET OR ITEM AND ANY CHANGES IN TERMS OR
CONDITIONS FROM THE POLICY’S ISSUE DATE OR LAST RENEWAL, AND CONFIRMATION FROM
THE INSURER THAT PROVISIONS NAMING THE FINANCE PARTIES AS ADDITIONAL NAMED
INSURED REMAIN IN EFFECT;

 

(IV)                              SUCH EVIDENCE OF PREMIUM PAYMENT AS ANY
FACILITY AGENT MAY FROM TIME TO TIME REQUEST; AND

 

(V)                                 ANY OTHER INFORMATION OR DOCUMENTS ON EACH
INSURANCE POLICY AS ANY FACILITY AGENT REASONABLY REQUESTS FROM TIME TO TIME.

 


6.12                           SECURITY


 

(a)                                  The Borrowers shall from time to time,
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such further instruments as may necessary or may reasonably be
requested by any Facility Agent for perfecting or maintaining in full force and
effect the Security or for re-registering the Security or otherwise and, if
necessary, create and perfect additional Security to enable the Borrowers to
comply with their obligations under the Transaction Documents;

 

(b)                                 The Borrowers shall cause the registration
of the Participations Pledge and the Flow Trust with the Movable Registry of
Contracts (Registro Mobiliario de Contratos) in Peru to be completed prior to
the earlier of (i) the first Disbursement under the Additional Secured Facility
and (ii) forty-five (45) days following the first Disbursement of the IFC Loans;
and

 

(c)                                  Promptly upon application of the proceeds
of the first Disbursement of the IFC Loans in accordance with
Section 4.4(f)(i)(z), the Borrowers shall (i) cause La Fiduciaria

 

47

--------------------------------------------------------------------------------


 

S.A. to deliver written notice to Petroperu instructing Petroperu to cease
making payments to the trust established under the Import Duty Contract and
(ii) together with La Fiduciaria S.A., deliver written notice to Petroperu
instructing Petroperu to make all payments to the Flow Trust.

 


6.13                           FURTHER DOCUMENTS


 

The Borrowers shall execute all such other documents and instruments and do all
such other acts and things as are necessary to give effect to the provisions of
any Transaction Document and to cause any Transaction Document to be duly
registered, notarised and stamped in any applicable jurisdiction.

 


6.14                           COSTS AND EXPENSES


 


(A)                                  THE BORROWERS SHALL PAY OR, AS THE CASE MAY
BE, REIMBURSE EACH FINANCE PARTY OR ITS ASSIGNEES ANY AMOUNT PAID BY THEM ON
ACCOUNT OF, ALL TAXES (INCLUDING STAMP TAXES), DUTIES, FEES OR OTHER CHARGES
PAYABLE ON OR IN CONNECTION WITH THE EXECUTION, ISSUE, DELIVERY, REGISTRATION OR
NOTARIZATION OF THE TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS RELATED TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(B)                                 THE BORROWERS SHALL PAY TO EACH FACILITY
AGENT OR AS SUCH FACILITY AGENT MAY DIRECT:


 

(I)                                     THE DOCUMENTED FEES AND EXPENSES OF THE
INDEPENDENT ENGINEER, THE INSURANCE CONSULTANT AND THE LENDERS’ OTHER TECHNICAL
AND MARKET CONSULTANTS INCURRED IN CONNECTION WITH THE LOANS AND INVESTMENT
PROVIDED FOR UNDER THE FINANCE DOCUMENTS;

 

(II)                                  THE DOCUMENTED FEES AND EXPENSES OF SUCH
FACILITY AGENT’S COUNSEL IN PERU AND NEW YORK INCURRED IN CONNECTION WITH:

 

(A)                              the preparation of the Loans and investment
provided for under this Agreement and any other Transaction Document;

 

(B)                                the preparation and/or review, execution and,
where appropriate, translation and registration of the Transaction Documents and
any other documents related to them;

 

(C)                                the giving of any legal opinions required by
the Lenders under this Agreement and any other Transaction Document;

 

(D)                               the administration by the Lenders of the
investment provided for in this Agreement or otherwise in connection with any
amendment, supplement or modification to, or waiver under, any of the
Transaction Documents;

 

48

--------------------------------------------------------------------------------


 

(E)                                 the registration (where appropriate) and the
delivery of the evidences of indebtedness relating to the Loans and its
disbursement;

 

(F)                                 the occurrence of any Event of Default or
Potential Event of Default; and

 

(G)                                the release of the Security following
repayment in full of the Loans;

 

(III)                               THE COSTS AND EXPENSES INCURRED BY EACH OF
THE FACILITY AGENTS IN RELATION TO EFFORTS TO ENFORCE OR PROTECT ITS RIGHTS
UNDER ANY TRANSACTION DOCUMENT, OR THE EXERCISE OF ITS RIGHTS OR POWERS
CONSEQUENT UPON OR ARISING OUT OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
POTENTIAL EVENT OF DEFAULT, INCLUDING DOCUMENTED LEGAL AND OTHER PROFESSIONAL
CONSULTANTS’ FEES ON A FULL INDEMNITY BASIS.

 


6.15                           FINANCIAL MODEL


 

The Borrowers shall, promptly upon becoming aware that there are any defects in
the Financial Model which might materially and adversely affect the operation of
the Financial Model, rectify those defects in a manner satisfactory to the
Facility Agents.

 


6.16                           FURNISHING OF INFORMATION BY THE BORROWERS


 

Each Borrower shall:

 


(A)                                  MONTHLY REPORTS.  AS SOON AS AVAILABLE BUT
IN ANY EVENT WITHIN FIFTEEN (15) DAYS AFTER THE END OF EACH MONTH OF EACH
FINANCIAL YEAR, DELIVER TO EACH OF THE FACILITY AGENTS A REPORT OF BPZ
EXPLORACIÓN SUMMARIZING KEY TESTING AND PRODUCTION DATA FOR THE CORVINA FIELD
AND THE OTHER BORROWING BASE ASSETS, IN THE FORM TO BE AGREED BY THE FACILITY
AGENTS (ACTING REASONABLY) PRIOR TO THE FIRST DISBURSEMENT OF THE IFC LOANS.


 


(B)                                 QUARTERLY FINANCIAL STATEMENTS AND REPORTS. 
AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER THE END OF
EACH QUARTER OF EACH FINANCIAL YEAR, DELIVER TO EACH OF THE FACILITY AGENTS:


 

(I)                                     TWO (2) COPIES OF THE BORROWERS’
COMPLETE CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH QUARTER PREPARED IN
ACCORDANCE WITH THE ACCOUNTING STANDARDS, CERTIFIED BY THE BORROWERS’ CHIEF
FINANCIAL OFFICER;

 

(II)                                  A REPORT (IN THE FORM PRE-AGREED BY THE
FACILITY AGENTS) BY THE BORROWERS ON THEIR RESPECTIVE OPERATIONS DURING THAT
QUARTER OR, SO LONG AS BPZ RESOURCES IS A REPORTING COMPANY UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, A COPY OF BPZ RESOURCES’ QUARTERLY REPORT
(FORM 10-Q) AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION;

 

49

--------------------------------------------------------------------------------


 

(III)                               A REPORT (IN THE FORM PRE-AGREED BY THE
FACILITY AGENTS), SIGNED BY THE BORROWERS’ CHIEF FINANCIAL OFFICER, CONCERNING
COMPLIANCE WITH THE FINANCIAL COVENANTS IN THIS AGREEMENT (INCLUDING A CLEAR
DESCRIPTION OF THE METHODOLOGY USED IN THE RESPECTIVE CALCULATIONS); AND

 

(IV)                              A REPORT ON ANY FACTORS THAT HAVE OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(C)                                  ANNUAL FINANCIAL STATEMENTS AND REPORTS. 
AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER
THE END OF EACH FINANCIAL YEAR, DELIVER TO EACH OF THE FACILITY AGENTS:


 

(I)                                     TWO (2) COPIES OF THE BORROWERS’
COMPLETE AND AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THAT FINANCIAL YEAR
(WHICH ARE IN AGREEMENT WITH ITS BOOKS OF ACCOUNT AND PREPARED, IN ACCORDANCE
WITH THE ACCOUNTING STANDARDS, TOGETHER WITH THE AUDITORS’ AUDIT REPORT ON THEM,
ALL IN FORM REASONABLY SATISFACTORY TO THE FACILITY AGENTS;

 

(II)                                  ANY MANAGEMENT LETTER AND ANY OTHER
COMMUNICATION FROM THE AUDITORS COMMENTING, WITH RESPECT TO THAT FINANCIAL YEAR,
ON, AMONG OTHER THINGS, THE ADEQUACY OF THE BORROWERS’ FINANCIAL CONTROL
PROCEDURES, ACCOUNTING SYSTEMS AND MANAGEMENT INFORMATION SYSTEM;

 

(III)                               A REPORT (IN THE FORM PRE-AGREED BY THE
FACILITY AGENTS), SIGNED BY THE BORROWERS’ CHIEF FINANCIAL OFFICER AND REVIEWED
BY ITS AUDITORS, CONCERNING COMPLIANCE WITH THE FINANCIAL COVENANTS IN THIS
AGREEMENT (INCLUDING A CLEAR DESCRIPTION OF THE METHODOLOGY USED IN THE
RESPECTIVE CALCULATIONS);

 

(IV)                              A REPORT (IN THE FORM PRE-AGREED BY THE
FACILITY AGENTS) BY THE BORROWERS ON THEIR RESPECTIVE OPERATIONS DURING THAT
FINANCIAL YEAR OR, SO LONG AS BPZ RESOURCES IS A REPORTING COMPANY UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934, A COPY OF BPZ RESOURCES’ ANNUAL REPORT
(FORM 10-K) AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION; AND

 

(V)                                 A STATEMENT BY THE BORROWERS OF ALL
TRANSACTIONS BETWEEN EACH BORROWER AND EACH OF ITS AFFILIATES, IF ANY, DURING
THAT FINANCIAL YEAR, AND A CERTIFICATION BY THE BORROWERS’ CHIEF FINANCIAL
OFFICER THAT THOSE TRANSACTIONS WERE ON THE BASIS OF ARM’S-LENGTH ARRANGEMENTS;

 


(D)                                 LICENSE CONTRACT NOTICES, REPORTS, OPINIONS,
ETC.


 

(I)                                     NO LATER THAN FIVE (5) BUSINESS DAYS
AFTER DELIVERY THEREOF TO PERUPETRO, DELIVER TO EACH FACILITY AGENT COPIES OF
EACH FIELD DEVELOPMENT PLAN, REPORT, NOTICE OR OTHER MATERIAL COMMUNICATION
DELIVERED PURSUANT TO EACH LICENSE CONTRACT.

 

50

--------------------------------------------------------------------------------


 

(II)                                  PROMPTLY FOLLOWING THE DESIGNATION OF ANY
PETROLEUM ASSETS AS BORROWING BASE ASSETS, DELIVER TO EACH FACILITY AGENT A COPY
OF THE LICENSE CONTRACT RELATED THERETO (IF NOT PREVIOUSLY SO DELIVERED)
TOGETHER WITH A LEGAL OPINION OF PERUVIAN COUNSEL TO THE BORROWERS SUBSTANTIALLY
IN THE FORM DELIVERED PURSUANT TO SECTION 4.1(K)(I) WITH RESPECT TO MATTERS
RELATING TO SUCH LICENSE CONTRACT.

 


(E)                                  RESERVE CERTIFICATION; BASE CASE UPDATES.


 

(I)                                     AT THE BORROWERS’ EXPENSE, PRIOR TO THE
FIRST DISBURSEMENT AND WITHIN NINETY (90) DAYS FOLLOWING THE END OF EACH
FINANCIAL YEAR, AND FROM TIME TO TIME AS REQUESTED BY ANY FACILITY AGENT, BUT NO
MORE THAN TWO (2) TIMES PER FINANCIAL YEAR, DELIVER TO THE FACILITY AGENTS AN
UPDATED RESERVE CERTIFICATION, IN FORM AND SUBSTANCE SATISFACTORY TO THE
FACILITY AGENTS.

 

(II)                                  AT THE BORROWERS’ EXPENSE, (A) NO LATER
THAN FIFTEEN (15) DAYS PRIOR TO EACH DISBURSEMENT APPLICATION (OTHER THAN A
ROLLOVER REQUEST), (B) NO EARLIER THAN NINETY (90) DAYS, AND NO LATER THAN SIXTY
(60) DAYS, PRIOR TO EACH CALCULATION DATE, AND (C) ON ANY OTHER DATE, AT THE
REQUEST OF EITHER FACILITY AGENT OR, ONCE DURING ANY CALENDAR YEAR, THE
BORROWERS, DELIVER TO THE FACILITY AGENTS AN UPDATED BASE CASE UTILIZING THE
UPDATED BASE CASE ASSUMPTIONS, INCLUDING CALCULATIONS OF THE LOF, LOL, INTEREST
COVER AND DEBT TO EQUITY RATIO AS OF SUCH CALCULATION DATE, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE FACILITY AGENTS.

 


(F)                                    ANNUAL MONITORING REPORT.  WITHIN NINETY
(90) DAYS AFTER THE END OF EACH FINANCIAL YEAR, DELIVER TO THE FACILITY AGENTS
THE CORRESPONDING ANNUAL MONITORING REPORT CONFIRMING COMPLIANCE WITH THE ACTION
PLAN, THE SOCIAL AND ENVIRONMENTAL COVENANTS SET FORTH IN SECTIONS 6 AND 7 AND
APPLICABLE S&E LAW, OR, AS THE CASE MAY BE, IDENTIFYING ANY NON-COMPLIANCE OR
FAILURE, AND THE ACTIONS BEING TAKEN TO REMEDY IT;


 


(G)                                 NOTICE OF ACCIDENTS, ETC.  WITHIN THREE
(3) DAYS AFTER SUCH BORROWER BECOMES AWARE OF ITS OCCURRENCE, NOTIFY THE
FACILITY AGENTS OF ANY SOCIAL, LABOR, HEALTH AND SAFETY, SECURITY OR
ENVIRONMENTAL INCIDENT, ACCIDENT OR CIRCUMSTANCE HAVING, OR WHICH COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT OR MATERIAL ADVERSE
IMPACT ON THE IMPLEMENTATION OR OPERATION OF THE PROJECT IN ACCORDANCE WITH THE
PERFORMANCE STANDARDS, SPECIFYING IN EACH CASE THE NATURE OF THE INCIDENT,
ACCIDENT, OR CIRCUMSTANCE AND ANY EFFECT RESULTING OR LIKELY TO RESULT
THEREFROM, AND THE MEASURES THE BORROWER IS TAKING OR PLANS TO TAKE TO ADDRESS
THEM AND TO PREVENT ANY FUTURE SIMILAR EVENT; AND KEEP THE FACILITY AGENTS
INFORMED OF THE ON-GOING IMPLEMENTATION OF THOSE MEASURES AND PLANS;


 


(H)                                 PARTNER MATTERS.  AS SOON AS REASONABLY
AVAILABLE, DELIVER TO THE FACILITY AGENTS TWO (2) COPIES OF: (I) ALL NOTICES,
REPORTS AND OTHER COMMUNICATIONS OF SUCH BORROWER TO ITS PARTNERS (OTHER THAN
NOTIFICATIONS TO ITS PARTNERS OF ANY MEETING OF ITS PARTNERS), WHETHER ANY SUCH
COMMUNICATION HAS BEEN MADE ON AN INDIVIDUAL

 

51

--------------------------------------------------------------------------------


 


BASIS OR BY WAY OF PUBLICATION IN A NEWSPAPER OR OTHER COMMUNICATION MEDIUM; AND
(II) THE MINUTES OF ALL PARTNERS’ MEETINGS.


 


(I)                                     CHANGES TO PROJECT; MATERIAL ADVERSE
EFFECT.  WITHIN FIVE (5) BUSINESS DAYS OF (X) DECIDING ON ANY PROPOSED CHANGE IN
THE NATURE OR SCOPE OF THE PROJECT OR THE BUSINESS OR OPERATIONS OF THE BORROWER
AND (Y) BECOMING AWARE OF THE OCCURRENCE OF ANY EVENT OR CONDITION THAT HAS OR
MAY REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NOTIFY THE
FACILITY AGENTS THEREOF;


 


(J)                                     LITIGATION, ETC.  WITHIN FIVE
(5) BUSINESS DAYS OF BECOMING AWARE OF ANY LITIGATION OR ADMINISTRATIVE
PROCEEDINGS BEFORE ANY AUTHORITY OR ARBITRAL BODY WHICH HAS OR MAY REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NOTIFY THE FACILITY AGENTS BY
FACSIMILE OF THAT EVENT SPECIFYING THE NATURE OF THAT LITIGATION OR THOSE
PROCEEDINGS AND THE STEPS THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO;


 


(K)                                  DEFAULT.  WITHIN ONE (1) BUSINESS DAY OF
BECOMING AWARE OF THE OCCURRENCE OF AN EVENT OF DEFAULT OR POTENTIAL EVENT OF
DEFAULT, NOTIFY THE FACILITY AGENTS BY FACSIMILE SPECIFYING THE NATURE OF THAT
EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT AND ANY STEPS THE BORROWER IS
TAKING TO REMEDY IT;


 


(L)                                     PUBLIC DISCLOSURES.  PUBLICLY DISCLOSE,
OR CAUSE THE PUBLIC DISCLOSURE OF (WHETHER THROUGH U.S. SECURITIES AND EXCHANGE
COMMISSION FILINGS BY BPZ RESOURCES OR OTHERWISE), ON AN ANNUAL BASIS WITHIN 120
DAYS FOLLOWING THE END OF EACH FINANCIAL YEAR, ALL MATERIAL PAYMENTS (SUCH AS
TAXES, ROYALTIES, PROFIT SHARES) MADE IN THE PREVIOUS YEAR TO THE LOCAL AND/OR
NATIONAL GOVERNMENTS OF PERU AND, IF APPLICABLE, ECUADOR UNDER THE LICENSE
CONTRACTS OR SIMILAR CONTRACTS; AND


 


(M)                               OTHER INFORMATION.  PROMPTLY PROVIDE TO THE
FACILITY AGENTS SUCH OTHER INFORMATION AS ANY FACILITY AGENT FROM TIME TO TIME
REASONABLY REQUESTS ABOUT THE BORROWER, ITS ASSETS AND THE PROJECT.


 


6.17                           RECEIVABLES


 

Each Borrower shall irrevocably instruct each Person who is or becomes a party
to (i) an Offtake Agreement, (ii) a contract with respect to Insurances or
(iii) any other contract with such Borrower (other than any Finance Party)
involving aggregate payments to such Borrower in excess of $100,000 (or each
Person who otherwise owes or may owe money to such Borrower in an amount
exceeding $100,000) at any time that all payments that are due or that become
due to such Borrower shall be made, and such Borrower hereby agrees to cause
each such Person to make all such payments, directly to the Revenue Account;
provided that, with respect to the Flow Trust, the Borrowers’ revenues may
continue to be paid to the trust established under the Import Duty Contract
until the proceeds of the first Disbursement of the IFC Loans have been applied
in accordance with Section 4.4(f)(i)(z) and Petroperu has been notified to
commence payments to the Flow Trust in accordance with Section 6.12.  If any
Borrower receives any payment other than to the Revenue Account, whether
directly or to a bank account other than the

 

52

--------------------------------------------------------------------------------


 

Revenue Account or otherwise, such Borrower shall promptly transfer, or cause
the transfer of, such payment to the Revenue Account.

 


6.18                           IMPORT DUTY CONTRACT


 


THE BORROWERS SHALL PROMPTLY, BUT IN ANY EVENT NO LATER THAN THE EARLIER OF
(X) FORTY-FIVE (45) DAYS AFTER THE FIRST DISBURSEMENT OF THE IFC LOANS AND
(Y) THE FIRST DISBURSEMENT UNDER THE ADDITIONAL SECURED FACILITY, DELIVER TO THE
FACILITY AGENTS EVIDENCE THAT ALL REVENUES OF THE BORROWERS ARE BEING PAID TO
THE FLOW TRUST AND THAT ANY AMENDMENT TO OR TERMINATION OF THE IMPORT DUTY
CONTRACT HAS BEEN RECORDED IN THE MOVABLE REGISTRY OF CONTRACTS (REGISTRO
MOBILIARIO DE CONTRATOS) IN PERU.


 


6.19                           SATISFACTION OF SPECIAL CONDITIONS


 


THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.3 SHALL HAVE BEEN FULFILLED IN
FORM AND SUBSTANCE SATISFACTORY TO IFC NO LATER THAN NOVEMBER 30, 2008.


 


7.                                      NEGATIVE COVENANTS


 


7.1                                 DISTRIBUTIONS


 

Neither Borrower shall declare or pay any dividend, or make any distribution on
its equity capital, or purchase, redeem or otherwise acquire any Participations
or any option over the same, or make any payment, distribution or cash transfer
to any holder of equity interests in the Borrower (or any Affiliate), including
any payment in respect of Permitted Partner Subordinated Loans and any return of
capital, unless:

 


(A)                                  AFTER GIVING EFFECT TO ANY SUCH ACTION:


 

(I)                                     NO EVENT OF DEFAULT OR POTENTIAL EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING; AND

 

(II)                                  EACH OF THE LOL, LOF, AND INTEREST COVER
IS IN COMPLIANCE WITH THE MINIMUM LEVEL THEREFOR AND THE DEBT TO EQUITY RATIO IS
NO GREATER THAN 65:35;

 

PROVIDED, HOWEVER, THAT, ANY OF THE FOREGOING SHALL ONLY BE MADE ON A
SEMI-ANNUAL BASIS, ON ANY DATE OCCURRING AFTER AN INTEREST PAYMENT DATE BUT NO
LATER THAN TEN (10) DAYS THEREAFTER AND PROVIDED, FURTHER, THAT, PRIOR TO
JANUARY 31, 2009, BPZ EXPLORACIÓN SHALL HAVE THE RIGHT TO MAKE UP TO TWO
DISTRIBUTIONS IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 7.1 (A) (I) AND
(II) TOTALLING NO MORE THAN FORTY MILLION DOLLARS (US$40,000,000) IN THE
AGGREGATE.

 


(B)                                 AT LEAST TEN (10) BUSINESS DAYS, BUT NO
EARLIER THAN TWENTY (20) BUSINESS DAYS, PRIOR TO DOING SO, THE BORROWER
CERTIFIES TO EACH OF THE MATTERS REFERRED TO IN SECTION 7.1 (A) TO EACH FACILITY
AGENT IN WRITING, IN THE FORM ATTACHED AS EXHIBIT E (FORM OF DISTRIBUTION
REQUEST).

 

53

--------------------------------------------------------------------------------


 


7.2                                 EXPENDITURES


 

Neither Borrower shall incur expenditures or commitments for expenditures for
fixed or other non-current assets, other than those required for carrying out
the Project as contemplated in the Base Case or necessary for repairs,
replacements and maintenance of satisfactory operating conditions that are
essential to such Borrower’s business or operations and in each case which do
not, during any Calculation Period, exceed the aggregate amount therefor
reflected in the Base Case.

 


7.3                                 FINANCIAL DEBT


 

Neither Borrower shall incur, assume or permit to exist any Financial Debt
except for Permitted Financial Debt.

 


7.4                                 GUARANTEES AND OTHER OBLIGATIONS


 

Neither Borrower shall enter into any agreement or arrangement to guarantee or,
in any way or under any condition, assume or become obligated for all or any
part of any financial or other obligation of another Person, except for
Permitted Nueva Esperanza Credit Support and except for the joint and several
obligations of the Borrowers under the Finance Documents.

 


7.5                                 DERIVATIVE TRANSACTIONS


 

Neither Borrower shall:

 


(A)                                  ENTER INTO ANY DERIVATIVE TRANSACTION,
OTHER THAN DERIVATIVE TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS THAT DO NOT REQUIRE ANY COLLATERAL (CASH OR OTHERWISE), EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF THE FACILITY AGENTS; OR


 


(B)                                 ASSUME THE OBLIGATIONS OF ANY PARTY TO ANY
DERIVATIVE TRANSACTION.


 


7.6                                 LIENS


 

Neither Borrower shall create or permit to exist any Lien on any property,
revenues or other assets, present or future, of such Borrower, except for
Permitted Liens.

 


7.7                                 ARM’S LENGTH TRANSACTIONS


 

Neither Borrower shall enter into any transaction except (i) in the ordinary
course of business on the basis of arm’s-length arrangements or at cost
arrangements on terms not less favorable to the Borrowers than could be obtained
from an unrelated party (including, without limitation, transactions whereby
such Borrower might pay more than the ordinary commercial price for any purchase
or might receive less than the full commercial price (subject to normal trade
discounts) for any sale) and (ii) Permitted License Transfers.

 

54

--------------------------------------------------------------------------------


 


7.8                                 EXCLUSIVE PURCHASING OR SALES AGENCY
ARRANGEMENTS


 

Neither Borrower shall enter into any sole and exclusive purchasing or sales
agency.

 


7.9                                 PROFIT-SHARING


 

Neither Borrower shall enter into any partnership, profit-sharing or royalty
agreement or other similar arrangement whereby such Borrower’s income or profits
are, or might be, shared with any other Person, except for (i) mandatory sharing
of profits with employees required under the Laws of Peru or (ii) the Shell
Farm-Out Agreement.

 


7.10                           ENTRY INTO AGREEMENTS


 

Neither Borrower shall enter into any agreement, contract or commitment (or,
without limiting the foregoing, incur additional obligations in addition to
those incurred under the Project Documents) where to do so would result in or
could be reasonably expected to have a Material Adverse Effect.

 


7.11                           NO SUBSIDIARIES; TRANSFERS OF SUBSIDIARY CAPITAL


 

Except for BPZ Marine being a Subsidiary of BPZ Exploración, neither Borrower
shall form or have any Subsidiary.  BPZ Exploración shall not (a) sell, assign,
transfer or otherwise dispose of, or grant or permit to exist any Lien on, any
Participations or other capital of BPZ Marine, other than the Liens created in
favor of the Collateral Agent created pursuant to the Participations Pledge or
(b) permit the creation of additional Participations in BPZ Marine unless such
Participations are owned beneficially and legally of record by BPZ Exploración.

 


7.12                           LOANS / INVESTMENTS


 

Neither Borrower shall make or permit to exist:

 


(A)                                  ANY LOANS OR ADVANCES TO, OR DEPOSITS WITH
OR OTHERWISE MAKE ANY FINANCIAL DEBT (INCLUDING ANY GUARANTEE) AVAILABLE TO OR
FOR THE BENEFIT OF ANY OTHER PERSON (OTHER THAN THE OTHER BORROWER), EXCEPT
DEPOSITS MADE IN ACCORDANCE WITH THE FLOW TRUST AND PERMITTED NUEVA ESPERANZA
CREDIT SUPPORT; OR


 


(B)                                 ANY INVESTMENTS IN ANY PERSON OR ENTERPRISE.


 


7.13                           DISPOSALS


 

Neither Borrower shall undertake any spin-off, or sell, transfer, lease or
otherwise dispose of any asset (other than sales of hydrocarbon products in the
normal course of business) whether in a single transaction or in a series of
transactions, related or otherwise, other than (i) Permitted License Transfers,
(ii) in connection with the execution, delivery and performance of the Shell
Farm-Out Agreement, (iii) obsolete or surplus equipment and (iv) other assets
which, individually or in the aggregate, are related to transactions not in
excess of $5,000,000 annually.

 

55

--------------------------------------------------------------------------------


 


7.14                           CHANGES IN BUSINESS, CAPITAL, CHARTER AND
FINANCIAL YEAR


 

Neither Borrower shall change:

 

(I)                                     ITS CHARTER IN ANY MANNER WHICH WOULD BE
INCONSISTENT WITH THE PROVISIONS OF ANY TRANSACTION DOCUMENT;

 

(II)                                  ITS FINANCIAL YEAR; OR

 

(III)                               THE NATURE OR SCOPE OF THE PROJECT OR CHANGE
THE NATURE OF ITS PRESENT OR CONTEMPLATED BUSINESS OR OPERATIONS.

 


7.15                           NO MERGER OR CONSOLIDATION; CHANGE IN CONTROL


 

Neither Borrower shall undertake or permit any Change in Control or any
amalgamation or merger with, or acquisition of, another Person or undertake any
internal consolidation or reorganization, except in the case of a merger between
the Borrowers, provided that such merger does not affect any Liens created under
the Security Documents.

 


7.16                           PROJECT DOCUMENTS


 

Neither Borrower shall:

 


(A)                                  TERMINATE, AMEND, VARY, SUPPLEMENT, OR
GRANT ANY WAIVER WITH RESPECT TO ANY PROVISION OF, ANY PROJECT DOCUMENT TO WHICH
IT IS A PARTY WHERE TO DO SO WOULD RESULT IN OR COULD BE REASONABLY EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, OR


 


(B)                                 TRANSFER, ASSIGN OR NOVATE ANY OF ITS RIGHTS
OR OBLIGATIONS UNDER ANY PROJECT DOCUMENT NOR CONSENT TO ANY TRANSFER,
ASSIGNMENT OR NOVATION OF ANY PROJECT DOCUMENT BY ANY OTHER PARTY THERETO.


 


7.17                           USE OF PROCEEDS


 

Neither Borrower shall use or apply the proceeds of any Disbursement under any
Facility except in accordance with Section 4.4(f) (Use of Proceeds).

 


7.18                           LEASES


 

Neither Borrower shall enter into any agreement or arrangement to lease any
property or equipment of any kind, except (i) Financial Leases, and then only to
the extent permitted under the other provisions of this Section 7 and
(ii) otherwise only to the extent the aggregate payments under all such
agreements or arrangements do not exceed the equivalent of ten million Dollars
($10,000,000) in any Financial Year.

 


7.19                           SANCTIONABLE PRACTICES


 

No Borrower shall engage in (and shall not authorize or permit any Affiliate or
any other Person acting on its behalf to engage in) with respect to the Project,
or any transaction contemplated by this Agreement, any Sanctionable Practice. 
Each Borrower further

 

56

--------------------------------------------------------------------------------


 

covenants that should any Facility Agent notify any Borrower of its concerns
that there has been a violation of the provisions of this Section 7 (Negative
Covenants) or of Section 5.1(r) (Sanctionable Practices) of this Agreement, it
shall cooperate in good faith with such Facility Agent and its representatives
in determining whether such a violation has occurred, and shall respond promptly
and in reasonable detail to any notice from such Facility Agent and shall
furnish documentary support for such response upon such Facility Agent’s
request.

 


7.20                           AMENDMENT OF ACTION PLAN


 

Neither Borrower shall amend the Action Plan in any material respect without the
prior written consent of each Facility Agent.

 


8.                                      EVENTS OF DEFAULT


 


8.1                                 EVENTS OF DEFAULT


 

Each of the following events and occurrences shall constitute an Event of
Default under this Agreement and each Facility Agreement:

 


(A)                                  PAYMENTS UNDER FINANCE DOCUMENTS


 

(I)                                     ANY BORROWER FAILS TO PAY WHEN DUE, AT
THE PLACE AND IN THE CURRENCY IN WHICH SUCH AMOUNT IS EXPRESSED TO BE PAYABLE
ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN AS REQUIRED BY THIS AGREEMENT AND
EACH FACILITY AGREEMENT, UNLESS SUCH PAYMENT (TOGETHER WITH ANY DEFAULT
INTEREST) IS MADE WITHIN TWO (2) BUSINESS DAYS OF THE DUE DATE THEREFOR.

 

(II)                                  ANY BORROWER FAILS TO PAY WHEN DUE, AT THE
PLACE AND IN THE CURRENCY IN WHICH SUCH AMOUNT IS EXPRESSED TO BE PAYABLE ANY
AMOUNT AS REQUIRED BY THE FINANCE DOCUMENTS (OTHER THAN ANY AMOUNTS SPECIFIED IN
PARAGRAPH (I) ABOVE OF THIS SECTION 8.1(A)) UNLESS SUCH PAYMENT (TOGETHER WITH
ANY DEFAULT INTEREST) IS MADE WITHIN FIVE (5) DAYS OF THE DUE DATE THEREFOR.

 


(B)                                 OTHER BREACH OF TRANSACTION DOCUMENTS


 

(I)                                     ANY PARTY TO ANY FINANCE DOCUMENT (OTHER
THAN ANY FINANCE PARTY) FAILS TO OBSERVE OR PERFORM ANY OF ITS OBLIGATIONS UNDER
SUCH FINANCE DOCUMENT (OTHER THAN ANY DEFAULT BY ANY BORROWER FALLING UNDER
PARAGRAPH (A) ABOVE OF THIS SECTION 8.1), AND, IF CAPABLE OF BEING REMEDIED, ANY
SUCH FAILURE CONTINUES UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE
DATE ANY LENDER NOTIFIES THE BORROWERS OF THAT FAILURE.

 

(II)                                  ANY BORROWER OR ANY AUTHORITY FAILS TO
OBSERVE OR PERFORM ANY OF ITS OBLIGATIONS UNDER ANY MATERIAL AUTHORIZATION, AND,
IF CAPABLE OF BEING REMEDIED, ANY SUCH FAILURE CONTINUES UNREMEDIED FOR A PERIOD
OF THIRTY (30) DAYS AFTER THE DATE ANY LENDER NOTIFIES SUCH BORROWER OF THAT
FAILURE.

 

57

--------------------------------------------------------------------------------


 

(III)                               ANY PARTY TO ANY PROJECT DOCUMENT FAILS TO
OBSERVE OR PERFORM ANY OF ITS OBLIGATIONS UNDER SUCH PROJECT DOCUMENT, WHICH
FAILURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND, IF
CAPABLE OF BEING REMEDIED, ANY SUCH FAILURE CONTINUES UNREMEDIED FOR A PERIOD OF
THIRTY (30) DAYS AFTER THE DATE ANY LENDER NOTIFIES THE BORROWERS OF THAT
FAILURE.

 


(C)                                  REPRESENTATIONS


 

Any representation or warranty made or confirmed by any Borrower in any Finance
Document (including in connection with the execution of, or any request
(including any Disbursement Application) under, any Finance Document) is found
to be incorrect in any material respect.

 


(D)                                 NATIONALIZATION


 

Any Authority condemns, nationalizes, seizes or otherwise expropriates all or
any substantial part of the property or assets of any Borrower or of its equity
capital, or assumes custody or control of any substantial part of such property
or assets or of the business or operations of any Borrower or of its equity
capital, or acquires majority ownership of any Borrower, or takes any action for
the dissolution or disestablishment of any Borrower or any action that would
prevent any Borrower or its officers from carrying on its business or operations
or a substantial part thereof.

 


(E)                                  BANKRUPTCY


 

Any of the following events or circumstances arises:

 

(a)                                  any Borrower

 

(I)                                     TAKES ANY STEP (INCLUDING PETITION,
GIVING NOTICE TO CONVENE OR CONVENING A MEETING) FOR THE PURPOSE OF MAKING, OR
PROPOSES OR ENTERS INTO, ANY ARRANGEMENT, ASSIGNMENT OR COMPOSITION WITH OR FOR
THE BENEFIT OF ITS CREDITORS OR TO ENTER INTO ANY OF THE PROCEEDINGS
CONTEMPLATED BY LAW NO. 27809 OF PERU;

 

(II)                                  CEASES OR THREATENS TO CEASE TO CARRY ON
ITS BUSINESS OR ANY SUBSTANTIAL PART OF ITS BUSINESS; OR

 

(III)                               IS UNABLE, OR ADMITS IN WRITING ITS
INABILITY TO PAY ITS LIABILITIES (INCLUDING ALL OBLIGATIONS TO PAY OR REPAY
MONEY) AS THEY FALL DUE OR OTHERWISE BECOMES INSOLVENT; OR

 

(b)                                 an order is made or an effective resolution
passed or analogous proceedings taken for any Borrower’s winding up, bankruptcy
or dissolution or a petition is presented or analogous proceedings taken for the
winding up or dissolution of any Borrower or commencing any of the proceedings
contemplated by Law No. 27809 of Peru;

 

58

--------------------------------------------------------------------------------


 

(c)                                  any encumbrancer lawfully takes possession
of, or a liquidator, judicial custodian, receiver, administrative receiver or
trustee or any analogous officer is appointed in respect of the whole or any
material part of the undertaking or assets of any Borrower or, or an attachment,
sequestration, distress or execution (or analogous process) is levied or
enforced upon or issued against any of the assets or property of any Borrower or
for an amount in excess of five hundred thousand Dollars (US$500,000) (or its
equivalent in any other currency or currencies) and is not discharged within
thirty (30) days; or

 

(d)                                 any other event occurs which under any
applicable Law would have an effect analogous to any of those events listed in
this Section 8.1(e).

 


(F)                                    ABANDONMENT; INTERRUPTION


 

Any Borrower ceases to carry on its business; or the operation of any Borrowing
Base Asset is interrupted for a period in excess of one hundred (100)
consecutive days or any periods in the aggregate in excess of one hundred and
twenty (120) days during any period of twelve (12) consecutive months.

 


(G)                                 AUTHORIZATION


 

Any Authorization necessary for any Borrower to execute, deliver, perform or
observe its obligations under any Transaction Document to which it is a party,
or to construct, own or maintain the Project, is not obtained when required or
is rescinded, terminated, lapses or otherwise ceases to be in full force and
effect or any such Authorization is materially impaired or withheld, including
with respect to the remittance to any Finance Party or its assignees, in
Dollars, of any amounts payable under any Finance Document, and is not restored,
reinstated, granted or such impairment removed (x) within thirty (30) days of
such event, or (y) with respect to any Authorization not relating to a License
Contract or a Finance Document, such additional period, not exceeding ninety
(90) additional days in aggregate, if (A) the Borrowers are diligently pursuing
the restoration, reinstatement, or grant of such Authorization or the removal of
such impairment and (B) the failure of such Authorization to be in full force
and effect (or to have such impairment removed) does not result in any
interruption of operations of either Borrower and has not had, and could not
otherwise reasonably be expected to have, a Material Adverse Effect.

 


(H)                                 REVOCATION, ETC., OF SECURITY DOCUMENTS


 

Any Security Document or any of its provisions:

 

(a)                                  is revoked, terminated or ceases to be in
full force and effect or ceases to provide the security intended (including with
respect to the priority intended to be created by such Security Document);

 

(b)                                 becomes unlawful or is declared void; or

 

59

--------------------------------------------------------------------------------


 

(c)                                  is repudiated or its validity or
enforceability is challenged in writing by (i) either Borrower or a grantor of
any Lien under such Security Document and any such repudiation or challenge
continues for a period of thirty (30) days during which period such repudiation
or challenge has no effect or (ii) Perupetro, except, with respect to this
clause (ii), to the extent the Borrowers have asserted their rights against
Perupetro within thirty (30) days and are diligently pursuing their remedies in
good faith.

 


(I)                                     REVOCATION, ETC., OF TRANSACTION
DOCUMENTS


 

Any Transaction Document (other than a Security Document) or any of its
provisions:

 

(I)                                     IS REVOKED, TERMINATED OR CEASES TO BE
IN FULL FORCE AND EFFECT, AND THAT EVENT, IF CAPABLE OF BEING REMEDIED, IS NOT
REMEDIED TO THE SATISFACTION OF EACH OF THE FACILITY AGENTS WITHIN THIRTY (30)
DAYS OF SUCH EVENT; OR

 

(II)                                  BECOMES UNLAWFUL OR IS DECLARED VOID; OR

 

(III)                               IS REPUDIATED OR THE VALIDITY OR
ENFORCEABILITY OF ANY OF ITS PROVISIONS AT ANY TIME IS CHALLENGED IN WRITING BY
EITHER BORROWER OR A COUNTERPARTY TO SUCH TRANSACTION DOCUMENT (OTHER THAN THE
LENDERS) AND SUCH REPUDIATION OR CHALLENGE IS NOT WITHDRAWN (X) WITHIN THIRTY
(30) DAYS OF SUCH REPUDIATION OR CHALLENGE (PROVIDED THAT NO SUCH THIRTY (30)
DAY GRACE PERIOD SHALL APPLY IF AND WHEN SUCH REPUDIATION OR CHALLENGE BECOMES
EFFECTIVE) OR (Y) WITH RESPECT TO SUCH TRANSACTION DOCUMENT OTHER THAN A LICENSE
CONTRACT OR A FINANCE DOCUMENT, SUCH ADDITIONAL PERIOD, NOT EXCEEDING SIXTY (60)
ADDITIONAL DAYS IN AGGREGATE, IF (A) THE BORROWERS ARE DILIGENTLY PURSUING THE
WITHDRAWAL OF SUCH REPUDIATION OR CHALLENGE OR (B) THE BORROWERS SHALL HAVE
REPLACED SUCH TRANSACTION DOCUMENT WITH A CONTRACT ON TERMS NO LESS BENEFICIAL
TO THE BORROWERS THAN THE REPUDIATED OR CHALLENGED TRANSACTION DOCUMENT.

 


(J)                                     CROSS-DEFAULT


 

Any Borrower fails to make any payment in respect of any of its Liabilities
(other than the Loans) in excess of US$2,000,000 or to perform any of its
obligations under any agreement pursuant to which there is outstanding any
Liability, and any such failure continues for more than any applicable period of
grace or any such Liability becomes prematurely due and payable or is placed on
demand.

 


(K)                                  SANCTIONABLE PRACTICES


 

Any Borrower (or any Affiliate or any other Person acting on its behalf) has
been found by a judicial process or other official inquiry to have engaged in
any Sanctionable Practice with respect to the Project or any transaction
contemplated by this Agreement.

 

60

--------------------------------------------------------------------------------


 


(L)                                     PERUVIAN REPAYMENT RESTRICTIONS


 

(I)                                     ANY LAW IS ENACTED OR INTRODUCED IN PERU
WHICH HAS OR COULD REASONABLY BE EXPECTED TO HAVE, IN THE SOLE OPINION OF ANY
FACILITY AGENT, THE EFFECT OF PROHIBITING, RESTRICTING OR DELAYING ANY PAYMENT
THAT ANY BORROWER IS REQUIRED TO MAKE TO ANY LENDER UNDER ANY FINANCE DOCUMENT.

 

(II)                                  A MORATORIUM IS CALLED ON THE PAYMENT OF
INTEREST OR THE REPAYMENT OF PRINCIPAL ON INTERNATIONAL DEBTS OF PERU DEBTORS
GENERALLY OR A CLASS OF THEM TO WHICH ANY BORROWER BELONGS.

 


8.2                                 BANKRUPTCY


 

Notwithstanding anything to the contrary in this Agreement, if any Borrower is
liquidated or declared bankrupt by a competent court or administrative
authority, then all the Loans, all interest accrued on it and any other amounts
payable to any Finance Party under this Agreement or any other Finance Document
will become immediately due and payable without any presentment, demand, protest
or notice of any kind, all of which each Borrower waives.

 


8.3                                 CONSEQUENCES OF DEFAULT


 

On and at any time after the occurrence of an Event of Default, any Facility
Agent may by notice to the Borrowers:

 


(A)                                  TERMINATE ALL OR PART OF THE RELEVANT
FACILITY AND CANCEL ANY UNDISBURSED PORTION OF THE LOANS OF THE LENDERS
THEREUNDER WHEREUPON THEY SHALL IMMEDIATELY BE CANCELLED; AND/OR


 


(B)                                 DECLARE THAT ALL OR PART OF THE LOANS OWED
TO THE LENDERS UNDER SUCH FACILITY, TOGETHER WITH ACCRUED INTEREST, AND ALL OR
ANY OTHER AMOUNTS ACCRUED OR OUTSTANDING UNDER THE FINANCE DOCUMENTS OWING TO
THE LENDERS UNDER SUCH FACILITY BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THEY
SHALL BECOME IMMEDIATELY DUE AND PAYABLE; AND/OR


 


(C)                                  DECLARE THAT ALL OR PART OF THE LOANS OWED
TO THE LENDERS UNDER SUCH FACILITY, TOGETHER WITH ANY OTHER AMOUNTS ACCRUED OR
OUTSTANDING UNDER THE FINANCE DOCUMENTS OWING TO SUCH LENDERS, BE PAYABLE ON
DEMAND, WHEREUPON THEY SHALL IMMEDIATELY BECOME PAYABLE ON DEMAND BY SUCH
FACILITY AGENT; AND/OR


 


(D)                                 DECLARE THAT ANY AND ALL OF THE SECURITY
DOCUMENTS HAVE OR SHALL BECOME ENFORCEABLE AND EXERCISE ANY OR ALL OF ITS RIGHTS
AND POWERS UNDER THE FINANCE DOCUMENTS TO WHICH SUCH FACILITY AGENT IS A PARTY
AND/OR ALL OR PART OF THE SECURITY CONSTITUTED UNDER THE SECURITY DOCUMENTS


 

in each case, without any presentment, demand or protest of any kind, all of
which will be expressly waived by each Borrower.

 

61

--------------------------------------------------------------------------------


 


9.                                      MISCELLANEOUS


 


9.1                                 TERM OF AGREEMENT


 

This Agreement shall continue in force until the Final Discharge Date, provided
that the indemnities of any Borrower shall survive repayment of any Loan and
termination of this Agreement.

 


9.2                                 ACCESSION, AMENDMENT AND WAIVER


 


(A)                                  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THE ADDITIONAL SECURED FACILITY LENDERS SHALL BECOME PARTY HERETO UPON THE
EXECUTION AND DELIVERY BY THE ADDITIONAL SECURED FACILITY AGENT OF AN ACCESSION
AGREEMENT.


 


(B)                                 ANY AMENDMENT TO, WAIVER BY ANY FINANCE
PARTY OF ANY OF THE TERMS OR CONDITIONS OF, OR CONSENT GIVEN BY ANY FINANCE
PARTY UNDER, THIS AGREEMENT (INCLUDING THIS SECTION 9.2) OR ANY OTHER FINANCE
DOCUMENT SHALL BE IN WRITING, SIGNED BY THE RELEVANT FINANCE PARTIES AND BY EACH
BORROWER.


 


(C)                                  IN THE EVENT THAT A LENDER WAIVES A
CONDITION TO ANY DISBURSEMENT, EACH BORROWER SHALL, BY RECEIVING THE PROCEEDS OF
SUCH DISBURSEMENT, BE DEEMED TO HAVE AGREED TO ALL OF THE TERMS AND CONDITIONS
OF SUCH WAIVER.


 


9.3                                 NOTICES


 

Any notice, application or other communication to be given or made under this
Agreement or any other Finance Documents to the Finance Parties or to the
Borrowers shall be in writing.  Except as otherwise provided in this Agreement
or any other Finance Documents, such notice, application or other communication
shall duly have been given or made when it is delivered by hand, airmail or
facsimile transmission to the party to which it is required or permitted to be
given or made at such party’s address specified below (or in the relevant
Accession Agreement) or at such other address as such party designates by notice
to the party giving or making such notice, application or other communication.

 

For the Borrowers:

 

BPZ Exploración & Producción S.R.L.

BPZ Marine Peru S.R.L.

Attention:  General Manager

Manual de Falla #297

San Borja, Lima

Peru

 

Facsimile:  (011-511) 225-3289

 

and

 

62

--------------------------------------------------------------------------------


 

BPZ Resources Inc.

Attention:  Chief Financial Officer or General Counsel

Two Westlake

580 Westlake Park Blvd., Suite 525

Houston, Texas 77079

 

Facsimile: (281) 556-6377

 

For IFC:

 

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington DC 20433
United States of America

 

Attention:

Director, Oil, Gas, Mining and Chemicals Department

 

 

Fax:

001 202 974 4768

 

 

Attention:

With a copy (in the case of communications relating to payments) sent to the
attention of the Senior Manager, Department of Financial Operations, at:

 

 

Fax:

001 202 522 7419

 

 

 

(IFC Investment Number 24346)

 

 


9.4                                 ENGLISH LANGUAGE


 

All documents to be furnished or communications to be given or made under this
Agreement or any other Finance Documents shall be in the English language or, if
in another language, be accompanied by a translation into English certified by
the Borrowers, which translation shall be the governing version between the
Borrowers and the Finance Parties. For the avoidance of doubt, all reasonable
costs relating to any translation shall be borne by the Borrowers.

 


9.5                                 RIGHTS, REMEDIES AND WAIVERS


 


(A)                                  THE RIGHTS AND REMEDIES OF THE FINANCE
PARTIES IN RELATION TO ANY MISREPRESENTATIONS OR BREACH OF WARRANTY ON THE PART
OF ANY BORROWER SHALL NOT BE PREJUDICED BY ANY INVESTIGATION BY OR ON BEHALF OF
ANY FINANCE PARTY INTO THE AFFAIRS OF SUCH BORROWER, BY THE EXECUTION OR THE
PERFORMANCE OF THIS AGREEMENT OR THE OTHER FINANCE DOCUMENTS OR BY ANY OTHER ACT
OR THING WHICH MAY BE DONE BY OR ON BEHALF OF ANY FINANCE PARTY IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER FINANCE DOCUMENTS AND WHICH MIGHT, APART FROM
THIS SECTION 9.5, PREJUDICE SUCH RIGHTS OR REMEDIES.

 

63

--------------------------------------------------------------------------------


 


(B)                                 NO COURSE OF DEALING OR WAIVER BY ANY
FINANCE PARTY IN CONNECTION WITH ANY CONDITION OF DISBURSEMENT UNDER THIS
AGREEMENT OR ANY OTHER FINANCE DOCUMENT SHALL IMPAIR ANY RIGHT, POWER OR REMEDY
OF SUCH FINANCE PARTY WITH RESPECT TO ANY OTHER CONDITION OF DISBURSEMENT OR BE
CONSTRUED TO BE A WAIVER THEREOF.


 


(C)                                  NO ACTION OF ANY FINANCE PARTY IN RESPECT
OF ANY DISBURSEMENT SHALL AFFECT OR IMPAIR ANY RIGHT, POWER OR REMEDY OF SUCH
FINANCE PARTY IN RESPECT OF ANY OTHER DISBURSEMENT.  WITHOUT LIMITING THE
FOREGOING, THE RIGHT OF A FINANCE PARTY TO REQUIRE COMPLIANCE WITH ANY CONDITION
UNDER THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT WHICH MAY BE WAIVED BY SUCH
FINANCE PARTY IN RESPECT OF ANY DISBURSEMENT IS, UNLESS OTHERWISE NOTIFIED TO
THE BORROWERS BY SUCH FINANCE PARTY, EXPRESSLY PRESERVED FOR THE PURPOSES OF ANY
SUBSEQUENT DISBURSEMENT.


 


(D)                                 NO COURSE OF DEALING AND NO DELAY IN
EXERCISING, OR OMISSION TO EXERCISE, ANY RIGHT, POWER OR REMEDY ACCRUING TO THE
FINANCE PARTIES UPON ANY DEFAULT UNDER THIS AGREEMENT, ANY OTHER FINANCE
DOCUMENT OR ANY OTHER AGREEMENT SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR
BE CONSTRUED TO BE A WAIVER THEREOF OR AN ACQUIESCENCE THEREIN.  NO SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY SHALL PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. 
NO ACTION OF THE FINANCE PARTIES IN RESPECT OF ANY SUCH DEFAULT, OR ACQUIESCENCE
BY IT THEREIN, SHALL AFFECT OR IMPAIR ANY RIGHT, POWER OR REMEDY OF THE FINANCE
PARTIES IN RESPECT OF ANY OTHER DEFAULT.


 


(E)                                  THE RIGHTS AND REMEDIES PROVIDED IN THIS
AGREEMENT AND THE OTHER FINANCE DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF
ANY OTHER RIGHTS OR REMEDIES, WHETHER PROVIDED BY APPLICABLE LAW OR OTHERWISE.


 


9.6                                 INDEMNIFICATION


 


(A)                                  THE BORROWERS SHALL, WITHIN TEN
(10) BUSINESS DAYS OF DEMAND, INDEMNIFY AND HOLD HARMLESS EACH FINANCE PARTY
(AND ITS AFFILIATES), AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
SERVANTS FROM AND AGAINST ANY COST, DAMAGE, CLAIM, LOSS, EXPENSE (INCLUDING
DOCUMENTED LEGAL FEES) OR LIABILITY IMPOSED ON OR INCURRED BY THAT FINANCE PARTY
OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND SERVANTS AS A RESULT
OF:


 

(I)                                     THE OCCURRENCE OF ANY EVENT OF DEFAULT
OR POTENTIAL EVENT OF DEFAULT;

 

(II)                                  A FAILURE BY ANY BORROWER TO PAY ANY
AMOUNT DUE UNDER, OR COMPLY WITH ANY PROVISION OF, ANY TRANSACTION DOCUMENT;

 

(III)                               FUNDING, OR MAKING ARRANGEMENTS TO FUND A
DISBURSEMENT REQUESTED BY ANY BORROWER IN ACCORDANCE WITH A DISBURSEMENT
APPLICATION BUT NOT MADE BY REASON OF THE OPERATION OF ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT OR THE RELEVANT FACILITY AGREEMENT;

 

(IV)                              A LOAN (OR ANY PART OF A LOAN) NOT BEING
PREPAID IN ACCORDANCE WITH A NOTICE OF PREPAYMENT GIVEN BY ANY BORROWER; OR

 

64

--------------------------------------------------------------------------------


 

(V)                                 THE EXERCISE BY ANY FINANCE PARTY OF ANY OF
ITS RIGHTS OR REMEDIES OR DISCRETIONS UNDER ANY OF THE FINANCE DOCUMENTS TO THE
EXTENT NOT REFERRED TO IN PARAGRAPHS (I) TO (IV) INCLUSIVE ABOVE.

 


(B)                                 EACH BORROWER ACKNOWLEDGES THAT EACH FINANCE
PARTY IS ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS TO WHICH
SUCH FINANCE PARTY IS PARTY, AND HAS ACTED, SOLELY AS A FINANCE PARTY FOR THE
PURPOSES OF THE FINANCING CONTEMPLATED HEREUNDER, AND NOT AS AN ADVISOR, TO SUCH
BORROWER.  EACH BORROWER REPRESENTS AND WARRANTS THAT, IN ENTERING INTO THE
FINANCE DOCUMENTS TO WHICH IT IS PARTY, IT HAS ENGAGED, AND RELIED UPON ADVICE
GIVEN TO IT BY, ITS OWN LEGAL, FINANCIAL AND OTHER PROFESSIONAL ADVISORS AND IT
HAS NOT RELIED ON AND WILL NOT HEREAFTER RELY ON ANY ADVICE GIVEN TO IT BY ANY
FINANCE PARTY.


 


9.7                           JURISDICTION AND ENFORCEMENT


 


(A)                                  THIS AGREEMENT IS GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
OF AMERICA.


 


(B)                                 FOR THE EXCLUSIVE BENEFIT OF ANY OF THE
FINANCE PARTIES, EACH BORROWER IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF NEW
YORK OR IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN.  BY THE EXECUTION OF THIS AGREEMENT, EACH BORROWER IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH ACTION,
SUIT OR PROCEEDING.  WITHOUT LIMITATION, EACH BORROWER AGREES THAT ANY ORDER OR
JUDGMENT AGAINST SUCH BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION, INCLUDING PERU, BY
SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE JUDGMENT, OR IN ANY OTHER MANNER PROVIDED BY LAW.


 


(C)                                  EACH BORROWER DESIGNATES, APPOINTS AND
EMPOWERS CT CORPORATION SYSTEM, WITH ITS ADDRESS AT 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011, AS ITS AUTHORIZED AGENT TO RECEIVE FOR AND ON ITS BEHALF SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH ACTION, SUIT OR
PROCEEDING IN THE STATE OF NEW YORK.


 


(D)                                 NOTHING IN THIS AGREEMENT OR THE FACILITY
AGREEMENTS SHALL AFFECT THE RIGHT OF EACH OF THE FINANCE PARTIES TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE SUE ANY BORROWER IN PERU OR ANY OTHER APPROPRIATE
JURISDICTION, OR CONCURRENTLY IN MORE THAN ONE JURISDICTION, OR TO SERVE
PROCESS, PLEADINGS AND OTHER PAPERS UPON ANY BORROWER IN ANY MANNER AUTHORIZED
BY THE LAWS OF ANY SUCH JURISDICTION.


 


(E)                                  AS LONG AS THIS AGREEMENT AND/OR ANY OTHER
FINANCE DOCUMENT REMAIN IN FORCE, EACH BORROWER SHALL MAINTAIN A DULY APPOINTED
AGENT FOR THE SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN NEW
YORK, NEW YORK FOR PURPOSES OF ANY SUCH LEGAL ACTION, SUIT OR PROCEEDING WHICH
ANY OF THE FINANCE PARTIES MAY BRING IN RESPECT OF THIS AGREEMENT AND ANY OTHER
FINANCE DOCUMENT. EACH


 


65

--------------------------------------------------------------------------------



 


BORROWER SHALL AT ALL TIMES KEEP EACH FACILITY AGENT ADVISED OF THE IDENTITY AND
LOCATION OF SUCH AGENT.  EACH BORROWER AGREES THAT IF THE APPOINTMENT OF ANY
SUCH AGENT CEASES TO BE EFFECTIVE AND THE BORROWER FAILS TO APPOINT A
REPLACEMENT AGENT EACH FINANCE PARTY SHALL BE ENTITLED TO APPOINT SUCH AN AGENT
BY NOTICE TO SUCH BORROWER.  NOTHING CONTAINED IN THIS AGREEMENT SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(F)                                    TO THE EXTENT THAT ANY BORROWER MAY BE
ENTITLED IN ANY JURISDICTION TO CLAIM FOR ITSELF OR ITS ASSETS IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER ANY FINANCE DOCUMENT FROM ANY SUIT, EXECUTION,
ATTACHMENT (WHETHER PROVISIONAL OR FINAL, IN AID OF EXECUTION, BEFORE JUDGMENT
OR OTHERWISE) OR OTHER LEGAL PROCESS OR TO THE EXTENT THAT IN ANY JURISDICTION
SUCH IMMUNITY (WHETHER OR NOT CLAIMED) MAY BE ATTRIBUTED TO IT OR ITS ASSETS,
SUCH BORROWER IRREVOCABLY AGREES NOT TO CLAIM AND IRREVOCABLY WAIVES SUCH
IMMUNITY TO THE FULLEST EXTENT PERMITTED BY THE LAWS OF SUCH JURISDICTION.


 


(G)                                 EACH BORROWER ALSO CONSENTS GENERALLY IN
RESPECT OF ANY PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH ANY FINANCE
DOCUMENT TO THE GIVING OF ANY RELIEF OR THE ISSUE OF ANY PROCESS IN CONNECTION
WITH SUCH PROCEEDINGS INCLUDING, WITHOUT LIMITATION, THE MAKING, ENFORCEMENT OR
EXECUTION AGAINST ANY PROPERTY WHATSOEVER (IRRESPECTIVE OF ITS USE OR INTENDED
USE) OF ANY ORDER OR JUDGMENT WHICH MAY BE MADE OR GIVEN IN SUCH PROCEEDING.


 


(H)                                 TO THE EXTENT THAT ANY BORROWER MAY, IN ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY OF THE COURTS REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 9.7 OR A COURT OF PERU OR ELSEWHERE ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT TO WHICH THE
BORROWER IS A PARTY, BE ENTITLED TO THE BENEFIT OF ANY PROVISION OF LAW
REQUIRING ANY OF THE FINANCE PARTIES IN SUCH SUIT, ACTION OR PROCEEDING TO POST
SECURITY FOR THE COSTS OF SUCH BORROWER (CAUTIO JUDICATUM SOLVI), OR TO POST A
BOND OR TO TAKE SIMILAR ACTION, SUCH BORROWER HEREBY IRREVOCABLY WAIVES SUCH
BENEFIT, IN EACH CASE TO THE FULLEST EXTENT NOW OR IN THE FUTURE PERMITTED UNDER
THE LAWS OF PERU OR, AS THE CASE MAY BE, THE JURISDICTION IN WHICH SUCH COURT IS
LOCATED.


 


(I)                                     EACH BORROWER ALSO IRREVOCABLY CONSENTS,
IF FOR ANY REASON THE BORROWER’S AUTHORIZED AGENT FOR SERVICE OF PROCESS OF
SUMMONS, COMPLAINT AND OTHER LEGAL PROCESS IN ANY SUCH ACTION, SUIT OR
PROCEEDING IS NOT PRESENT IN NEW YORK, NEW YORK, TO SERVICE OF SUCH PAPERS BEING
MADE OUT OF THE COURTS REFERRED TO IN SECTION 9.7(B) BY MAILING COPIES OF THE
PAPERS BY REGISTERED AIR MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS
SPECIFIED IN SECTION 9.3 (NOTICES).  IN SUCH A CASE, THE RELEVANT FINANCE PARTY
SHALL ALSO SEND BY FACSIMILE, OR HAVE SENT BY FACSIMILE, A COPY OF THE PAPERS TO
SUCH BORROWER.


 


(J)                                     SERVICE IN THE MANNER PROVIDED IN
SECTION 9.7(C), (E) AND (I) IN ANY ACTION, SUIT OR PROCEEDING WILL BE DEEMED
PERSONAL SERVICE, WILL BE ACCEPTED BY EACH BORROWER AS SUCH AND WILL BE VALID
AND BINDING UPON EACH BORROWER FOR ALL PURPOSES OF ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

66

--------------------------------------------------------------------------------


 


(K)                                  EACH BORROWER IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW:


 

(I)                                     ANY OBJECTION WHICH IT MAY HAVE NOW OR
IN THE FUTURE TO THE LAYING OF THE VENUE OF ANY ACTION, SUIT OR PROCEEDING IN
ANY COURT REFERRED TO IN THIS SECTION;

 

(II)                                  ANY CLAIM THAT ANY SUCH ACTION, SUIT OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM;

 

(III)                               ITS RIGHT OF REMOVAL OF ANY MATTER COMMENCED
BY ANY FINANCE PARTY IN THE COURTS OF THE STATE OF NEW YORK TO ANY COURT OF THE
UNITED STATES OF AMERICA; AND

 

(IV)                              ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT AGAINST SUCH BORROWER BY ANY
FINANCE PARTY.

 


(L)                                     EACH BORROWER HEREBY ACKNOWLEDGES THAT
IFC SHALL BE ENTITLED UNDER APPLICABLE LAW, INCLUDING THE PROVISIONS OF THE
INTERNATIONAL ORGANIZATIONS IMMUNITIES ACT, TO IMMUNITY FROM A TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT AGAINST IFC IN ANY COURT OF THE
UNITED STATES OF AMERICA.  EACH BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
BROUGHT AGAINST IFC IN ANY FORUM IN WHICH IFC IS NOT ENTITLED TO IMMUNITY FROM A
TRIAL BY JURY.


 


9.8                                 PRIVILEGES AND IMMUNITIES


 

Nothing in this Agreement or any other Finance Document shall be construed as a
waiver, renunciation or other modification of any immunities, privileges or
exemptions of any Lender accorded under such Lender’s articles of agreement,
under international convention or under any applicable Law.

 


9.9                                 SUCCESSORS AND ASSIGNS


 


(A)                                  THIS AGREEMENT AND THE OTHER FINANCE
DOCUMENTS SHALL BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO, EXCEPT THAT NEITHER BORROWER MAY ASSIGN OR
OTHERWISE TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER FINANCE DOCUMENT TO WHICH IT IS A PARTY WITHOUT THE PRIOR
CONSENT OF EACH OF THE FACILITY AGENTS.


 


(B)                                 EACH FINANCE PARTY MAY SELL, TRANSFER,
ASSIGN, NOVATE OR OTHERWISE DISPOSE OF ALL OR PART OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT AND ANY OTHER FINANCE DOCUMENT (INCLUDING BY GRANTING OF
PARTICIPATIONS) IN ACCORDANCE WITH THE PROVISIONS OF ITS RESPECTIVE FACILITY
AGREEMENT.

 

67

--------------------------------------------------------------------------------


 


9.10                           NATURE OF FINANCE PARTIES’ RIGHTS AND OBLIGATIONS


 

The rights and obligations of the Finance Parties under this Agreement and the
other Finance Documents shall be in all respects several and the failure of a
Finance Party to enforce its rights or to perform its obligations under this
Agreement or any other Finance Documents shall in no way affect the rights of
the other Finance Parties.  Any amount payable to any Finance Party under this
Agreement or any other Finance Document is a separate and independent
obligation.

 


9.11                           COUNTERPARTS


 

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 


9.12                           EFFECTIVENESS


 

This Agreement shall become effective as at the date hereof.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to executed as of the date first
above written.

 

69

--------------------------------------------------------------------------------


 

THE BORROWERS

 

FOR AND ON BEHALF OF

BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L.

 

 

By:

  /s/

Manuel Pablo Zúñiga-Pflücker

 

 

Name:

Manuel Pablo Zúñiga-Pflücker

 

Title:

President and CEO

 

 

 

 

 

 

FOR AND ON BEHALF OF

BPZ MARINE PERU S.R.L.

 

 

 

 

By:

  /s/

Manuel Pablo Zúñiga-Pflücker

 

 

Name:

Manuel Pablo Zúñiga-Pflücker

 

Title:

President and CEO

 

--------------------------------------------------------------------------------


 

IFC

 

FOR AND ON BEHALF OF

INTERNATIONAL FINANCE CORPORATION

 

 

By:

  /s/

William Bullmer

 

 

Name:

William Bullmer

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

MAXIMUM FACILITY AMOUNTS

 

Maximum Facility Amounts:

(US $ Million)

 

 

 

 

 

Additional Secured

 

 

 

IFC Facility

 

Facility

 

Until Dec 15, 2010

 

15.0

 

200.0

 

 

 

 

 

 

 

Dec 16, 2010 — Jun 15, 2011

 

12.5

 

166.7

 

 

 

 

 

 

 

Jun 16, 2011 — Dec 15, 2011

 

10.0

 

133.3

 

 

 

 

 

 

 

Dec 16, 2011 — Jun 15, 2012

 

7.5

 

100.0

 

 

 

 

 

 

 

Jun 16, 2012 — Dec 15, 2012

 

5.0

 

66.7

 

 

 

 

 

 

 

Dec 16, 2012 and thereafter

 

0.0

 

0.0

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2

ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS

 

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices”, “Collusive Practices”
and “Obstructive Practices” in the context of IFC operations.

 

1.             CORRUPT PRACTICES

 

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

 

INTERPRETATION

 

A.            Corrupt practices are understood as kickbacks and bribery.  The
conduct in question must involve the use of improper means (such as bribery) to
violate or derogate a duty owed by the recipient in order for the payor to
obtain an undue advantage or to avoid an obligation.  Antitrust, securities and
other violations of law that are not of this nature are excluded from the
definition of corrupt practices.

 

B.            It is acknowledged that foreign investment agreements, concessions
and other types of contracts commonly require investors to make contributions
for bona fide social development purposes or to provide funding for
infrastructure unrelated to the project. Similarly, investors are often required
or expected to make contributions to bona fide local charities. These practices
are not viewed as Corrupt Practices for purposes of these definitions, so long
as they are permitted under local law and fully disclosed in the payor’s books
and records. Similarly, an investor will not be held liable for corrupt or
fraudulent practices committed by entities that administer bona fide social
development funds or charitable contributions.

 

C.            In the context of conduct between private parties, the offering,
giving, receiving or soliciting of corporate hospitality and gifts that are
customary by internationally-accepted industry standards shall not constitute
corrupt practices unless the action violates applicable law.

 

D.            Payment by private sector persons of the reasonable travel and
entertainment expenses of public officials that are consistent with existing
practice under relevant law and international conventions will not be viewed as
Corrupt Practices.

 

E.             The World Bank Group does not condone facilitation payments.  For
the purposes of implementation, the interpretation of “Corrupt Practices”
relating to facilitation payments will take into account relevant law and
international conventions pertaining to corruption.

 

1

--------------------------------------------------------------------------------


 

2.             FRAUDULENT PRACTICES

 

A “Fraudulent Practice” is any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.

 

INTERPRETATION

 

A.            An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false.  Mere inaccuracy in such information, committed through simple
negligence, is not enough to constitute a “Fraudulent Practice” for purposes of
this Agreement.

 

B.            Fraudulent Practices are intended to cover actions or omissions
that are directed to or against a World Bank Group entity.  It also covers
Fraudulent Practices directed to or against a World Bank Group member country in
connection with the award or implementation of a government contract or
concession in a project financed by the World Bank Group.  Frauds on other third
parties are not condoned but are not specifically sanctioned in IFC, MIGA, or
PRG operations.  Similarly, other illegal behavior is not condoned, but will not
be considered as a Fraudulent Practice for purposes of this Agreement.

 

3.             COERCIVE PRACTICES

 

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

 

INTERPRETATION

 

A.            Coercive Practices are actions undertaken for the purpose of bid
rigging or in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

 

B.            Coercive Practices are threatened or actual illegal actions such
as personal injury or abduction, damage to property, or injury to legally
recognizable interests, in order to obtain an undue advantage or to avoid an
obligation. It is not intended to cover hard bargaining, the exercise of legal
or contractual remedies or litigation.

 

4.             COLLUSIVE PRACTICES

 

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

 

2

--------------------------------------------------------------------------------


 

INTERPRETATION

 

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

 

5.             OBSTRUCTIVE  PRACTICES

 

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a corrupt, fraudulent, coercive or collusive
practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a corrupt, fraudulent,
coercive or collusive practice.

 

INTERPRETATION

 

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

 

GENERAL INTERPRETATION

 

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

AUTHORIZATIONS

 

SECTION 1

 

AUTHORIZATIONS ALREADY OBTAINED

 

1.             Corporate registrations

 

(a)           Memorandum and Articles of Incorporation;

 

(b)           Certified Copies of relevant filings evidencing the current
shareholding of the Borrower.

 

2.             Corporate Approvals

 

Resolution of the partners’ meeting of the Borrower authorising the Borrower to
enter into the Finance Documents and detailing the names of the Authorized
Representatives that will sign all agreements and documents on behalf of the
Borrower.

 

3.             Currency Control

 

None.

 

4.             Production of Oil

 

                Block Z-1 License.

 

5.             Transportation and Navigation

 

(i)            BPZ-01 Barge: International Tonnage Certificate issued by ABS.

 

  (ii)            BPZ-01 Barge: Provisional Registration of Navigation
Certificate, issued by the Panama Maritime Authority

 

(iii)          BPZ-01 Barge: Navigation Permit Certificate issued by the
Maritime Authority of Peru (DICAPI).

 

(iv)          BPZ-02 Barge: International Tonnage Certificate, issued by the
American Bureau of Shipping.

 

1

--------------------------------------------------------------------------------


 

(v)           BPZ-02 Barge: Certificate of Classification, issued by the
American Bureau of Shipping.

 

(vi)          BPZ-02 Barge: International Load Line Certificate, issued by the
American Bureau of Shipping.

 

(vii)         BPZ-02 Barge: Provisional Registration of Navigation Certificate,
issued by the Panama Maritime Authority.

 

(viii)        BPZ-02 Barge: Annual Safety Inspection issued by the Panama
Maritime Authority.

 

(ix)           Na Moku Barge: Certificate of Classification issued by the
International Maritime Bureau, Inc.

 

(x)            Na Moku Barge: Statutory Certificate of Register issued by the
Panama Maritime Authority.

 

(xi)           Na Moku Barge: Certification of Safety Radio and Safety Equipment
issued by the Panama Maritime Documentation Services Inc.

 

(xii)          Nu`uanu Barge: Certificate of Classification issued by the
International Maritime Bureau, Inc.

 

(xiii)         Nu`uanu Barge: Class Survey Report issued by the American Bureau
of Shipping.

 

(xiv)        Nu`uanu Barge: Certificate of Capability for Transporting Dangerous
Goods issued by the Maritime Authority of Perú (DICAPI)

 

(xv)         Nu`uanu Barge: Navigation Permit Certificate issued by the Maritime
Authority of Perú (DICAPI)

 

(xvi)        Nu`uanu Barge: Certificate of Technical and Environmental
Compliance (Informe Técnico Favorable)

 

(xvii)       Nu`uanu Barge: International Tonnage Certificate, issued by the
American Bureau of Shipping.

 

2

--------------------------------------------------------------------------------


 

(xix)         Nu`uanu Barge: International Load Line Certificate, issued by the
Panama Maritime Documentation Services Inc.

 

(xx)          Nu`uanu Barge: Shipboard Oil Pollution Emergency Plan Approval
(SOPEP Certificate) issued by the Panama Maritime Documentation Services Inc.

 

6.             Environment

 

(i)            Resolution Nº 480-2006-MEM/AAE, which approves the Environmental
Impact Assessment for the Main Gas Pipeline Project in the CX-11 Corvina
Platform.

 

(ii)           Resolution Nº 016-2006-MEM/VM, which approves the Environmental
Impact Assessment for the Drilling Project of up to forty-two gas and/or liquid
hydrocarbons wells, Corvina Field, Block Z-1.

 

(iii)          Resolution Nº 686-2007-MEM/AAE which approves the Environmental
Management Plan for the Expansion of the Area of Influence and Modification of
the logistic operations contained in the Environmental Impact Assessment for the
Drilling Project of up to forty-two gas and/or liquid hydrocarbons wells,
Corvina Field, Block Z-1.

 

(iv)          Resolution Nº 261-2008-MEM/AAE which approves the Environmental
Management Plan for the Well Testing (Production) — Environmental Impact
Assessment for the Drilling Project of up to forty-two gas and/or liquid
hydrocarbons wells, Corvina Field, Block Z-1.

 

(v)           Official Letter Nº 0024-2007-EM/DGH/CHL - Permit for Gas Flare in
CX11-14DST well; issued by the Environmental Directorate of the Peruvian
Ministry of Energy and Mining.

 

 (vi)         Official Letter Nº 1592-2007-EM/DGH/CHL - Permit for Gas Flare in
CX11-21XD well; issued by the Environmental Directorate of the Peruvian Ministry
of Energy and Mining.

 

(vii)         Official Letter Nº 204-2007-EM/DGH/CHL - Permit for Extended Gas
Flare in CX11-21XD well; issued by the Environmental Directorate of the Peruvian
Ministry of Energy and Mining.

 

3

--------------------------------------------------------------------------------


 

(ix)           Official Letter Nº 361-2008-EM/DGH - Permit for Gas Flare in
CX11-18XD; issued by the Environmental Directorate of the Peruvian Ministry of
Energy and Mining.

 

(x)            Resolution Nº 1618-2007-DIGESA-SA — Permit for Sewage Discharge
pertaining BPZ-01 Barge, issued by the Ministry of Public Health (DIGESA).

 

(xi)           Registration Nº EPSG-321-07 — Solid Waste Services Company
(obtained from ARPE E.I.R.L., BPZ contractor).

 

4

--------------------------------------------------------------------------------


 

SECTION 2

 

AUTHORIZATIONS TO BE OBTAINED PRIOR TO FIRST DISBURSEMENT

 

A.            Borrowers

 

1.             Perfection of Security

 

Filings with  Movable Registry of Contracts (Registro Mobiliario de Contratos)
for Participations Pledge and Flow Trust.

 

2.             Currency Control

 

None.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 4

INSURANCE

 

1.                                      Operational Insurances — Energy Package:

 

A.                 COVERAGE:

 

Section A:                                        All Risks of Physical Loss or
Damage to property forming part of Borrower’s operations and/or other Property
in the Care, Custody or Control of the Assured including Removal of Debris
and/or Wreck and for Sue & Labor.  To cover onshore and offshore risks.

 

Section B:                                          Sabotage and Terrorism

 

Section C:                                          Machinery Breakdown.

 

Section D:                                         Operator’s Extra Expense
including Control of Well, Extended and Restoration Cost Redrill, Seepage and
Pollution and Clean Up and Containment, Underground Blowout, Making Wells Safe,
Removal of Debris/Wreck, Evacuation Expenses, Deliberate Well Firing.

 

Section E:                                           Business Interruption/Extra
Expense.

 

Section F:                                           Comprehensive General
Liabilities arising out of or incidental to the Borrower’s operations.

 

Section G:                                          Hull & Machinery

 

Section H:                                         Protection & Indemnity

 

B.                   SUM INSURED/LIMIT OF LIABILITY

 

Section A:                                        The replacement value of the
property insured, with a separate and additional limit of 25% of insured values
in respect of Removal of Debris and/or Wreck, and General Average Salvage Costs.

 

Section B:                                          Full sum insured based on
new replacement value.  First loss limit acceptable if based on a risk survey
carried out by a professional organization.

 

Section C:                                          Full sum insured based on
new replacement value.  First loss limit acceptable if based on a risk survey
carried out by a professional organization.

 

Section D:                                         $10,000,000 for producing
wells, $40,000,000 for wells being drilled

 

1

--------------------------------------------------------------------------------


 

Section E:                                           Gross estimated profits or
an amount at least equal to the estimated Debt Service and Fixed Expenses during
the Indemnity Period.

 

Section F:                                           Minimum $5,000,000

 

Section G:                                          Agreed Value (to be
confirmed by the Facility Agents)

 

Section H:                                         t.b.a.

 

C.                   DEDUCTIBLES AND/OR EXCESS:

 

Section A:                                        $250,000

 

Section B:                                          $250,000

 

Section C                                             $250,000

 

Section D                                            $375,000 any one accident
or occurrence, but US$ 75,000 in respect of Care Custody and Control

 

Section E:                                           Not more than 45 days.

 

Section F:                                           $150,000

 

Section G:                                          No more than $50,000.

 

Section H:                                         t.b.a.

 

2.                                      Miscellaneous

 

Other insurance which:

 

a)                                      is customary or necessary to comply with
local or other requirements, such as contractual insuring responsibility,
Workers’ Compensation and Employers’ Liability insurances in relation to all
workmen employed at the Project or in connection with its operation; motor
vehicle liability insurance for all vehicles owned, hired, leased, used or
borrowed for use in the Country in connection with the Project;

 

b)                                     is considered by the Borrowers to be
desirable or prudent; or

 

c)                                      is required by local legislation.

 

2

--------------------------------------------------------------------------------


 

3.                                      General

 

a)                                      The Borrowers shall procure that each
policy effected pursuant to this Schedule 4 shall provide:

 

(i)                                     that policies are not to be canceled,
lapsed, suspended or changed in any material respect without prior written
notice (at least 45 days) to the Facility Agents and its agreement obtained, or
such lesser period as may be specified from time to time in respect of war and
kindred perils; and

 

(ii)                                  that the Facility Agents are not
responsible to the insurers or reinsurers for the payment of insurance premiums
or any other obligations of the Borrowers.

 

b)                                     Each policy effected pursuant to this
Schedule 4:

 

(i)                                     shall be maintained with such reputable
insurers and reinsurers as may be approved by the Facility Agents;

 

(ii)                                  shall be in such form and substance as is
consistent with the obligations of the Borrowers under this Schedule 4, as may
be approved by the Facility Agents, and

 

(iii)                               shall not include any provision for
self-insurance, or any self-insurance retention except to the extent of the
deductibles as specified in this Schedule 4.

 

c)                                      The Borrowers shall provide to the
Facility Agents such information (including without limitation original policy
documents and evidence of premium payment) as may be reasonably required.

 

d)                                     If at any time and for any reason any
insurance required to be maintained under this Schedule 4 is not in full force
and effect then, without prejudice to the rights of the Facility Agents, the
Facility Agents shall be entitled thereupon, or at any time while the same is
continuing, to procure such insurance at the expense of the Borrowers.

 

e)                                      If the Facility Agents reasonably
consider that, as a result of a material change in the identified risk exposure,
any of the terms, conditions, amounts and deductibles of insurances procured
pursuant to this Schedule 4 are inadequate or inappropriate, the Facility Agents
may require that the Borrowers procure such amended and/or additional insurances
as may be reasonably required to cover such material change.

 

3

--------------------------------------------------------------------------------


 

Exhibit A - Form of Accession Agreement

 

THIS ACCESSION AGREEMENT (this “Agreement”) dated                   , 2008 and
made between and among:

 

(1)                                 BPZ Exploración & Producción S.R.L.;

 

(2)                                 BPZ Marine Peru S.R.L.; and

 

(3)                                 [INSERT ACCEDING LENDER NAME]  (the
“Acceding Lender”)

 

RECITALS:

 

(A)                              This Agreement is supplemental to (i) the
Common Terms Agreement dated as of August  15, 2008 (the “Common Terms
Agreement”) between the Borrowers and the financial institutions listed therein
as the Lenders and (ii) the Finance Documents referred to in the Common Terms
Agreement.

 

(B)                                This Agreement has been entered into to
record the accession of the Acceding Lender.

 

IT IS AGREED as follows:

 

1.                                      Definitions

 

Words and expressions defined in the Common Terms Agreement have the same
meanings when used in this Agreement.

 

2.                                      Accession of Acceding Lender

 

(a) The Acceding Lender agrees to become, with immediate effect, a party to, and
agrees to be bound by the terms of, the Common Terms Agreement and each Finance
Document (other than a Facility Agreement or Fee Letter to which such Acceding
Lender is not a party), as if the Acceding Lender had originally been party
thereto.

 

(b) The Acceding Lender confirms that its address details for notices in
relation to notices are as follows:

 

Address:

[          ]

Fax No:

[          ]

Telex No:

[          ]

Attention:

[          ]

 

3.                                      Counterparts

 

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

1

--------------------------------------------------------------------------------


 

4.                                      Jurisdiction and Enforcement

 

The provisions of Section 9.7 of the Common Terms Agreement are deemed
incorporated herein by reference, mutatis mutandis, including, without
limitation, the choice of the laws of the State of New York, United States of
America as the governing law applicable to this Agreement.

 

IN WITNESS whereof this Agreement has been duly executed and delivered on the
date first above written.

 

Signatories to the Accession Agreement:

 

ACCEDING LENDER

 

[INSERT NAME OF ACCEDING LENDER]

 

 

By:

 

 

 

Name:

 

Title:

 

THE BORROWERS

 

BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L.

 

 

By:

 

 

 

Name:

 

Title:

 

BPZ MARINE PERU S.R.L.

 

 

By:

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

Exhibit B - Form of Certificate of Incumbency and Authority

 

[To be typed on letterhead of the Borrower]

 

[Date]

 

To:

International Finance Corporation

 

[               ], as Additional Secured Facility Agent

 

SUBJECT:                                    CERTIFICATE OF INCUMBENCY AND
AUTHORITY

 

Dear Sirs:

 

1.                                       Please refer to:

 

(a)                                  the Common Terms Agreement dated  as of
August 15, 2008 (the “Common Terms Agreement”) between and among,

 

                                                (1) BPZ Exploración & Producción
S.R.L and BPZ Marine Peru S.R.L., as the borrowers (the “Borrowers”), and

 

                                                (2) International Finance
Corporation, and the Additional Secured Facility Lenders (following accession
thereto); and

 

(b)                                 the Facility Agreements, referred to in the
Common Terms Agreement, entered into or to be entered into.

 

2.                                       Expressions defined in the Common Terms
Agreement and the Facility Agreements shall bear the same meanings herein.

 

3.                                       I, the undersigned [President][Chairman
of the Board of Directors][Director] of [each of] the Borrower[s], duly
authorized by its Board of Directors, hereby certify that the following are the
names, offices and true specimen signatures of the Persons, any one of whom is
and will continue to be until each of the Facility Agents has received actual
written notice from the Borrower[s] that they or any of them no longer continue
to be) authorized, on behalf of the Borrower[s] individually:

 

(a)                                  to sign each of the Finance Documents to
which it is a party (including, without limitation, the Common Terms Agreement
and each Loan Agreement), any Disbursement Applications, certifications, letters
or other documents to be provided under any such Finance Documents and any other
agreements to which the Borrowers and the Finance Parties are party; and

 

1

--------------------------------------------------------------------------------


 

Schedule B

 

(b)                                 to take any other action required or
permitted to be taken by the Borrowers under the Finance Documents to which they
are a party or any other agreement to which the Borrowers and the Finance
Parties may be party in connection therewith:

 

NAME

 

OFFICE

 

SPECIMEN SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, I have signed my name on the date first above written.

 

Yours faithfully,

 

[insert name of Borrowers]

 

 

By:

 

 

 

Name:

 

Title:

[President]

 

 

[Chairman of the Board of Directors]

 

 

[Director]

 

2

--------------------------------------------------------------------------------


 

Exhibit C - Form of Letter to Auditors

 

[To be typed on letterhead of each Borrower]

 

[Date]

 

[Name of Auditors]

[Address]

 

Dear Sirs:

 

We hereby authorise and request you to give to [NAME OF THE FACILITY AGENT] (the
“Facility Agent”), all such information as it may reasonably request with regard
to the financial statements, both audited and unaudited, which we have agreed to
furnish under the terms of the Common Terms Agreement dated as of August 15,
2008 (the “Common Terms Agreement”) between and among the undersigned,
International Finance Corporation, and the Additional Secured Facility Lenders
(upon accession thereto).

 

We authorise you to send our audited accounts to the Facility Agent, together
with all such related confirmations, certificates or reports, in each case, to
enable us to satisfy the reporting requirements set forth in Section 6.16 of the
Common Terms Agreement.  When submitting such audited accounts to the Facility
Agent you are also requested to send, at the same time, a copy of your full
report on such accounts.

 

For our records, please ensure that you send to us a copy of every letter which
you receive from the Facility Agent immediately upon receipt and a copy of each
reply made by you immediately upon the issue thereof.

 

Yours faithfully,

 

[Name of Borrower]

 

 

By:

 

 

 

Authorized Representative

 

 

Enclosure:  Common Terms Agreement

 

Copy to:

 

1

--------------------------------------------------------------------------------


 

Exhibit D - Form of Appointment of Service of Process Letter

 

[Date]

 

International Finance Corporation

Additional Secured Facility Agent

 

Dear Sirs:

 

Reference is made to (a) the Common Terms Agreement dated as of August 15, 2008
(the “Common Terms Agreement”) between and among, (1) BPZ Exploración &
Producción S.R.L. and BPZ Marine Peru S.R.L., as the borrowers (the
“Borrowers”), and (2) International Finance Corporation and the Additional
Secured Facility Lenders (following accession thereto) (the “Lenders”).  Unless
otherwise defined herein, capitalized terms used herein shall have the meaning
specified in the Common Terms Agreement.

 

Pursuant to Section 9.7(c) of the Common Terms Agreement, each Borrower has
irrevocably designated and appointed the undersigned, [          ], with offices
currently located at [          ],as its authorized agent to receive for and on
its behalf service of process in any legal action or proceeding with respect to
the Common Terms Agreement and the other Finance Documents to which it is a
party brought in the courts of the State of New York.

 

The undersigned hereby informs you that it has irrevocably accepted that
appointment as process agent as set forth in Section 9.7(c) of the Common Terms
Agreement from               (1) until                       (2) and agrees with
you that the undersigned (i) shall inform the Lenders promptly in writing of any
change of its address in New York, (ii) shall perform its obligations as such
process agent in accordance with the relevant provisions of the Common Terms
Agreement, and (iii) shall forward promptly to the Borrowers any legal process
received by the undersigned in its capacity as process agent.

 

As process agent, the undersigned and its successor or successors agree to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations as provided under the Common Terms Agreement.

 

 

Very truly yours,

 

 

 

[                                              ]

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1) Insert date of effectiveness of appointment.

(2) Insert date which is six months after final maturity date of loans.

 

1

--------------------------------------------------------------------------------


 

Exhibit E - Form of Distribution Request

 

[To be typed on letterhead of the Borrower]

 

[Date]

 

To:

International Finance Corporation

 

[Name of Facility Agent for Additional Secured Facility Lenders]

 

SUBJECT:                                    DISTRIBUTION REQUEST

 

Dear Sirs:

 

1.                                       Please refer to:

 

(a)                                  the Common Terms Agreement dated as of
August 15, 2008 (the “Common Terms Agreement”) between and among,

 

(1)                                  BPZ Exploración & Producción S.R.L. (“BPZ
Exploración”) and BPZ Marine Peru S.R.L. (“BPZ Marine”) as the borrowers (the
“Borrowers”), and

 

(2)                                  International Finance Corporation and the
Additional Secured Facility Lenders (following accession thereto), as the
Lenders; and

 

(b)                                 the Facility Agreements, referred to in the
Common Terms Agreement, entered into or to be entered into.

 

Expressions defined in the Common Terms Agreement and the Facility Agreements
shall bear the same meanings herein.

 

2.                                       This is to inform you that [BPZ
Exploración] [BPZ Marine] plans a [distribution of dividends] [payment in
respect of Permitted Partner Subordinated Loans] [return of capital] to [its
holders of Participations] [the lender of such Permitted Partner Subordinated
Loans] in the aggregate amount of                              (            ),
such [distribution] [payment] to be made on or about                   ,
      (1).  Pursuant to Section 7.1 of the Common Terms Agreement, such Borrower
hereby certifies that, as at the date hereof:

 

(a)                                  after giving effect to such action, no
Event of Default or Potential Event of Default has occurred and is continuing;
and

 

(b)                                 each of the LOL, LOF and Interest Cover is
in compliance with the Minimum Level therefor and the Debt to Equity Ratio is
greater than 65:35.

 

--------------------------------------------------------------------------------

(1) Insert date occurring after an Interest Payment Date and within ten (10)
days thereafter.

 

1

--------------------------------------------------------------------------------


 

Schedule E

 

3.                                       [BPZ Exploración] [BPZ Marine]
undertakes not to give effect to the proposed distribution or payment or any
part thereof if, at the time of so doing or after giving effect to it, [BPZ
Exploración] [BPZ Marine] could not certify the matters in section 2 of this
certification.

 

 

 

Yours truly,

 

 

 

[BPZ Exploración & Producción S.R.L./BPZ Marine S.R.L.]

 

 

 

 

 

By

 

 

 

Authorized Representative

 

2

--------------------------------------------------------------------------------